Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

October 12, 2017,

among

Greenhill & Co., Inc.,

as Borrower,

The Lenders Party Hereto,

Goldman Sachs Bank USA,

as Administrative Agent,

Goldman Sachs Bank USA,

as Sole Lead Arranger, Sole Syndication Agent and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page        ARTICLE I         DEFINITIONS   

Section 1.01

     Defined Terms      1  

Section 1.02

     Classification of Loans and Borrowings      47  

Section 1.03

     Terms Generally      47  

Section 1.04

     Accounting Terms; GAAP      48  

Section 1.05

     Pro Forma Calculations      48  

Section 1.06

     Certain Calculations and Tests      48  

Section 1.07

     Effectuation of Transactions      49        ARTICLE II         THE CREDITS
  

Section 2.01

     Commitments      50  

Section 2.02

     Loans and Borrowings      50  

Section 2.03

     Requests for Borrowings      50  

Section 2.04

     [Reserved]      51  

Section 2.05

     Letters of Credit      51  

Section 2.06

     Funding of Borrowings      57  

Section 2.07

     Interest Elections      58  

Section 2.08

     Termination and Reduction of Commitments      59  

Section 2.09

     Repayment of Loans; Evidence of Debt      59  

Section 2.10

     Amortization of Term Loans      60  

Section 2.11

     Prepayment of Loans      61  

Section 2.12

     Fees      63  

Section 2.13

     Interest      64  

Section 2.14

     Alternate Rate of Interest      65  

Section 2.15

     Increased Costs      65  

Section 2.16

     Break Funding Payments      67  

Section 2.17

     Taxes      67  

Section 2.18

     Payments Generally; Pro Rata Treatment; Sharing of Setoffs      70  

Section 2.19

     Mitigation Obligations; Replacement of Lenders      72  

Section 2.20

     Incremental Credit Extensions      73  

Section 2.21

     Refinancing Amendments      75  

Section 2.22

     Defaulting Lenders      76  

Section 2.23

     Illegality      77  

Section 2.24

     Swing Line Loans      78  

 

i



--------------------------------------------------------------------------------

            Page        ARTICLE III         REPRESENTATIONS AND WARRANTIES   

Section 3.01

     Organization; Powers      80  

Section 3.02

     Authorization; Enforceability      81  

Section 3.03

     Governmental Approvals; No Conflicts      81  

Section 3.04

     Financial Condition; No Material Adverse Effect      81  

Section 3.05

     Properties      82  

Section 3.06

     Litigation and Environmental Matters      82  

Section 3.07

     Compliance with Laws and Agreements      82  

Section 3.08

     Investment Company Status      82  

Section 3.09

     Taxes      83  

Section 3.10

     ERISA      83  

Section 3.11

     Disclosure      83  

Section 3.12

     Subsidiaries      83  

Section 3.13

     Intellectual Property; Licenses, Etc.      84  

Section 3.14

     Solvency      84  

Section 3.15

     Senior Indebtedness      84  

Section 3.16

     Federal Reserve Regulations      84  

Section 3.17

     Use of Proceeds      84  

Section 3.18

     Labor Matters      85  

Section 3.19

     Security Documents      85  

Section 3.20

     Sanctions      85  

Section 3.21

     Anti-Corruption Laws; Anti-Money Laundering Laws      85  

Section 3.22

     No Other Liabilities      85        ARTICLE IV         CONDITIONS   

Section 4.01

     Effective Date      86  

Section 4.02

     Credit Extensions      88        ARTICLE V         AFFIRMATIVE COVENANTS   

Section 5.01

     Financial Statements and Other Information      89  

Section 5.02

     Notices of Material Events      91  

Section 5.03

     Information Regarding Collateral      92  

Section 5.04

     Existence; Conduct of Business      92  

Section 5.05

     Payment of Taxes, Etc.      92  

Section 5.06

     Maintenance of Properties      92  

Section 5.07

     Insurance      92  

Section 5.08

     Books and Records; Inspection and Audit Rights      93  

 

ii



--------------------------------------------------------------------------------

            Page  

Section 5.09

     Compliance with Laws      93  

Section 5.10

     Use of Proceeds and Letters of Credit      94  

Section 5.11

     Additional Subsidiaries      94  

Section 5.12

     Further Assurances      94  

Section 5.13

     Designation of Subsidiaries      95  

Section 5.14

     Certain Post-Closing Obligations      95  

Section 5.15

     Maintenance of Rating of Facility      95  

Section 5.16

     Lender Calls      96  

Section 5.17

     Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions      96  

Section 5.18

     Equity Investment      96        ARTICLE VI         NEGATIVE COVENANTS   

Section 6.01

     Indebtedness; Certain Equity Securities      96  

Section 6.02

     Liens      100  

Section 6.03

     Fundamental Changes      102  

Section 6.04

     Investments, Loans, Advances, Guarantees and Acquisitions      103  

Section 6.05

     Asset Sales      106  

Section 6.06

     Sale and Leaseback Transactions      108  

Section 6.07

     Restricted Payments; Certain Payments of Indebtedness      108  

Section 6.08

     Transactions with Affiliates      111  

Section 6.09

     Restrictive Agreements      111  

Section 6.10

     Amendment of Junior Financing Documents and Organizational Documents     
112  

Section 6.11

     Financial Performance Covenant      112  

Section 6.12

     Changes in Fiscal Year      112        ARTICLE VII         EVENTS OF
DEFAULT   

Section 7.01

     Events of Default      113        ARTICLE VIII         ADMINISTRATIVE AGENT
  

Section 8.01

     Appointment and Authority      116  

Section 8.02

     Rights as a Lender      116  

Section 8.03

     Exculpatory Provisions      116  

Section 8.04

     Reliance by Administrative Agent      117  

Section 8.05

     Delegation of Duties      118  

Section 8.06

     Resignation of Administrative Agent      118  

Section 8.07

     Non-Reliance on Administrative Agent and Other Lenders      119  

 

iii



--------------------------------------------------------------------------------

            Page  

Section 8.08

     No Other Duties, Etc.      119  

Section 8.09

     Administrative Agent May File Proofs of Claim      119  

Section 8.10

     No Waiver; Cumulative Remedies; Enforcement      120  

Section 8.11

     Withholding Taxes      120  

Section 8.12

     Right to Realize on Collateral and Enforce Guarantee      121  

Section 8.13

     Certain ERISA Matters      121        ARTICLE IX         MISCELLANEOUS   

Section 9.01

     Notices      123  

Section 9.02

     Waivers; Amendments      125  

Section 9.03

     Expenses; Indemnity; Damage Waiver      128  

Section 9.04

     Successors and Assigns      130  

Section 9.05

     Survival      135  

Section 9.06

     Counterparts; Integration; Effectiveness      135  

Section 9.07

     Severability      135  

Section 9.08

     Right of Setoff      136  

Section 9.09

     Governing Law; Jurisdiction; Consent to Service of Process      136  

Section 9.10

     WAIVER OF JURY TRIAL      137  

Section 9.11

     Headings      137  

Section 9.12

     Confidentiality      137  

Section 9.13

     USA PATRIOT Act      138  

Section 9.14

     Release of Liens and Guarantees      139  

Section 9.15

     No Advisory or Fiduciary Responsibility      140  

Section 9.16

     Interest Rate Limitation      140  

Section 9.17

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
140  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

         

Schedule 1.01

     —       

Regulated Subsidiaries

Schedule 2.01

     —       

Commitments

Schedule 3.12

     —       

Subsidiaries

Schedule 4.01(b)

     —       

Local Counsel

Schedule 5.14

     —       

Certain Post-Closing Obligations

Schedule 6.01

     —       

Existing Indebtedness

Schedule 6.02

     —       

Existing Liens

Schedule 6.04(e)

     —       

Existing Investments

Schedule 6.08

     —       

Existing Affiliate Transactions

Schedule 6.09

     —       

Existing Restrictions

Schedule 9.01

     —       

Notices

EXHIBITS:

         

Exhibit A

     —       

Form of Assignment and Assumption

Exhibit B

     —       

Form of Guarantee Agreement

Exhibit C

     —       

Form of Perfection Certificate

Exhibit D

     —       

Form of Collateral Agreement

Exhibit E

     —       

Form of Borrowing Request

Exhibit F

     —       

Form of Solvency Certificate

Exhibit G

     —       

Form of Intercompany Note

Exhibit H-1

     —       

Form of United States Tax Compliance Certificate 1

Exhibit H-2

     —       

Form of United States Tax Compliance Certificate 2

Exhibit H-3

     —       

Form of United States Tax Compliance Certificate 3

Exhibit H-4

     —       

Form of United States Tax Compliance Certificate 4

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 12, 2017 (this “Agreement”), among
Greenhill & Co., Inc. (the “Borrower”), the Lenders party hereto and Goldman
Sachs Bank USA (“Goldman Sachs”), as Administrative Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period prior to the applicable acquisition or conversion, the amount for
such period of Consolidated EBITDA of such Pro Forma Entity (determined as if
references to the Borrower and their Restricted Subsidiaries in the definition
of the term “Consolidated EBITDA” were references to such Pro Forma Entity and
its subsidiaries which will become Restricted Subsidiaries), all as determined
on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given to such term in the
definition of “Consolidated EBITDA.”

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Revolving Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of any
(a) Incremental Revolving Commitment Increase pursuant to an Incremental
Facility Amendment in accordance with Section 2.20 or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.21; provided that each Additional Revolving Lender (other than any
Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender at such time) shall be subject to the approval of the Administrative
Agent, the Borrower, the Swing Line Lender and each Issuing Bank (such approval
in each case not to be unreasonably withheld or delayed).

“Additional Term Lender” means, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time) that agrees to provide any portion of any (a) Term Facility
pursuant to an Incremental Facility Amendment in accordance with Section 2.20 or
(b) Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.21; provided that each Additional Term
Lender (other than any Person that is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender at such time) shall be subject to the approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and the Borrower.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means Goldman Sachs, in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agent” means each of the Administrative Agent, the Collateral Agent, the Lead
Arranger, the Syndication Agent and their respective successors and assigns in
their capacities as such, and “Agents” means two or more of them.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

“Agreement” has the meaning given to such term in the preamble hereto.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, an
interest rate floor, or otherwise, in each case, incurred or payable by the
Borrower to all lenders of such indebtedness; provided that (a) original issue
discount and upfront fees shall be equated to interest based on assumed
four-year life to maturity, (b) All-In Yield shall not include customary
arrangement or commitment fees payable to the Lead Arranger (or their
affiliates) in connection with the Term Facility and the Revolving Credit
Facility or to one or more arrangers (or their affiliates) of any Incremental
Facility, and (c) if the Incremental Facility includes an interest rate floor
greater than the applicable existing Term Facility or Revolving Credit Facility,
such differential between interest rate floors shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin under the applicable Term Facility or Revolving
Credit Facility shall be required, but only to the extent an increase in the
interest rate floor in the existing initial Loans would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the interest rate margin) applicable to the applicable existing
Term Facility or Revolving Credit Facility shall be increased to the extent of
such differential between interest rate floor.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate (after
giving effect to any “floor”) determined on such date (or if such day is not a
Business Day, the immediately preceding Business Day) for a deposit in dollars
with a maturity of one month plus 1%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively. Notwithstanding the foregoing, (i) with respect to the Term
Loans, the Alternate Base Rate will be deemed to be 2.00% per annum if the
Alternate Base Rate calculated pursuant to the foregoing provisions would
otherwise be less than 2.00% per annum and (ii) with respect to Revolving Loans,
the Alternate Base Rate will be deemed to be 0.00% per annum if the Alternate
Base Rate calculated pursuant to the foregoing provisions would otherwise be
less than 0.00% per annum.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means any and all laws, rules or regulations relating to
corruption or bribery, including, but not limited to, the FCPA and the UK
Bribery Act 2010.

“Anti-Money Laundering Laws” means any and all laws, rules or regulations
relating to money laundering or terrorism financing, including, but not limited
to, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank Secrecy Act, 31 U.S.C. §§
5311 et seq., as amended by the USA PATRIOT Act, and its implementing
regulations.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Lender’s status
as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Loan, (i) 2.75% per
annum, in the case of an ABR Loan, or (ii) 3.75% per annum, in the case of a
Eurodollar Loan.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form (including electronic documentation generated by MarkitClear or other
electronic platform) reasonably approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended December 31, 2016,
and 2015 and related audited consolidated statements of income, shareholders’
equity and cash flows.

“Available Amount” means, at any date, an amount determined on a cumulative
basis equal to the sum of (without duplication):

 

3



--------------------------------------------------------------------------------

(a) $5,000,000, plus

(b) an amount, not less than zero, equal to the cumulative amount of Excess Cash
Flow, commencing with respect to the fiscal year ending December 31, 2018, of
the Borrower and its Restricted Subsidiaries as of the end of the most recent
Test Period completed prior to such date that is Not Otherwise Applied (it being
understood for the avoidance of doubt that, solely for purposes of this
definition, Excess Cash Flow for any fiscal year shall be deemed to be zero
until the financial statements required to be delivered pursuant to
Section 5.01(a) for such fiscal year, and the related Compliance Certificate
required to be delivered pursuant to Section 5.01(d) for such fiscal year, have
been received by the Administrative Agent), plus

(c) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower and the Restricted Subsidiaries on
Investments made using the Available Amount (not to exceed the amount of such
Investments), plus

(d) Investments of the Borrower or any of the Restricted Subsidiaries in any
Unrestricted Subsidiary made using the Available Amount that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into the Borrower or any of the Restricted Subsidiaries (up to the
lesser of (i) the fair market value of the Investments of the Borrower and the
Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
re-designation or merger or consolidation and (ii) the fair market value of the
original Investment by the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary), plus

(e) the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance of stock of an Unrestricted Subsidiary)
received by the Borrower or any Restricted Subsidiary, plus

(f) dividends or other distributions or returns on capital received by the
Borrower or any Restricted Subsidiary from an Unrestricted Subsidiary, minus

(g) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.07(a)(vii), plus (ii) Restricted Payments made pursuant to
Section 6.07(b)(iv), plus (iii) Investments made pursuant to Section 6.04(m), in
each case, made after the Effective Date and prior to such time, or
contemporaneously therewith.

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a) the Net Proceeds of new public or private issuances of Qualified Equity
Interests in the Borrower, plus

(b) capital contributions received by the Borrower after the Effective Date in
cash or Permitted Investments (other than in respect of any Disqualified Equity
Interest), plus

(c) the net cash proceeds received by the Borrower from Indebtedness and
Disqualified Equity Interest issuances issued after the Effective Date and which
have been exchanged or converted into Qualified Equity Interests, plus

(d) returns, profits, distributions and similar amounts received in cash or
Permitted Investments by the Borrower and the Restricted Subsidiaries on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person, (c) in the case of any partnership, the board of
directors or board of managers, manager or managing member of a general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning set forth in the preamble.

“Borrower Materials” has the meaning assigned to such term in the last paragraph
of Section 5.01.

“Borrower Notice” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing,
$250,000 and (b) in the case of an ABR Revolving Borrowing, $100,000.

“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing,
$250,000 and (b) in the case of an ABR Revolving Borrowing, $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which, if in writing, shall be substantially in the
form of Exhibit E.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
that is a Capitalized Lease and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP as in effect on
the Effective Date. For purposes of Section 6.02, a Capital Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Effective Date, recorded as capitalized leases.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Cash Management Obligations” means obligations of the Borrower or any
Restricted Subsidiary in respect of (x) any overdraft and related liabilities
arising from treasury, cash pooling, depository and cash management services or
any automated clearing house transfers of funds and (y) other obligations in
respect of netting services, employee credit card or purchase card programs.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards or
in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means, (a) with respect to the Borrower, an event or series
of events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act (as defined below), but excluding any
employee benefit plan of such person or its subsidiaries, or any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than one or more Permitted Holders,
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that such a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of Equity Interests of the Borrower (or its successor by way or merger,
amalgamation, arrangement, consolidation or purchase of all or substantially all
of its assets) or (b) the occurrence of a “Change in Control” (or similar event,
however denominated), as defined in the documentation governing any Junior
Financing.

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

6



--------------------------------------------------------------------------------

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans, Incremental Term
Loans or Other Term Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment, Other Revolving Commitment, Term Commitment or Other
Term Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Other
Term Commitments, Other Term Loans, Other Revolving Commitments (and the Other
Revolving Loans made pursuant thereto), Incremental Revolving Loans and term
loans made pursuant to any Incremental Term Increase that have different terms
and conditions shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Cogent Earnout Obligation” means the contingent obligation to pay an amount
equal to $18,900,000 to the selling unitholders of Cogent Partners, LP upon the
satisfaction of certain conditions by March 31, 2019, as set forth in the Unit
Purchase Agreement dated as of February 9, 2015 by and among Cogent Partners,
LP, CP Cogent Securities LP, Cogent Partners Europe LLP, the Borrower and the
Sellers and Seller Representative named therein, as amended to the date hereof.

“Collateral” means (i) all assets, including without limitation, all personal,
real and mixed property of the Borrower, the Guarantors and the Domestic
Regulated Subsidiaries (other than Excluded Assets), (ii) advisory fees
receivables of the Borrower, the Guarantors and the Domestic Regulated
Subsidiaries (other than Excluded Assets) and (iii) 100% of the capital stock of
each Domestic Subsidiary of the Borrower, the Guarantors and the Domestic
Regulated Subsidiaries, 65% of the capital stock of each direct Foreign
Subsidiary of the Borrower, the Guarantors and the Domestic Regulated
Subsidiaries and all intercompany debt of the Borrower, the Guarantors and the
Domestic Regulated Subsidiaries, on which Liens are purported to be granted
pursuant to the Security Documents as security for the Secured Obligations.

“Collateral Agent” means Goldman Sachs, in its capacity as collateral agent
hereunder and under the other Loan Documents, and shall include any duly
appointed successor in that capacity.

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, subject in each case
to Section 5.14, the requirement that:

(a) the Administrative Agent shall have received from (i) the Borrower and each
of the Restricted Subsidiaries (other than any Excluded Subsidiary or any
Domestic Regulated Subsidiary) either (x) a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes (or that is required to become) a Loan Party
after the Effective Date (including by ceasing to be an Excluded Subsidiary), a
supplement to the Guarantee Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person and (ii) the Borrower, each
Subsidiary Loan Party and each Domestic Regulated Subsidiary either (x) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes (or that is required
to become) a Subsidiary Loan Party or a Domestic Regulated Subsidiary after the
Effective Date

 

7



--------------------------------------------------------------------------------

(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, in each case under this clause (a) together with, in
the case of any such Loan Documents executed and delivered after the Effective
Date, to the extent reasonably requested by the Administrative Agent, documents
and opinions of the type referred to in Section 4.01(a), Section 4.01(c) and
Section 4.01(d);

(b) all outstanding Equity Interests of the Borrower and each Restricted
Subsidiary (other than any Equity Interests constituting Excluded Assets) owned
directly by any Loan Party, shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received certificates, if
any, or other instruments, if any, representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(c) if any Indebtedness for borrowed money (including in respect of cash
management arrangements) of the Borrower or any Subsidiary in a principal amount
of $5,000,000 or more is owing by such obligor to any Loan Party and such
Indebtedness is evidenced by a promissory note, such promissory notes shall have
been pledged pursuant to the Collateral Agreement, and the Administrative Agent
shall have received all such promissory notes, together with undated instruments
of transfer with respect thereto endorsed in blank;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law and as reasonably requested by the Administrative Agent to
be filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

(e) with respect to any fee-owned (but not leased or ground leased) Material
Real Property owned by a Loan Party located in the United States, the
Administrative Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) no later than three Business Days prior
to the date on which a Mortgage is executed and delivered, in order to comply
with the Flood Laws, the following documents: (A) a completed standard “life of
loan” flood hazard determination form (a “Flood Determination Form”), (B) if the
improvement(s) to the applicable improved real property is located in a special
flood hazard area, a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP, (C) documentation evidencing the Borrower’s
receipt of the Borrower Notice (e.g., countersigned Borrower Notice, return
receipt of certified U.S. Mail, or overnight delivery), and (D) if the Borrower
Notice is required to be given and flood insurance is available in the community
in which the property is located, a copy of one of the following: the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent (any of the foregoing being “Evidence of Flood Insurance”),
(iii) such legal opinions as the Administrative Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, and
(iv) evidence of payment of all recording the Mortgage, any amendments thereto
and any fixture filings in appropriate county land office(s).

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as and to the extent that the Administrative Agent and the Borrower reasonably
agree in writing that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any adverse tax consequences to the Borrower and
its Affiliates (including the imposition of material withholding or other
taxes)), shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (b) Liens required to be granted from time to time pursuant
to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth in the Security Documents, (c) in no event
shall control agreements or other control or similar arrangements be required
with respect to deposit accounts, securities accounts, letter of credit rights
or other assets requiring perfection by control (but not, for the avoidance of
doubt, possession), (d) in no event shall any Loan Party be required to complete
any filings or other action with respect to the perfection of security interests
in any jurisdiction outside of the United States (including any Equity Interests
of Foreign Subsidiaries and any Foreign Intellectual Property) or to perfect or
make enforceable any security interests in any such assets it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction, (e) in no event shall any Loan Party be
required to complete any filings or other action with respect to perfection of
security interests in assets subject to certificates of title beyond the filing
of UCC financing statements, (f) no actions shall be required to perfect a
security interest in letter of credit rights (other than the filing of UCC
financing statements), (g) no landlord lien waivers, estoppels or collateral
access letters shall be required and (h) in no event shall the Collateral
include any Excluded Assets. The Administrative Agent may grant extensions of
time for the creation and perfection of security interests in or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets or the provision of any Guarantee by any Subsidiary (including
extensions beyond the Effective Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Effective Date) where it determines
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

“Commitment” means with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment of any Class, Term Commitment, and Other Term Commitment of
any Class or any combination thereof (as the context requires).“Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C. §§ 1 et seq.), as
amended from time to time, and any successor statute.

“Competitors” means (i) any competitor of the Borrower and its Subsidiaries that
is in the same or a substantially similar line of business and (ii) any customer
and supplier of the Borrower and its Subsidiaries (other than any customer that
is a bank, financial institution, other institutional lender or an Affiliate
thereof).

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

 

9



--------------------------------------------------------------------------------

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
unrealized gains on such hedging obligations or such derivative instruments, and
bank and letter of credit fees and costs of surety bonds in connection with
financing activities;

(ii) provision for taxes based on income, profits or capital and sales taxes,
including federal, foreign, state, franchise, excise, and similar taxes paid or
accrued during such period (including in respect of repatriated funds);

(iii) [reserved];

(iv) Non-Cash Charges;

(v) extraordinary losses in accordance with GAAP;

(vi) unusual or non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives);

(vii) retention, recruiting, relocation and signing bonuses or completion
bonuses and expenses, stock option and other equity-based compensation expenses,
severance costs, transaction fees and expenses, including, without limitation,
any one time expenses relating to enhanced accounting functions or other
transaction costs;

(viii) restructuring charges, accruals or reserves (including restructuring
costs related to acquisitions and adjustments to existing reserves);

(ix) [reserved];

(x) the amount of any minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Non-Wholly
Owned Subsidiary deducted (and not added back in such period to Consolidated Net
Income);

(xi) [reserved];

(xii) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(xiii) the amount of any net losses from discontinued operations in accordance
with GAAP;

(xiv) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including, pursuant to Financial Accounting Standards
Board Accounting Standards Codification No. 815—Derivatives and Hedging and only
to the extent the cash impact resulting from such loss has not been realized);

(xv) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation or other derivative instrument that has been
reflected in Consolidated Net Income for such period;

 

10



--------------------------------------------------------------------------------

(xvi) any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (b)(v) and (b)(vi) below;

(xvii) to the extent not otherwise included in Consolidated Net Income, proceeds
of business interruption insurance in an amount representing the earnings for
the applicable period that such proceeds are intended to replace (to the extent
actually received);

(xviii) other accruals and expenses (including rationalization, legal, tax,
structuring and other costs and expenses) related to the Transactions, Permitted
Acquisitions, Investments, Restricted Payments and Dispositions or issuance of
debt or equity, whether or not consummated and all cash dividends (and non-cash
dividend expenses) on any series of preferred stock to the extent paid; and

(xix) charges, losses or expenses to the extent indemnified, reimbursable or
insured (to the extent covered by contractual indemnifications or reimbursement
agreements and actually paid or covered by insurance and actually reimbursed or
otherwise paid, or so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnitor or third party counterparty and only to the extent that
such amount is (A) not denied by the applicable carrier or indemnitor or
counterparty in writing within 180 days of the occurrence of such event and
(B) in fact reimbursed within 365 days of the date of such event (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days) or reimbursed by a third party;

less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(iv) the amount of any net income from discontinued operations in accordance
with GAAP;

(v) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including, pursuant to Financial Accounting Standards
Board Accounting Standards Codification No. 815—Derivatives and Hedging and only
to the extent the cash impact resulting from such gain has not been realized);

 

11



--------------------------------------------------------------------------------

(vi) any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation or other derivative instruments that
has been reflected in Consolidated Net Income in such period;

(vii) any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clauses (a)(xiv) and (a)(xvi) above; and

(viii) the amount of any minority interest income consisting of subsidiary loss
attributable to minority equity interests of third parties in any Non-Wholly
Owned Subsidiary added (and not deducted in such period to Consolidated Net
Income);

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of assets or liabilities (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances);

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Financial Accounting Standards Board Accounting Standards
Codification No. 815—Derivatives and Hedging;

(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, to the extent not included in Consolidated Net Income, the
Acquired EBITDA of any Person, property, business or asset acquired by the
Borrower or any Restricted Subsidiary during such period (other than any
Unrestricted Subsidiary) to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired) (each such
Person, property, business or asset acquired, and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis;

(IV) there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations (other than if so classified on the basis that it is
being held for sale unless such sale has actually occurred during such period)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset so sold, transferred or otherwise disposed
of, closed or classified, a “Sold Entity or Business”), and the Disposed EBITDA
of any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), in each case
based on the Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer, disposition, closure, classification or
conversion) determined on a historical Pro Forma Basis and (B) to the extent not

 

12



--------------------------------------------------------------------------------

included in Consolidated Net Income, included in determining Consolidated EBITDA
for any period in which a Sold Entity or Business is disposed, an adjustment
equal to the Pro Forma Disposal Adjustment with respect to such Sold Entity or
Business (including the portion thereof occurring prior to such disposal) as
specified in the Pro Forma Disposal Adjustment certificate delivered to the
Administrative Agent (for further delivery to the Lenders); and

(V) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to any
Permitted Acquisition (or other Investment permitted hereunder).

Notwithstanding the foregoing, for purposes of this Agreement, Consolidated
EBITDA shall be deemed to equal (a) $32.4 million for the fiscal quarter ended
September 30, 2016, (b) $48.1 million for the fiscal quarter ended December 31,
2016, (c) $15.0 million for the fiscal quarter ended March 31, 2017 and (d)
$20.1 million for the fiscal quarter ended June 30, 2017 (it being understood
that such amounts are subject to future adjustments, as and to the extent
otherwise contemplated in this Agreement, in connection with any future Pro
Forma Disposal Adjustment or any future calculation on a Pro Forma Basis).

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a) extraordinary items for such period,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Costs,

(d) any fees and expenses (including any transaction or retention bonus)
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, Investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument,

(e) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(f) [reserved],

(g) stock-based award compensation expenses,

(h) any income (loss) attributable to deferred compensation plans or trusts, and

(i) any income (loss) from Investments recorded using the equity method.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) in the most recent consolidated balance sheet of the Borrower and the
Restricted Subsidiaries in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP consisting only of Indebtedness for borrowed money, obligations in respect
of Capitalized Leases and purchase money indebtedness, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP consisting only of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and purchase money indebtedness,
determined on a consolidated basis in accordance with GAAP minus (b) the
aggregate amount of cash and Permitted Investments of the Borrower and the
Restricted Subsidiaries (in each case, free and clear of all Liens, other than
Liens permitted pursuant to Section 6.02).

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under
Letters of Credit to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
the Borrower and the Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of “Consolidated Net Income” and (III) any
changes in current assets or current liabilities as a result of (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Credit Agreement Refinancing Indebtedness” means Indebtedness incurred, issued
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such

 

14



--------------------------------------------------------------------------------

Other Revolving Commitments) is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (and, in the
case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or Other Revolving Commitments, the amount thereof) except by an
amount equal to unpaid accrued interest and premium thereon plus fees, expenses,
commissions, underwriting discounts and premiums incurred and payable in
connection with such Indebtedness (unless such additional amount constitutes a
utilization of a then available basket), (ii) such Indebtedness does not mature
earlier than and, except in the case of Other Revolving Commitments, does not
have a Weighted Average Life to Maturity shorter than, the Refinanced Debt and,
in the case of Other Revolving Loans or Other Revolving Commitments, shall not
have any mandatory commitment reductions prior to the maturity date of the
Revolving Loans (or unused Revolving Commitments) being refinanced, (iii) such
Refinanced Debt shall not be guaranteed by any entity that is not a Loan Party,
(iv) in the case of any secured Indebtedness (x) is not secured by any assets
not securing the Secured Obligations and (y) is subject to an intercreditor or
subordination agreement reasonably satisfactory to the Administrative Agent),
(v) has covenants and events of default (excluding pricing, and optional
prepayment or redemption provisions) that are not more favorable (when taken as
a whole) to the lenders or investors providing such Indebtedness than the terms
and conditions of this Agreement (when taken as a whole) are to the Lenders
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of such Indebtedness is issued, incurred or
obtained), and (vi) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; provided that to the
extent that such Refinanced Debt consists, in whole or in part, of Revolving
Commitments or Other Revolving Commitments (or Revolving Loans or Other
Revolving Loans incurred pursuant to any Revolving Commitments or Other
Revolving Commitments), such Revolving Commitments or Other Revolving
Commitments, as applicable, shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.22(c), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit, within one
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower, the Administrative Agent, the Swing Line Lender or any Issuing
Bank that it does not intend to comply with its funding obligations or has made
a public statement or provided any written notification to any Person to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent (whether acting on its
own behalf or at the reasonable request of the Borrower (it being understood
that the Administrative Agent shall comply with any such reasonable request)),
the Swing Line Lender or any Issuing Bank, to confirm in a manner satisfactory
to the Administrative Agent, the Swing Line Lender, the Issuing Banks, and the
Borrower that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to,

 

15



--------------------------------------------------------------------------------

approval of or acquiescence in any such proceeding or appointment, or
(iv) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority, unless such ownership or acquisition of such equity
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, with respect to an Issuing Bank, such Issuing Bank’s Applicable Fronting
Exposure in respect of such Defaulting Lender (other than any portion of such
Applicable Fronting Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for the period through (but not after) the
date of such disposition, the amount for such period of Consolidated EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary (determined as
if references to the Borrower and the Restricted Subsidiaries in the definition
of the term “Consolidated EBITDA” (and in the component financial definitions
used therein) were references to such Sold Entity or Business and its
subsidiaries or to Converted Unrestricted Subsidiary and its subsidiaries), all
as determined on a consolidated basis for such Sold Entity or Business or
Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

 

16



--------------------------------------------------------------------------------

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit (without any pending drawing thereon) and
the termination of the Commitments and (ii) if an Equity Interest in any Person
is issued pursuant to any plan for the benefit of employees of the Borrower or
any of its subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by the Borrower or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations of such Person.

“Disqualified Lenders” means (i) Competitors of the Borrower and its
Subsidiaries specified to the Lead Arranger by the Borrower or in writing on or
prior to the date hereof (which list of Competitors may be supplemented by the
Borrower after the Effective Date by means of a written notice to and the
consent of the Administrative Agent), (ii) certain banks, financial
institutions, other institutional lenders and other entities, in each case, that
have been specified to the Lead Arranger by the Borrower in writing on or prior
to September 25, 2017 and (iii) as to any entity referenced in each case of
clauses (i) and (ii) above (the “Primary Disqualified Lender”), any of such
Primary Disqualified Lender’s known Affiliates readily identifiable solely by
name, but excluding any Affiliate that is primarily engaged in, or that advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course and with respect to which the
Primary Disqualified Lender does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity and
that no Disqualified Lenders may become Lenders (provided, that any additional
designation permitted by the foregoing shall not apply retroactively to any
prior assignment to any Lender (or prior participation in the Term Facility or
Revolving Credit Facility) permitted hereunder at the time of such assignment
(or prior participation in the Term Facility or Revolving Credit Facility)).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Regulated Subsidiary” means a Regulated Subsidiary that is a Domestic
Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary,
FSHCO, or a Subsidiary of a Foreign Subsidiary or FSHCO.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the Total
Net Leverage Ratio (prior to giving effect to the applicable prepayment pursuant
to Section 2.11(d)) as of the end of such fiscal year is (a) greater than or
equal to 2.00:1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater
than or equal to 1.50:1.00 but less than 2.00:1.00, 25% of Excess Cash Flow for
such fiscal year and (c) less than 1.50:1.00, 0% of Excess Cash Flow for such
fiscal year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

17



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Refinancing” means the (i) repayment, redemption, repurchase or
other discharge of and termination of the Loan Agreement (Term Loan) dated as of
April 1, 2015 by and between the Borrower and First Republic Bank and/or release
of any security interests in connection therewith and (ii) repayment,
redemption, repurchase or other discharge of and termination of the Loan
Agreement dated as of January 31, 2006 by and between the Borrower and First
Republic Bank.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act of 1933), (c) any Affiliate of a Lender and (d) an Approved Fund; provided
that in any event “Eligible Assignee” shall not include (i) any Disqualified
Lender, (ii) natural person or (iii) the Borrower or any of its Affiliates.

“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or, to the extent relating to exposure to Hazardous
Materials, to human health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of the Borrower or any Subsidiary resulting from or based upon
(a) any actual or alleged violation of any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling, transportation
or storage treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Equity Investment” has the meaning assigned to such term in Section 4.01(p).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

18



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived pursuant to applicable
regulations), (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code), (e) the incurrence by the Borrower, and Restricted Subsidiary or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower, any Restricted
Subsidiary or any ERISA Affiliate from the PBGC of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the cessation of operations at a facility of the Borrower, any
Restricted Subsidiary or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA, (h) the incurrence by the Borrower, any Restricted
Subsidiary or any ERISA Affiliate of any liability with respect to its
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (i) the
receipt by the Borrower, any Restricted Subsidiary or any ERISA Affiliate of any
notice concerning the imposition of Withdrawal Liability on it or a
determination that a Multiemployer Plan is, or is reasonably expected to be,
insolvent, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 305 of ERISA or (j) any Foreign
Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Evidence of Flood Insurance” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period, and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; less:

 

19



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of Consolidated Net
Income to the extent such amounts are due but not received during such period)
and cash charges included in clauses (a) through (i) of the definition of
Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of capital expenditures made in cash or accrued
during such period, solely to the extent that such capital expenditures were
made with the proceeds of Internally Generated Cash of the Borrower or the
Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness (other than
the payment prior to its stated maturity of any Subordinated Indebtedness of the
Borrower and the Restricted Subsidiaries) of the Borrower and the Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capitalized Leases and (B) the amount of any mandatory prepayment of Loans
pursuant to Section 2.11(c) with the Net Proceeds from an event of the type
specified in clause (a) of the definition of “Prepayment Event” to the extent
required due to a disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans and (Y) all prepayments of Revolving Loans) made
during such period (other than in respect of any revolving credit facility
except to the extent there is an equivalent permanent reduction in commitments
thereunder), solely to the extent made with the proceeds of Internally Generated
Cash of the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period,

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xii) below in
prior fiscal years, the amount of Investments and acquisitions made by the
Borrower and the Restricted Subsidiaries during such period pursuant to
Section 6.04 (other than (1) Section 6.04(a), (2) clauses (B) and (C) of the
first proviso to Section 6.04(m), (3) Section 6.04(c)(i), (4)
Section 6.04(c)(ii), (5) Section 6.04(c)(iii)(A) and (6) Section 6.04(w), in the
case of clause (5), to the extent made with the Available Amount) to the extent
that such Investments were made in cash (or committed to be made in cash),
solely to the extent such Investments were made with the proceeds of Internally
Generated Cash of the Borrower and the Restricted Subsidiaries,

 

20



--------------------------------------------------------------------------------

(viii) the amount of dividends and other restricted payments paid during such
period pursuant to Section 6.07 (other than (1) Section 6.07(a)(i) (to the
extent paid to the Borrower or any of the Restricted Subsidiaries), (2)
Section 6.07(a)(iii), (3) clause (y) of Section 6.07(a)(vi), (4) clauses (B) and
(C) of Section 6.07(a)(vii), (5) Section 6.07(a)(ix), (6) Section 6.07(b)(iii),
(7) clauses (B) and (C) of Section 6.07(b)(iv) and (8) Section 6.07(b)(v)) in
cash (solely to the extent such dividends and other restricted payments were
made with the proceeds of Internally Generated Cash) of the Borrower and the
Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of Non-Cash Charges included in the calculation of
Consolidated Net Income in any prior period,

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(xii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, other Investments, capital expenditures (including
Capitalized Software Expenditures or other purchases of intellectual property)
to be consummated or made during the period of four consecutive fiscal quarters
of the Borrower following the end of such period, provided that solely to the
extent the aggregate amount of Internally Generated Cash actually utilized to
finance such Permitted Acquisitions, Investments or capital expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the earlier to occur of (A) end of such period of four
consecutive fiscal quarters or (B) the date the Borrower or applicable
Restricted Subsidiary determines that such Permitted Acquisition, Investment,
capital expenditure or Restricted Payment will not be made or consummated,

(xiii) the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period,

(xiv) at the Borrower’s election, for the fiscal year ended December 31, 2018,
the amount of that the Borrower reasonably expects to pay in cash in connection
with the Cogent Earnout Obligation (solely to the extent made with proceeds of
Internally Generated Cash); provided that if the Borrower elects to deduct such
amount of the Cogent Earnout Obligation for the fiscal year ended December 31,
2018, the Borrower may not deduct such amounts from the calculation of Excess
Cash Flow for any subsequent fiscal year ended December 31, 2019,

 

21



--------------------------------------------------------------------------------

(xv) at the Borrower’s election, the amount of Restricted Payments made in cash
pursuant to Section 6.07(a)(vi) during the 75 day period following the end of
such period, solely to the extent such Restricted Payments were made with the
proceeds of Internally Generated Cash of the Borrower and the Restricted
Subsidiaries; provided that if the Borrower elects to deduct the amount of such
Restricted Payments pursuant to this clause (xv), the Borrower may not deduct
such amount from the calculation of Excess Cash Flow pursuant to clause
(viii) above (or otherwise) for the fiscal year in which the Restricted Payment
is made, and

(xvi) to the extent not otherwise covered above, (A) contributions to Regulated
Subsidiaries required in order to meet Regulatory Capital requirements and
(B) the aggregate amount of cash used by Regulated Subsidiaries to maintain
Regulatory Capital requirements (in each case, solely to the extent made with
proceeds of Internally Generated Cash).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Amount” has the meaning assigned to such term in Section 2.11(g).

“Excluded Assets” means (a) any fee-owned real property that is not Material
Real Property and any leasehold interest (it being understood there shall be no
requirement to obtain any landlord waivers, estoppels or collateral access
letters), (b) motor vehicles and other assets subject to certificates of title
or ownership, (c) Equity Interests in (i) Unrestricted Subsidiaries, (ii) any
Person (other than any Wholly Owned Restricted Subsidiaries) to the extent the
pledge thereof to the Administrative Agent is not permitted by statute,
regulation or the terms of such Person’s organizational or joint venture
documents, (iii) Immaterial Subsidiaries and (iv) not-for-profit Subsidiaries,
captive insurance companies and other special purpose subsidiaries, (d) voting
Equity Interests constituting an amount greater than 65% of the voting Equity
Interests of any CFC or FSHCO (not including any Foreign Subsidiary that is a
direct or indirect Subsidiary of a CFC), (e) any Equity Interests of a direct or
indirect Subsidiary of a first-tier CFC or FSHCO, (f) any letters of credit
rights and commercial torts claims in an amount of $5,000,000 or less,
(g) margin stock (as defined in Regulation U of the Board of Governors), (h) any
asset with respect to which, based on the advice of outside counsel or tax
advisors of national recognition, the grant of a Lien thereon to secure the
Secured Obligations would result in material adverse tax consequences to the
Administrative Agent, the Borrower or any of the Restricted Subsidiaries (as
reasonably determined by the Borrower in consultation with the Administrative
Agent) (other than on account of any Taxes payable in connection with filings,
recordings, registrations, stampings and any similar acts in connection with the
creation or perfection of Liens), (i) pledges and security interests prohibited
or restricted by applicable law, rule or regulation or agreements with any
Governmental Authority (other than to the extent that any such prohibition would
be rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Requirements of Law) or which would require governmental (including
regulatory) or third party consent, approval license or authorization to provide
such security interest unless such consent, approval, license or authorization
has been received, (j) any asset if, to the extent and for so long as the grant
of a Lien thereon to secure the Secured Obligations is prohibited by any
Requirements of Law (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Requirements of Law), (k) any assets of Regulated Subsidiaries that
are not permitted to be pledged by law, statute or regulation, (l) cash held by
the Domestic Regulated Subsidiaries and any other Regulatory Capital maintained
for Regulatory Capital purposes, (m) those assets to which the Administrative
Agent and Borrower reasonably agree that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Lenders of the security to be

 

22



--------------------------------------------------------------------------------

afforded thereby and (n) any intent-to-use trademark applications filed in the
United States Patent and Trademark Office, pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a “Statement
of Use” and issuance of a “Certificate of Registration” pursuant to Section 1(d)
of the Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby
such intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act. For the avoidance of
doubt, “Excluded Assets” shall include any and all assets of any Subsidiary that
is a CFC, FSHCO, or a subsidiary thereof.

“Excluded Subsidiary” means (a) any CFC, (b) any Domestic Subsidiary
substantially all of the assets of which consist of the equity and/or debt or
receivables of one or more direct or indirect Foreign Subsidiaries that are
CFCs, (c) any Unrestricted Subsidiary, (d) any Immaterial Subsidiary, (e) a
Subsidiary that is not permitted by law, regulation or contract (but in the case
of any such contract, to the extent existing on the Effective Date or, if later,
the date it becomes a Restricted Subsidiary and, in each case, not entered into
in contemplation of the Transactions or of such entity becoming a Restricted
Subsidiary) to provide such guarantee, or would require third-party or
governmental (including regulatory) consent, approval, license or authorization
to provide such guarantee, (unless such consent, approval, license or
authorization has been received), or for which the provision of such guarantee
would result in a material adverse tax consequence to the Borrower or one of its
Subsidiaries (as reasonably determined by the Borrower in consultation with the
Administrative Agent), (f) a Subsidiary that is a special purpose entity
(including not for profit entities and captive insurance companies), (g) any
Subsidiary that is a registered broker-dealer (including each Domestic Regulated
Subsidiary) or (h) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness permitted to be incurred pursuant
to any Loan Document as assumed Indebtedness (and not incurred in contemplation
of such Permitted Acquisition) and any Restricted Subsidiary thereof that
guarantees such secured Indebtedness, in each case to the extent such secured
indebtedness prohibits such subsidiary from becoming a guarantor).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party, of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes unlawful
or illegal under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “Eligible Contract Participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.

“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on (or
measured by) its net income (however denominated) and franchise Taxes, and
branch profits Taxes imposed on it, in each case, by (i) the jurisdiction (or
any political subdivision thereof) under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) any other
jurisdiction as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than a connection
arising from such Recipient having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan or Loan Document), (b) ay U.S.
federal withholding Tax pursuant to FATCA, (c) any Tax that is attributable to a
Lender’s failure to comply with Section 2.17(f), and (d) except in the case of
an assignee pursuant to a request by the Borrower under Section 2.19 hereto, any
U.S. federal withholding Taxes imposed due to a Requirement of Law in effect at
the time a Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a).

 

23



--------------------------------------------------------------------------------

“Extension Notice” has the meaning assigned to such term in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any applicable
intergovernmental agreement with respect thereto and applicable official
implementing guidance thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of Borrower.

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Fixed Amounts” has the meaning assigned to such term in Section 1.06(b).

“Flood Determination Form” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreign Benefit Event” means with respect to any Foreign Plan, (a) the
existence of unfunded liabilities of the Borrower in excess of the amount
permitted under any applicable law, or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, or (b) the failure of
the Borrower to make its required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments.

“Foreign Intellectual Property” means any right, title, or interest in, to, or
under any Intellectual Property governed by, arising from, or existing under the
laws of any jurisdiction other than the United States of America or any state
thereof.

“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Foreign Plan” means any defined benefit plan (as defined in Section 3(35) of
ERISA, but whether or not subject to ERISA) maintained or contributed to by the
Borrower or any Restricted Subsidiary with respect to its employees employed
outside the United States, other than any such plan sponsored or to which
contributions are mandated by any Governmental Authority. “Foreign Regulated
Subsidiary” means a Regulated Subsidiary that is a Foreign Subsidiary.

 

24



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“FSHCO” means any direct or indirect Domestic Subsidiary of the Borrower that
has no material assets (either held directly or through one or more disregarded
entities) other than Equity Interests in one or more direct or indirect Foreign
Subsidiaries that are CFCs.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

“Goldman Sachs” shall have the meaning given to such term in the introductory
paragraph to this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

 

25



--------------------------------------------------------------------------------

“Guarantee Agreement” means the Guarantee Agreement among the Loan Parties
(other than the Domestic Regulated Subsidiaries) and the Administrative Agent,
substantially in the form of Exhibit B.

“Hazardous Materials” means all pollutants or contaminants in any form regulated
under any Environmental Law, including petroleum or petroleum by-products or
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances,
materials, constituents, chemicals, compounds or wastes of any nature regulated
as hazardous or toxic, or any other term of similar import, pursuant to any
Environmental Law.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, corporation,
limited liability company, partnership or other bona fide estate-planning
vehicle the only stockholders, members, partners or beneficiaries of which are
any of the foregoing individuals or a charity, such individual’s estate (or an
executor or administrator acting on its behalf), heirs or legatees or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Incremental Cap” means, as of any date of determination, (a) $25,000,000 minus
(b) the aggregate amount of all Incremental Facilities and all Incremental
Equivalent Debt outstanding at such time that was incurred in reliance on the
foregoing clause (a) plus (c) an unlimited amount such that after giving effect
to the incurrence of any such Incremental Facility or Incremental Equivalent
Debt, (1) if such Incremental Facility or Incremental Equivalent Debt is secured
by a Lien on the Collateral that ranks pari passu with the Liens securing the
Term Loans, the Total Net Leverage Ratio shall not exceed 2.25:1.00 determined
on a Pro Forma Basis and (2) if such Incremental Facility or Incremental
Equivalent Debt is secured on a junior or unsecured basis, the Total Net
Leverage Ratio shall not exceed 2.50:1.00 determined on a Pro Forma Basis (it
being understood that (I) the Borrower shall be deemed to have used amounts
under clause (c) (to the extent compliant therewith) prior to utilization of
amounts under clause (a) and (II) Loans may be incurred simultaneously under
clauses (a) and (c), and proceeds from any such incurrence may be utilized in a
single transaction by first calculating the incurrence under clause (c) above
and then calculating the incurrence under clause (a) above) specifying the
amount so requested; provided that such calculations shall assume that, in each
case, (i) the full amounts of any Incremental Revolving Commitment Increase
established at such time is fully drawn, and (ii) for the purposes of clause
(c) above, the cash proceeds of the relevant Incremental Facility or Incremental
Equivalent Debt shall be excluded in calculating the amount of “unrestricted
cash” used in determining the Total Net Leverage Ratio.

“Incremental Equivalent Debt” means Indebtedness incurred pursuant to
Section 6.01(a)(xxiii).

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(f).

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

26



--------------------------------------------------------------------------------

“Incremental Revolving Loans” means Revolving Loans extended pursuant to an
Incremental Revolving Commitment Increase.

“Incremental Term Increase” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding trade accounts payable in the ordinary course of business and any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person in respect of Disqualified Equity Interests; provided
that the term “Indebtedness” shall not include (v) trade payables, accrued
expenses, accrued compensation and intercompany liabilities (other than
intercompany debt) arising in the ordinary course of business, (w) prepaid or
deferred revenue arising in the ordinary course of business, (x) (A) the Cogent
Earnout Obligations and (B) other earnout obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP,
(y) deferred compensation owed to employees of the Borrower and the Restricted
Subsidiaries arising in the ordinary course of business or (z) for the avoidance
of doubt, any Qualified Equity Interests. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated
September 27, 2017, relating to the Loan Parties and the Transactions.

“Initial Restricted Payment Amount” means an amount equal to $5,000,000 (less
the aggregate amount of Investments and Restricted Payments made using such
amount pursuant to Section 6.04(m), Section 6.07(a)(vii) and Section 6.07(b)(iv)
prior to such time).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

27



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter (or if approved by the Administrative Agent and all the
Lenders making such Eurodollar Loans, a twelve month period or a shorter period)
as selected by the Borrower in its Borrowing Request; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month at the end of such Interest Period and (c) no Interest
Period shall extend beyond (i) in the case of any Class of Term Loans, the Term
Maturity Date applicable to such Class of Term Loans and (ii) in the case of any
Class of Revolving Loans, the Revolving Maturity Date applicable to such
Class of Revolving Loans. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Internally Generated Cash” means, with respect to any period, any cash of the
Borrower or any Restricted Subsidiary generated during such period (including
proceeds of Revolving Loans), excluding Net Proceeds and any cash that is
generated from an incurrence of Indebtedness (other than Indebtedness
constituting proceeds of Revolving Loans) or an issuance of (or contributions in
respect of) Equity Interests.

“Interpolated Rate” means in relation to the Screen Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable Screen Rate for
the longest period (for which that Screen Rate is available) which is less than
the Interest Period of that Loan; and (b) the applicable Screen Rate for the
shortest period (for which that Screen Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Investment” means, as to any Person, (a) the purchase or other acquisition of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing interest in
respect of such

 

28



--------------------------------------------------------------------------------

Investment (to the extent any such payment to be deducted does not exceed the
remaining principal amount of such Investment), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (b) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Financial Officer, (c) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair market value (as determined in good faith by a Financial Officer) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of,
or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in clause (ii) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment. For purposes of Section 6.04, if an Investment involves
the acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998 (ISP98), International Chamber of Commerce Publication No. 590”
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be in effect at the time of issuance).

“Issuing Bank” means (a) Goldman Sachs (acting through such of its affiliates or
branches as it deems appropriate) other than with respect to commercial Letters
of Credit and (b) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(k) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(l)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joint Venture” means any Person, the Equity Interests (except for any such
Equity Interests in the nature of directors’ qualifying shares required pursuant
to applicable law) of which is owned, in part, by a Loan Party and, in part, by
one or more other Persons which are not Loan Parties.

“Junior Financing” means (a) Funded Debt (other than any permitted intercompany
Indebtedness owing to the Borrower or any Restricted Subsidiary) that
constitutes Subordinated Indebtedness, (b) any Funded Debt (other than permitted
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary)
that is unsecured or (c) Funded Debt secured by a Lien on Collateral that is
junior to the Lien on such Collateral that secures the Secured Obligations.

 

29



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of the ISP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

“LCA Test Date” has the meaning specified in Section 1.06(a).

“Lead Arranger” means Goldman Sachs in its capacity as lead arranger.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Amendment, in each case, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit or bank guarantee issued pursuant
to this Agreement other than any such letter of credit or bank guarantee that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

“LIBO Rate” means, for any Interest Period as to any Loan, (i) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “Screen Rate”) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
Period, or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the Screen

 

30



--------------------------------------------------------------------------------

Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if Screen Rates are quoted
under either of the preceding clause (i) or (ii), but there is no such quotation
for the Interest Period elected, the Screen Rate shall be equal to the
Interpolated Rate.

Notwithstanding the foregoing, (i) with respect to the Term Loans, the LIBO Rate
with respect to any applicable Interest Period will be deemed to be 1.00% per
annum if the LIBO Rate for such Interest Period determined pursuant to this
definition would otherwise be less than 1.00% per annum and (ii) with respect to
the Revolving Loans, the LIBO Rate with respect to any applicable Interest
Period will be deemed to be 0.00% per annum if the LIBO Rate for such Interest
Period determined pursuant to this definition would otherwise be less than 0.00%
per annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of its Restricted Subsidiaries permitted pursuant to this Agreement whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing and for which definitive documentation for such acquisition was
entered into no more than one hundred twenty (120) days in advance of the
consummation thereof.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided herein (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding (or that would
accrue but for the existence of such proceeding), regardless of whether allowed
or allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower hereunder in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral, and (iii) all other monetary obligations of the Borrower under
or pursuant hereto and each of the other Loan Documents, including obligations
to pay fees, closing payments, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual payment and performance of all other obligations of the Borrower under
or pursuant to this Agreement and each of the other Loan Documents and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to this Agreement and each of the other Loan
Documents (including monetary obligations accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding (or that would
accrue but for the existence of such proceeding), regardless of whether allowed
or allowable in such proceeding).

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Amendment, the Guarantee Agreement, the Collateral Agreement, the
other Security Documents and, except for purposes of Section 9.02, any
promissory notes delivered pursuant to Section 2.09(e).

 

31



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower, the Subsidiary Loan Parties and the Domestic
Regulated Subsidiaries.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time, provided that (a) the
Revolving Exposures, Term Loans and unused Commitments of the Borrower or any
Affiliate thereof and (b) whenever there are one or more Defaulting Lenders, the
total outstanding Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender, shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of the Borrower
and the Restricted Subsidiaries, taken as a whole, (b) the ability of the
Borrower and the other Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders (taken as a whole) under the Loan
Documents.

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Real Property” means real property (including fixtures) with a fair
market value greater than or equal to $5,000,000, as determined by the Borrower
in good faith.

“Material Subsidiary” means each Wholly Owned Restricted Subsidiary that, as of
the last day of the fiscal year of the Borrower most recently ended, had
revenues or Consolidated Total Assets for such year in excess of 2.5% of the
consolidated revenues or Consolidated Total Assets, as applicable, of the
Borrower for such year; provided that in the event that the Immaterial
Subsidiaries, taken together, had as of the last day of the fiscal year of the
Borrower most recently ended revenues or Consolidated Total Assets in excess of
10% of the consolidated revenues or Consolidated Total Assets, as applicable, of
the Borrower and the Restricted Subsidiaries for such year, the Borrower shall
designate one or more Immaterial Subsidiaries to be a Material Subsidiary as may
be necessary such that the foregoing 10% limit shall not be exceeded, and any
such Subsidiary shall thereafter be deemed to be a Material Subsidiary
hereunder; provided, further, that the Borrower may redesignate Material
Subsidiaries as Immaterial Subsidiaries so long as the Borrower is in compliance
with the foregoing.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“MFN Adjustment” has the meaning assigned to such term in Section 2.20(b).

 

32



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party with respect to which a Mortgage is granted pursuant to the Collateral and
Guarantee Requirement, Section 5.11, Section 5.12 or Section 5.14.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by the Borrower and the Restricted Subsidiaries in
connection with such event (including attorneys’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), (x) the
amount of all payments that are permitted hereunder and are made by the Borrower
and the Restricted Subsidiaries as a result of such event to repay Indebtedness
secured on a pari passu or senior basis with the Loans (other than the Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, (y) the pro rata portion of net cash proceeds thereof (calculated
without regard to this clause (y)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or the
Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by the Borrower or
any Restricted Subsidiary and (iii) the amount of all taxes paid (or reasonably
estimated to be payable), and the amount of any reserves established by the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction.

“NFIP” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP or as a
result of change in law or regulation, (b) all non-cash losses from Investments
recorded using the equity method, (c) all Non-Cash Compensation Expenses,
(d) charges relating to the remeasurement of the Cogent Earnout Obligation,
(e) the non-cash impact of acquisition method accounting, (f) depreciation and
amortization (including amortization of Capitalized Software

 

33



--------------------------------------------------------------------------------

Expenditures and amortization of deferred financing fees or costs), and
(g) other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Recourse Debt” means Indebtedness as to which: (a) neither Borrower nor any
of its Restricted Subsidiaries (i) provides credit support in the form of any
undertaking, agreement or instrument that would constitute Indebtedness, (ii) is
directly or indirectly liable as a guarantor, surety, debtor, obligor or
otherwise (other than where recourse is limited to the pledge of Equity
Interests of an Unrestricted Subsidiary), or (iii) constitutes the lender; and
(b) no default or event of default with respect to which would permit (whether
upon notice, lapse of time, satisfaction of any other condition or otherwise),
any holder of any other Indebtedness of Borrower or any of its Restricted
Subsidiaries to declare a default or event of default on such other Indebtedness
or cause the payment of any such Indebtedness to be accelerated or payable prior
to its stated final maturity.

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, Net Proceeds of any transaction or event or of
Excess Cash Flow, (a) that was not required to be applied to prepay the Loans
pursuant to Section 2.11(c) or (d), and (b) with reference to the Available
Amount or the Available Equity Amount, as applicable, that was not previously
applied pursuant to Section 6.04(m), Section 6.07(a)(vii), or
Section 6.07(b)(iv).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation (or equivalent thereof)
and bylaws or other organizational or governing documents of such Person.

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder or extended Revolving Commitments that result from a Refinancing
Amendment.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes” means any and all present or future recording, filing, stamp,
court, documentary, intangible, transfer, sales, property or similar Taxes
arising from any payment made under any Loan Document or from the execution,
delivery, performance, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are imposed with respect to an assignment
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than a connection arising from such
Recipient having executed, delivered or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced any Loan or Loan Document) (other than an
assignment made pursuant to Section 2.09).

 

34



--------------------------------------------------------------------------------

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of all or substantially
all of the Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person; provided that (a) in the case
of any purchase or other acquisition of Equity Interests in a Person, such
Person, upon the consummation of such acquisition, will be a Restricted
Subsidiary (including as a result of a merger or consolidation between any
Restricted Subsidiary and such Person), (b) the business of such Person, or such
assets, as the case may be, constitute a business permitted by Section 6.03(b),
and (c) the Borrower shall comply with Section 5.11 with respect to each such
Person.

“Permitted Encumbrances” means:

(a) Liens for Taxes that are not overdue for a period of more than sixty
(60) days or that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than sixty (60) days or, if more than sixty (60) days
overdue, are unfiled and no other action has been taken to enforce such Lien or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, in each case so long as such
Liens do not individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

 

35



--------------------------------------------------------------------------------

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar non-monetary encumbrances and minor title defects
affecting real property that, in each case, in the aggregate, do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase prices of which are financed by documentary
letters of credit issued for the account of the Borrower or any of the
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01; and

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of the Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Holders” means Robert F. Greenhill and Scott L. Bok (or any Immediate
Family Member who is a successor-in-interest to such Permitted Holder).

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a) dollars, euro or such other currencies held by it from time to time in the
ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than twelve (12) months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than twelve (12) months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than twelve (12) months from the date of
acquisition thereof;

 

36



--------------------------------------------------------------------------------

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens) or
title to which shall have been transferred to such Person and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $250,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(g) securities with average maturities of twelve (12) months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory having an investment grade rating
from either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of twelve (12) months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction; and

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (d) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Loan
Document Obligations, the Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to

 

37



--------------------------------------------------------------------------------

the Loan Document Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, and (e) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(i), Section 6.01(a)(vii), Section 6.01(a)(xviii), or
Section 6.01(a)(xxiii), (i) the terms and conditions (including, if applicable,
as to collateral but excluding (except as provided in the preceding clauses
(d) and (e)) as to subordination, interest rate (including whether such interest
is payable in cash or in kind) and redemption premium) of the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are not, taken as a whole, materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (except for covenants or other
provisions applicable exclusively to periods commencing after the Latest
Maturity Date at the time such Indebtedness is incurred); provided that (i) a
certificate of a Responsible Officer delivered to the Administrative Agent (for
distribution to the Lenders) at least five Business Days prior to such
modification, refinancing, refunding, renewal or extension (or such shorter
period agreed to by the Administrative Agent), together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions are not,
taken as a whole, materially less favorable shall satisfy the requirements in
this clause (i), and (ii) the primary obligor in respect of, and the Persons (if
any) that Guarantee, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the primary obligor in respect of, and
Persons (if any) that Guaranteed, respectively, the Indebtedness being modified,
refinanced, refunded, renewed or extended. For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under
Section 6.01.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Prepayment Event” means:

(a) any non-ordinary course sale, transfer or other disposition (including
(x) pursuant to a sale and leaseback transaction, (y) by way of merger or
consolidation and (z) any insurance settlement of, or payment in respect of, any
loss of property or assets of the Borrower or its Restricted Subsidiaries or any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of any property or asset of the
Borrower or any of the Restricted Subsidiaries permitted by Section 6.05(a) or
Section 6.05(k) other than dispositions or event resulting in aggregate Net
Proceeds not exceeding (A) $500,000 in the case of any single transaction or
series of related transactions and (B) $1,500,000 for all such transactions
during any fiscal year of the Borrower; or

 

38



--------------------------------------------------------------------------------

(b) the incurrence by the Borrower or any of the Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means, for any day, a rate per annum equal to the rate last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent).

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, showing
Pro Forma Compliance or giving Pro Forma Effect thereto, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test, financial ratio or covenant: (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (A) in the case of a Disposition of all
or substantially all Equity Interests in any subsidiary of the Borrower or any
division or business unit of the Borrower, shall be excluded and (B) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (ii) any retirement of Indebtedness,
and (iii) any Indebtedness incurred or assumed by the Borrower or any of the
Subsidiaries and if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

39



--------------------------------------------------------------------------------

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

“Refunded Swing Line Loans” has the meaning assigned to such term in
Section 2.24(b)(iv).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulated Subsidiary” means the Subsidiaries of Borrower listed on Schedule
1.01 and any other Subsidiary of Borrower that becomes a registered
broker-dealer under the Exchange Act (or any comparable foreign equivalent
thereof) after the Effective Date

“Regulatory Capital” means the minimum net capital requirements to which a
Regulated Subsidiary is subject as defined in Rule 15c3-1 of the Exchange Act
with respect to any Regulated Subsidiary or any similar or comparable capital
requirement the minimum amount(s) of which is subject to foreign regulation with
respect to any Regulated Subsidiary that is a Foreign Subsidiary.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, members, directors, officers, employees, trustees,
agents, controlling persons, advisors and other representatives of such Person
and of each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment (including ambient air,
indoor air, surface water, groundwater, land surface or subsurface strata) and
including the environment within any building, or any occupied structure,
facility or fixture. “Removal Effective Date” has the meaning assigned to such
term in Section 8.06.

“Repayment” has the meaning assigned to such term in Section 6.07(b).

“Repricing Premium” means, in connection with a Repricing Transaction, a premium
(expressed as a percentage of the principal amount of such Loans to be prepaid)
equal to the amount set forth below:

(a) on or prior to the eighteen-month anniversary of the Effective Date, 1.0%
and

(b) thereafter, 0%.

 

40



--------------------------------------------------------------------------------

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Loan Party of any Indebtedness
(including, without limitation, any new or additional term loans under this
Agreement, whether incurred directly or by way of the conversion of Term Loans
into a new Class of replacement term loans under this Agreement) having an
effective interest cost or weighted average yield (as reasonably determined by
the Administrative Agent consistent with generally accepted financial practice
and, in any event excluding any arrangement or commitment fees in connection
therewith) that is less than the interest rate for, or weighted average yield
(as determined by the Administrative Agent on the same basis) of the Term Loans
including, without limitation, as may be effected through any amendment to this
Agreement (and including any mandatory assignment in connection therewith)
relating to the interest rate for, or weighted average yield of, the Term Loans,
provided, that it shall not constitute a Repricing Transaction if the applicable
replacement Indebtedness or amendment is incurred or effected in connection with
(A) a Change in Control, or (B) a Transformative Acquisition.

“Required Additional Debt Terms” means with respect to any Indebtedness,
(a) such Indebtedness does not mature earlier than the Latest Maturity Date
(except in the case of customary bridge loans which subject to customary
conditions (including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date or, in
the case of any such Indebtedness that is unsecured or is secured on a junior
lien basis to the Term Facility, at least 91 days following the Latest Maturity
Date), (b) such Indebtedness does not have mandatory redemption features (other
than customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or, if term loans, excess cash flow
prepayments applicable to periods before the Latest Maturity Date) that could
result in redemptions of such Indebtedness prior to the Latest Maturity Date (it
being understood that the Borrower and Loan Parties shall be permitted to make
any AHYDO “catch up” payments, if applicable), (c) such Indebtedness is not
guaranteed by any entity that is not a Loan Party (unless such Person shall
substantially concurrently becomes a Loan Party hereunder pursuant to
Section 5.11), (d) such Indebtedness that is secured (i) is not secured by any
assets not securing the Secured Obligations (unless such assets shall
substantially concurrently become a part of the Collateral), (ii) is subject to
an intercreditor agreement or subordination agreement reasonably satisfactory to
the Lead Arranger and the Administrative Agent, and (iii) is subject to security
agreements relating to such Indebtedness that are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent and the Borrower), (e) the covenants, events of default and
guarantees of such Indebtedness (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) are
not more restrictive to the Borrower and its Restricted Subsidiaries than the
terms and conditions of this Agreement (when taken as a whole) are to the
Lenders (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at such time) (it being understood that, to the
extent that any financial maintenance covenant and any related equity cure are
added for the benefit of any Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant and related equity cure are either (i) also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of any such Indebtedness in connection therewith or (ii) only applicable after
the Latest Maturity Date at such time); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days (or such shorter period agreed to by the Administrative Agent) prior to
such incurrence, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions are, taken as a whole, not more restrictive to the
Borrower and its Restricted Subsidiaries shall satisfy the requirements in this
clause (e) and (f) if such Indebtedness is in the form of loans secured on a
pari passu basis with the Secured Obligations by the Collateral, the MFN
Adjustment shall apply.

 

41



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02 or Section 9.04, (a) the
total Revolving Exposures, Term Loans and unused Commitments of the Borrower or
any Affiliate thereof and (b) whenever there are one or more Defaulting Lenders,
the total outstanding Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall, in each case described
in clauses (a) and (b), be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
(a) the Revolving Commitments or (b) after the termination or expiration of the
Revolving Commitments, the Revolving Exposure; provided that the Revolving
Commitment and the Revolving Exposure of any Defaulting Lender shall be excluded
for the purposes of making a determination of Required Revolving Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in
Section 8.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, or other similar officer, a
director of a Loan Party and with respect to certain limited liability companies
or partnerships that do not have officers, any manager, sole member, managing
member or general partner thereof, and as to any document delivered on the
Effective Date or thereafter pursuant to clause (a)(i) of the definition of the
term “Collateral and Guarantee Requirement,” any secretary or assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Junior Financing” has the meaning assigned to such term in
Section 6.07(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swing Line Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time

 

42



--------------------------------------------------------------------------------

pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and
Assumption, (ii) a Refinancing Amendment or (iii) an Incremental Revolving
Commitment Increase. The amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be. The initial aggregate amount of the Lenders’
Revolving Commitments on the Effective Date is $20,000,000.

“Revolving Credit Facility” means the Revolving Commitments and the Revolving
Loans made hereunder.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans, its LC Exposure and its participations in the Swing Line Loans or, in the
case of the Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders).

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means (x) a Loan made pursuant to clause (b) of Section 2.01,
(y) a Swing Line Loan made pursuant to Section 2.23 and (z) each Other Revolving
Loan and each revolving loan made pursuant to an Incremental Revolving
Commitment Increase, as the context requires.

“Revolving Maturity Date” means October 12, 2020 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment, the extended
maturity date, set forth in any applicable amendment agreement).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sanctioned Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly restricting or prohibiting dealings in, with or
involving such country or territory (as of the date hereof, Cuba, Iran, North
Korea, Sudan, Syria and the Crimea region of Ukraine).

“Sanctioned Person” means any Person (a) identified on a Sanctions List;
(b) organized, domiciled or resident in, or the government or any agency or
instrumentality of the government of, any Sanctioned Jurisdiction; (c) owned or
controlled by, or acting for or on behalf of, directly or indirectly, any Person
described in the foregoing clause (a) or (b); or (d) otherwise the subject or
target of Sanctions.

“Sanctions” means any economic or financial sanctions administered, imposed or
enforced by (a) the United States (including OFAC and the U.S. Department of
State), (b) the United Nations Security Council, (c) the European Union or any
member state thereof, (d) the United Kingdom (including Her Majesty’s Treasury)
or (e) any other relevant national or supra-national governmental authority.

“Sanctions List” means any list of designated individuals or entities that are
the subject of Sanctions, including, without limitation, (a) the Specially
Designated Nationals and Blocked Persons List maintained by OFAC, (b) the
Consolidated United Nations Security Council Sanctions List, (c) the
Consolidated List of Persons, Groups and Entities Subject to EU Financial
Sanctions maintained by the European Union and (d) the Consolidated List of
Financial Sanctions Targets in the United Kingdom maintained by Her Majesty’s
Treasury of the United Kingdom.

“Screen Rate” has the meaning assigned such term in the definition of “LIBO
Rate.”

 

43



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement; provided that Secured Obligations shall not, for purposes of this
Agreement or any other Loan Document, include any Excluded Swap Obligations.

“Secured Party” has the meaning assigned to such term in the Collateral
Agreement.

“Security Documents” means the Collateral Agreement, the Perfection Certificate,
each Mortgage and each other security agreement or pledge agreement executed and
delivered pursuant to the Collateral and Guarantee Requirement, Section 5.11,
5.12 or 5.14 to secure any of the Secured Obligations.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of Governors.
Eurodollar Loans shall be deemed to be subject to such reserve, liquid asset or
similar requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any other applicable law, rule or regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Transaction” means the incurrence of any Indebtedness (including
Incremental Facilities, but excluding borrowings of Revolving Loans) or Liens,
or the making of any Permitted Acquisitions, Investments, Restricted Payments,
prepayments of Junior Financing or voluntary prepayments, purchases or
redemptions of Junior Financing or asset sales.

“Subordinated Indebtedness” means (x) Indebtedness that is subordinated in right
of payment to the Loan Document Obligations and (y) any Permitted Refinancing in
respect of any of the foregoing.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the voting
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

44



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified).

“Subsidiary Loan Party” means each Subsidiary that is a party to the Guarantee
Agreement.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means Goldman Sachs in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to the Borrower
pursuant to Section 2.24.

“Swing Line Sublimit” means an amount equal to $5,000,000. The Swing Line
Sublimit is part of and not in addition to the aggregate Revolving Commitments.

“Syndication Agent” means Goldman Sachs in its capacity as syndication agent.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Tender Offer” means the tender offer of common stock of the Borrower announced
on September 25, 2017, as any such offer may be amended from time to time.

“Term Commitment” means (x) with respect to each Lender that is a Lender on the
Effective Date, the commitment, if any, of such Lender to make a Term Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to an Assignment and Assumption. The amount of each Lender’s
Term Commitment as of the Effective Date is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as the case may be. The initial aggregate amount of the
Lenders’ Term Commitments on the Effective Date is $350,000,000.

“Term Facility” means the Term Loans and any other Incremental Term Loans or any
refinancing thereof.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

45



--------------------------------------------------------------------------------

“Term Loan Standstill Period” has the meaning assigned to such term in
Section 7.01(d).

“Term Loans” means (x) the loans made pursuant to Section 2.01(a),(y) Other Term
Loans and (z) term loans made pursuant to an Incremental Term Increase, as the
context requires.

“Term Maturity Date” means (i) October 12, 2022 and (ii) with respect to Other
Term Loans or term loans made pursuant to an Incremental Term Increase, the
maturity date thereof set forth in the applicable Refinancing Amendment or
Incremental Facility Amendment, as applicable (or, in each case, with respect to
any Term Lender that has extended the maturity date of its Term Loans pursuant
to Section 2.21, the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Term Lender to the Administrative Agent
pursuant to Section 2.21).

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b); provided that for any date of determination before the delivery of the
first financial statements pursuant to Section 5.01(a) or (b), the Test Period
shall be the period of four consecutive fiscal quarters of the Borrower then
last ended as of such time.

“Total Leverage Ratio” means on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

“Total Net Leverage Ratio” means on any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated EBITDA for the most recently
ended Test Period.

“Transaction Costs” has the meaning set forth in the definition of
“Transactions.”

“Transactions” means collectively, (a) the funding of the Loans hereunder on the
Effective Date, (b) the repurchase of the common stock of the Borrower in an
aggregate amount not to exceed $285,000,000, (c) the Effective Date Refinancing,
and (d) the payment of all fees, closing payments, premiums, expenses and other
transaction costs incurred in connection with the transactions described in the
foregoing provisions of this definition, including to fund any original issue
discount or upfront fees (the “Transaction Costs”).

“Transformative Acquisition” means any acquisition of the Borrower or any
Restricted Subsidiary of a target, which at the time of the consummation of such
acquisition, is not permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Administrative Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

 

46



--------------------------------------------------------------------------------

“Unaudited Financial Statements” means unaudited consolidated balance sheet of
the Borrower and its Subsidiaries dated June 30, 2017 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal quarter ended on that date.

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Effective
Date.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan” or “ABR Loan”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing”, “Term
Borrowing” or “ABR Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,

 

47



--------------------------------------------------------------------------------

instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value” as
defined therein. Notwithstanding any other provision contained herein, any lease
that is treated as an operating lease for purposes of GAAP as of the Effective
Date shall continue to be treated as an operating lease (and any future lease,
if it were in effect on the Effective Date, that would be treated as an
operating lease for purposes of GAAP as of the Effective Date shall be treated
as an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the Effective Date.

Section 1.05 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test contained in this
Agreement, Consolidated EBITDA, the Total Net Leverage Ratio and Total Leverage
Ratio shall be calculated on a Pro Forma Basis to give effect to the
Transactions and all Specified Transactions that have been consummated during
the applicable period of measurement or subsequent to such period and prior to
or simultaneously with the event for which the calculation is made, and shall be
calculated for the applicable period of measurement (which may be the most
recently ended twelve (12) consecutive fiscal months) for which monthly,
quarterly or fiscal year-end financial statements are available in respect
thereof immediately preceding the date of such event.

Section 1.06 Certain Calculations and Tests.

(a) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, for purposes of (i) determining compliance with any provision of this
Agreement which requires calculation of the Total Net Leverage Ratio or Total
Leverage Ratio, (ii) determining compliance with any

 

48



--------------------------------------------------------------------------------

provision of this Agreement which requires that whether a Default or Event of
Default has occurred, is continuing or would result from a Subject Transaction
in connection with the consummation of a Limited Condition Acquisition; provided
that, no Event of Default under Section 7.01(a), (b), (h) or (i) shall have
occurred and be continuing at the time of consummation of such Limited Condition
Acquisition, or (iii) testing availability under baskets set forth in this
Agreement (including any baskets based on a percentage of Consolidated EBITDA)
(including the incurrence of any Incremental Facility), in each case in
connection with a Limited Condition Acquisition, the date of determination of
such ratio and determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the irrevocable option of the Borrower, be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other Subject Transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the four consecutive fiscal
quarter period being used to calculate such financial ratio ending prior to the
LCA Test Date, the Borrower could have taken such action on the relevant LCA
Test Date in compliance with such ratios and provisions, such provisions shall
be deemed to have been complied with. For the avoidance of doubt, (x) if any of
such ratios are exceeded as a result of fluctuations in such ratio (including
due to fluctuations in Consolidated EBITDA of the Borrower and its Subsidiaries
or the target of such Limited Condition Acquisition) at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition (and any Subject Transaction in connection therewith) is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Subject
Transactions (other than in respect of any Investment that is a Limited
Condition Acquisition and that is financed solely with the proceeds of any
Incremental Facility or Incremental Equivalent Debt).

(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with
Section 6.11 hereof, any Total Net Leverage Ratio test and Total Leverage Ratio
test) (any such amounts, the “Fixed Amounts”) substantially concurrently with
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that requires compliance with any such
financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it
is understood and agreed that the Fixed Amounts (and any cash proceeds thereof)
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence Based Amounts in connection with such substantially
concurrent incurrence and shall be calculated for the most recent Test Period
then ended, except that incurrences of Indebtedness and Liens constituting Fixed
Amounts shall be taken into account for purposes of Incurrence Based Amounts
other than Incurrence Based Amounts contained in Section 2.20, Section 6.01 or
Section 6.02.

Section 1.07 Effectuation of Transactions. All references herein to the Borrower
and their subsidiaries shall be deemed to be references to such Persons, and all
the representations and warranties of the Borrower and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Transactions to occur on the Effective
Date, unless the context otherwise requires.

 

49



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments. (a) Subject to the terms and conditions set forth
herein, each Term Lender agrees to make a term loan denominated in dollars to
the Borrower on the Effective Date in an amount equal to such Lender’s Term
Commitment and (b) subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make revolving loans to the Borrower denominated in
dollars from time to time during the Revolving Availability Period in an
aggregate principal amount which will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or (ii) the aggregate
Revolving Exposure exceeding the aggregate Revolving Commitments of all Lenders.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, provided that the Commitments of the Lenders are
several and other than as expressly provided herein with respect to a Defaulting
Lender, no Lender shall be responsible for any other Lender’s failure to make
Loans as required hereby.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurodollar Borrowing under Section 2.03, and
provided an indemnity letter extending the benefits of Section 2.16 to Lenders
in respect of such Borrowings. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of seven Eurodollar Borrowings
outstanding. Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount which is equal to the entire unused
balance of the aggregate Revolving Commitments, that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f) or that
is required to repay the Swing Line Loans as contemplated by
Section 2.24(b)(iv).

Section 2.03 Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 p.m., New

 

50



--------------------------------------------------------------------------------

York City time, on the date which is one (1) Business Day prior to the requested
Borrowing date of each ABR Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information:

(i) whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Borrowing (i) requested to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f), the identity of the
Issuing Bank that made such LC Disbursement, or (ii) requested to repay the
Swing Line Loans as contemplated by Section 2.24(b)(iv), the Swing Line Lender;
and

(vii) that as of the date of such Borrowing, the conditions set forth in
Section 4.02(a) and Section 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon, among other things,
the agreements of the Revolving Lenders set forth in this Section 2.05, to issue
Letters of Credit for the Borrower’s own account (or for the account of any
Subsidiary of the Borrower so long as the Borrower and such Subsidiary are
co-applicants in respect of such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, which
shall reflect the standard operating procedures of such Issuing Bank, at any
time and from time to time during the Revolving Availability Period and prior to
the fifth Business Day prior to the Revolving Maturity Date. In the event of any
conflict between the terms and conditions of this Agreement and the terms and
conditions of any form of letter of credit or bank guarantee application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

51



--------------------------------------------------------------------------------

(b) Issuance, Amendment, Extension; Certain Conditions. To request the issuance
of a Letter of Credit (or the amendment or extension of an outstanding Letter of
Credit), the Borrower shall deliver in writing by hand delivery or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the recipient) to the applicable Issuing Bank and the Administrative
Agent (at least three Business Days before the requested date of issuance,
amendment or extension or such shorter period as the applicable Issuing Bank and
the Administrative Agent may agree) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (d) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of any
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment or extension, (i) subject to
Section 9.04(b)(ii), the Applicable Fronting Exposure of each Issuing Bank shall
not exceed its Applicable Percentage of the Letter of Credit Sublimit, (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments and (iii) the aggregate LC Exposure shall not exceed the Letter of
Credit Sublimit. No Issuing Bank shall be under any obligation to issue any
Letter of Credit (i) if any order, judgment or decree of any Governmental
Authority or arbitrator shall enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve, liquidity or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, (ii) if any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into arrangements reasonably satisfactory to such Issuing Bank with the
Borrower or such Lender, including the delivery of cash collateral in accordance
with Section 2.05(j) (including the amount of cash collateral to be delivered),
to eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure arising
from either the Letter of Credit then proposed to be issued or such Letter of
Credit and any other LC Exposure as to which such Issuing Bank has Defaulting
Lender Fronting Exposure, (iii) that is a commercial Letter of Credit, without
such Issuing Bank’s consent, or (iv) if the issuance of such Letter of Credit
would violate one or more policies or procedures of such Issuing Bank.

(c) Notice. Each Issuing Bank agrees that it shall not (other than in accordance
with Section 2.05(d)) permit any issuance, amendment or extension of a Letter of
Credit to occur unless it shall have given to the Administrative Agent written
notice thereof required under paragraph (m) of this Section.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or such longer period as may be agreed by
the applicable Issuing Bank) (or, in the case of any extension thereof, one year
after such extension) and (ii) the date that is five Business Days prior to the
Revolving Maturity Date; provided that if such expiry date is not a Business
Day, such Letter of Credit shall expire at or prior to the close of business on
the next succeeding Business Day; provided, further, that any Letter of Credit
may, upon the request of the Borrower, include a provision whereby the expiry
date of such Letter of Credit shall be extended automatically for additional
consecutive periods of one year or less so long as (x) such Issuing Bank has the
option to prevent any such extension before the expiration of the then effective

 

52



--------------------------------------------------------------------------------

term and (y) neither such Issuing Bank nor the Borrower shall permit any such
extension to extend such expiry date beyond the date set forth in clause
(ii) above; provided, further, that the expiry date of such Letter of Credit may
extend beyond the date set forth in clause (ii) above if such Letter of Credit
is cash collateralized in an amount equal to 103.0% of the LC Exposure
attributable to such Letter of Credit or is backstopped in each case pursuant to
arrangements reasonably acceptable to the applicable Issuing Bank.

(e) Participations. By and immediately upon the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank that is the issuer
thereof or the Lenders, such Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely, irrevocably, and unconditionally agrees to
pay to the Administrative Agent, for the account of such Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute, irrevocable, and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent, for the account of such Issuing Bank, an
amount equal to such LC Disbursement not later than 4:00 p.m., New York City
time, on the Business Day immediately following the day that the Borrower
receives notice of such LC Disbursement, provided that, if such LC Disbursement
is not less than $100,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount,
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent, for the account of the applicable
Issuing Bank, its Applicable Percentage of the payment then due from the
Borrower, in dollars and in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

53



--------------------------------------------------------------------------------

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential, exemplary, indirect, special,
incidental, or punitive damages, claims in respect of which are hereby waived by
the Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent (who in turn shall notify the Borrower) by telephone
(confirmed by hand delivery or facsimile) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving any such notice shall not relieve
the Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be paid to the Administrative Agent, for the account of
the applicable Issuing Bank (except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment) and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

 

54



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing more than 50% of the aggregate LC Exposure
of all Revolving Lenders) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Banks, an amount of cash in dollars equal to 105.0% of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or
(i) of Section 7.01. The Borrower also shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.11(b). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. At any
time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Administrative Agent
or any Issuing Bank, the Borrower shall deliver to the Administrative Agent cash
collateral in an amount equal to 105.0% of the amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any cash collateral
provided by the Defaulting Lender). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent in Permitted Investments and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Issuing Banks and the Revolving
Lenders with LC Exposure representing more than 50% of the aggregate LC Exposure
of all the Revolving Lenders), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived or after the
termination of Defaulting Lender status, as applicable. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.11(b) and no
Event of Default shall have occurred and be continuing.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders reasonably acceptable to the Administrative Agent and the Borrower that
agree to serve in such capacity as provided below. The acceptance by a Revolving
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

55



--------------------------------------------------------------------------------

(l) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit or be deemed an Issuing Bank for any other
purpose.

(m) Resignation of Issuing Bank. An Issuing Bank may resign as Issuing Bank upon
sixty (60) days’ prior written notice to Administrative Agent, Lenders and
Borrower. At the time any such resignation shall become effective, Borrower
shall (A) pay all unpaid fees and other amounts accrued for the account of the
resigning Issuing Bank and (B) cash collateralize or replace any existing
Letters of Credit or cause a bank or other financial institution acceptable to
the resigning Issuing Bank to issue backstop letters of credit (naming the
resigning Issuing Bank as the beneficiary thereof and otherwise in form and
substance satisfactory to the resigning Issuing Bank) in respect of existing
Letters of Credit, in each case on terms satisfactory to the resigning Issuing
Bank. From and after the effective date of any such resignation, (i) any
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
resignation of an Issuing Bank hereunder, the resigning Issuing Bank shall
remain a party hereto to the extent that Letters of Credit issued by it remain
outstanding and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement or resignation, but shall not be required to issue
additional Letters of Credit.

(n) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions and
amendments, all expirations and cancellations and all disbursements and
reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends or extends any Letter of Credit, the date of such
issuance, amendment or extension, and the face amount of the Letters of Credit
issued, amended or extended by it and outstanding after giving effect to such
issuance, amendment or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

56



--------------------------------------------------------------------------------

(o) Applicability of ISP and UCP. Unless otherwise expressly agreed in writing
by the applicable Issuing Bank and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits
as most recently published by the International Chamber of Commerce at the time
of such issuance shall apply to each commercial Letter of Credit.

(p) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the Applicable Account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.05(f) to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to such Borrowing in accordance with Section 2.13. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 9.03(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and other than as
expressly provided herein with respect to Defaulting Lenders no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.03(c).

 

57



--------------------------------------------------------------------------------

Section 2.07 Interest Elections.

(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request or designated by Section 2.03 and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03. Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic transmission to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

58



--------------------------------------------------------------------------------

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Commitments shall terminate at
upon funding of the Term Loans, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 unless such amount represents all of the remaining
Commitments of such Class, (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments and (iii) if, after
giving effect to any reduction of the Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the aggregate
Revolving Commitments, the such sublimit shall be automatically reduced by the
amount of such excess.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable, provided that a notice of termination of the
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date and
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

59



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement. In the
event of any inconsistency between the entries made pursuant to paragraph
(b) and the Register, the Register shall prevail.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.

Section 2.10 Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Borrowings on the last Business Day of each March,
June, September and December (commencing on March 31, 2018) in the principal
amount of Term Loans equal to (i) the aggregate outstanding principal amount of
Term Loans immediately after closing on the Effective Date multiplied by (ii)
(A) 1.25% with respect to each fiscal quarter ended on or prior to the first
anniversary of the Effective Date, (B) 2.50% with respect to each fiscal quarter
ended after the first anniversary but on or prior to the second anniversary of
the Effective Date, (C) 2.50% with respect to each fiscal quarter ended after
the second anniversary but on or prior to the third anniversary of the Effective
Date and (iv) 2.50% with respect to each fiscal quarter ended after the third
anniversary, with the remaining balance due on the 5-year anniversary of the
Effective Date (which, in each case, shall include at the Borrower’s election,
such adjustments as are necessary in order to provide for the “fungibility” of
any Incremental Term Increase); provided that if any such date is not a Business
Day, such payment shall be due on the next preceding Business Day.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

(c) Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to Section 2.11(c) or Section 2.11(d) shall
be applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section 2.10, or,
except as otherwise provided in any Refinancing Amendment, pursuant to the
corresponding section of such Refinancing Amendment in direct order of maturity.

(d) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by hand
delivery or facsimile) of such election not later than 2:00 p.m., New York City
time, one Business Day before the scheduled date of such repayment. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16. Each repayment of a Borrowing shall be applied ratably to
the Loans included in the repaid Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

 

60



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section 2.11; provided that all prepayments under this Section 2.11(a) shall be
accompanied by the Repricing Premium, if applicable.

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings and Swing Line Loans (and, to the extent that any such excess exists
after all Revolving Borrowings (if any) and Swing Line Loans (if any) have been
prepaid, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount necessary to eliminate such
excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of the Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower shall, within five Business Days after such
Net Proceeds are received (or, in the case of a Prepayment Event described in
clause (b) of the definition of the term “Prepayment Event,” on the date of such
Prepayment Event), prepay Term Borrowings in an aggregate amount equal to the
amount of such Net Proceeds; provided that, (i) in the case of any event
described in clause (a) of the definition of the term “Prepayment Event” if the
Borrower and the Subsidiaries invest (or commit to invest) the Net Proceeds from
such event (or a portion thereof) within twelve (12) months after receipt of
such Net Proceeds in assets useful in the business of the Borrower and the other
Subsidiaries (including any acquisitions permitted under Section 6.04), then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Proceeds in respect of such event (or the applicable portion of such Net
Proceeds, if applicable) except to the extent of any such Net Proceeds therefrom
that have not been so invested (or committed to be invested) by the end of such
twelve (12) month period, at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so invested (or committed
to be invested) and (ii) in the case of any event described in clause (a) of the
definition of “Prepayment Event”, if at the time that any such prepayment would
be required hereunder, the Borrower is required to offer to repurchase or prepay
any other Indebtedness secured on a pari passu basis (or any Credit Agreement
Refinancing Indebtedness in respect thereof that is secured on a pari passu
basis with the Secured Obligations) pursuant to the terms of the documentation
governing such Indebtedness with Net Proceeds (such Indebtedness (or Credit
Agreement Refinancing Indebtedness in respect thereof) required to be offered to
be so repurchased or prepaid, the “Other Applicable Indebtedness”), then the
Borrower may apply such Net Proceeds on a pro rata basis to the prepayment of
the Term Loans and to the repurchase or prepayment of the Other Applicable
Indebtedness (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness (or accreted amount
if such Other Applicable Indebtedness is issued with original issue discount) at
such time; provided that the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof), and the amount
of prepayment of the Term Loans that would have otherwise been required pursuant
to this Section 2.11(c) shall be reduced accordingly; provided, further, that to
the extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2018, the Borrower shall prepay Term Borrowings
in an aggregate amount equal to the ECF Percentage of Excess Cash Flow for such
fiscal year; provided that such amount shall be reduced by the aggregate amount
of prepayments of Term Loans (and, to the extent the Revolving Commitments are

 

61



--------------------------------------------------------------------------------

permanently reduced in a corresponding amount pursuant to Section 2.08,
Revolving Loans) made pursuant to Section 2.11(a) during such fiscal year or
after such fiscal year and prior to the time such prepayment is due as provided
below (without duplication in successive periods) (solely to the extent such
prepayments funded with the proceeds of Internally Generated Cash). Each
prepayment pursuant to this paragraph shall be made on or before the date that
is five Business Days after the date on which financial statements are required
to be delivered pursuant to Section 5.01 with respect to the fiscal year for
which Excess Cash Flow is being calculated.

(e) In the event of any mandatory prepayment of Term Borrowings made at a time
when Term Borrowings of more than one Class remain outstanding, the Borrower
shall select Term Borrowings to be prepaid so that the aggregate amount of such
prepayment is allocated between Term Borrowings (and, to the extent provided in
the Refinancing Amendment for any Class of Other Term Loans, the Borrowings of
such Class) pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class; provided that any Term Lender (and, to the extent
provided in the Refinancing Amendment for any Class of Other Term Loans, any
Lender that holds Other Term Loans of such Class) may elect, by notice to the
Administrative Agent by telephone (confirmed by facsimile) no later than ten
(10) Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment, to decline all (but not part) of
any prepayment of its Term Loans or Other Term Loans of any such Class pursuant
to this Section (other than an optional prepayment pursuant to paragraph (a) of
this Section 2.11, which may not be declined), in which case the aggregate
amount of the prepayment that would have been applied to prepay Term Loans or
Other Term Loans of any such Class but was so declined may be retained by the
Borrower. Optional prepayments of Term Borrowings shall be allocated among the
Classes of Term Borrowings and applied to scheduled amortization as directed by
the Borrower. In the absence of a designation by the Borrower as described in
the preceding provisions of this paragraph of the Type of Borrowing of any
Class, the Administrative Agent shall make such designation in its reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.16; provided that, in connection with any mandatory prepayments
by the Borrower of the Term Loans pursuant to Section 2.11(c) or (d), such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurodollar Loans; provided that if no Lenders exercise the right to
waive a given mandatory prepayment of the Term Loans pursuant to this
Section 2.11(e), then, with respect to such mandatory prepayment, the amount of
such mandatory prepayment shall be applied first to Term Loans that are ABR
Loans to the full extent thereof before application to Term Loans that are
Eurodollar Loans in a manner that minimizes the amount of any payments required
to be made by the Borrower pursuant to Section 2.16.

(f) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 1:00 p.m., New York City time, two Business
Days before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
a notice of optional prepayment may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice of prepayment may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied; provided further that,
any notice of mandatory prepayment pursuant to Section 2.11(c) or (d) must be
delivered not later than 2:00 p.m., New York City time, three Business Days
before the date of prepayment. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount

 

62



--------------------------------------------------------------------------------

that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. With respect to each Class of Term
Loans, all accepted prepayments pursuant to Section 2.11(c) or (d) shall be
applied against the remaining scheduled amortization payments in respect of the
Term Loans in direct order of maturity. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
At the Borrower’s election in connection with any prepayment pursuant to this
Section 2.11, such prepayment shall not be applied to any Term Loan or Revolving
Loan of a Defaulting Lender and shall be allocated ratably among the relevant
non-Defaulting Lenders.

(g) Notwithstanding any other provisions of Section 2.11(c) or (d), mandatory
prepayments described in of Section 2.11(c) or (d) will not be required (and for
the avoidance of doubt, the Borrower and its Restricted Subsidiaries shall not
be required to increase the amount of mandatory prepayments required to be made
to offset the application of such limitation and any reduction of mandatory
prepayments as a result thereof) to the extent the Borrower reasonably
determines (in consultation with the Administrative Agent) that any required
repatriation of funds from the Borrower’s Foreign Subsidiaries in order to
effect such prepayments would, in the good faith judgment of the Borrower,
(x) have a material adverse tax or cost consequence for the Borrower, its
Restricted Subsidiaries or its beneficial owners determined in good faith by the
Borrower or (y) contravene or be delayed by applicable law (the “Excluded
Amounts”); provided that the Borrower shall take commercially reasonable actions
required by applicable law to permit the repatriation of relevant amounts on or
prior to the date of calculation of such excess cash flow payment.
Notwithstanding the foregoing, any prepayments required after application of the
above provision shall be net of any costs, expenses or taxes incurred by the
Borrower and its Restricted Subsidiaries and arising as a result of compliance
with the preceding sentence. The nonapplication of any such mandatory prepayment
amounts as a result of the foregoing provisions will not constitute a default or
an event of default and such amounts shall be available for working capital
purposes of the Borrower and its Restricted Subsidiaries. For purposes of the
foregoing, Excess Cash Flow shall be allocated among Foreign Subsidiaries
determined by the Borrower in consultation with the Administrative Agent and the
Excluded Amounts shall be available for working capital or other purposes of the
Borrower, the Foreign Subsidiary or any Restricted Subsidiary determined by the
Borrower in consultation with the Administrative Agent.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender a commitment fee of 0.50% per annum times the
on the average daily unused amount of the Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Revolving Commitments terminate. Accrued commitment fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of three hundred
sixty (360) days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(for the avoidance of doubt, excluding Swing Line Loans).

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the daily amount of such Lender’s LC
Exposure

 

63



--------------------------------------------------------------------------------

(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to and including the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank in dollars a fronting fee, which shall accrue at a rate equal to
0.125% per annum (or such lower rate as agreed between the Borrower and the
relevant Issuing Bank) on the face amount of the Letters of Credit issued by
such Issuing Bank during the period from and including the Effective Date to and
including the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees shall be payable on the last Business Day of each March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of three hundred sixty
(360) days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
Section 2.11(g).

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during an Event of Default as a result of any
of the events set forth in Section 7.01(a), 7.01(b), 7.01(h) or 7.01(i), if any
principal of or interest on any Loan or any fee, closing payments or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.00% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2.00% per annum plus the
rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section 2.13; provided that no amount shall be payable pursuant to this
Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.13(c) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Such interest shall be payable on
demand.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

64



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing (in each case
with respect to the Loans impacted by clause (a) or clause (b) below, “Impacted
Loans”):

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period;

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or

(c) the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

(d) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 2.14 and/or is advised by
the Required Lenders of their determination in accordance with clause (b) of
this Section 2.14 and the Borrower shall so request, the Administrative Agent,
the Required Lenders and the Borrower shall negotiate in good faith to amend the
definition of “LIBO Rate” and other applicable provisions to preserve the
original intent thereof in light of such change; provided that, until so
amended, such Impacted Loans will be handled as otherwise provided pursuant to
the terms of this Section 2.14.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) subject any Lender or any Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit commitments or Letters of Credit issued by it, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

65



--------------------------------------------------------------------------------

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting to, continuing or maintaining any
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing, amending or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue or amend any Letter of Credit) or to reduce the amount
of any sum received or receivable by such Lender or Issuing Bank hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such increased
costs actually incurred or reduction actually suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s liquidity or capital or on the liquidity or
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then, from time to time upon request of such Lender or
Issuing Bank, the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction actually suffered; provided that to the extent any such costs or
reductions are incurred by any Lender as a result of any requests, rules,
guidelines or directives enacted or promulgated under the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and Basel III after the Effective
Date, then such Lender shall be compensated pursuant to this Section 2.15(b)
only to the extent such Lender is imposing such charges on similarly situated
borrowers under the other syndicated credit facilities that such Lender is a
lender under. Notwithstanding the foregoing, this paragraph will not apply to
(A) Indemnified Taxes or Other Taxes or (B) Excluded Taxes.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within fifteen (15) days
after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

66



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section, no Lender or Issuing
Bank shall demand compensation for any increased cost or reduction pursuant to
this Section 2.15 if it shall not at the time be the general policy or practice
of such Lender or Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other credit agreements governing
indebtedness of similarly situated borrowers.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense attributable
to such event. For purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 2.16, each Lender shall be deemed to have funded
each Eurodollar Loan made by it at the Adjusted LIBO Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt of such demand.
Notwithstanding the foregoing, this Section 2.16 will not apply to losses, costs
or expenses resulting from Taxes, as to which Section 2.17 shall govern.

Section 2.17 Taxes.

(a) Except as required by applicable Requirements of Law, any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, provided that if the applicable withholding agent shall be required by
applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct or withhold any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions
and withholdings, (ii) the applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iii) if such Taxes are Indemnified Taxes,
the amount payable by the applicable Loan Party shall be increased as necessary
so that after all required deductions and withholdings for Indemnified Taxes
have been made (including deductions and withholdings applicable to additional
amounts payable under this Section 2.17) the Administrative Agent or Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions or withholdings been made.

(b) Without limiting the provisions of paragraph (a) above and without
duplication of any amounts payable pursuant to this Section 2.17, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Requirements of Law, or at the request of the Administrative
Agent, timely reimburse it for the payment of any such Other Taxes.

(c) Without duplication of any additional amounts paid under Section 2.17(a) or
(b), the Borrower shall indemnify the Administrative Agent and each Lender
within thirty (30) days after written demand therefor, for the full amount of
any Indemnified Taxes paid or payable by the

 

67



--------------------------------------------------------------------------------

Administrative Agent or such Lender as the case may be, imposed or asserted on
or with respect to any payment by or on account of any obligation of any Loan
Party under, or otherwise with respect to, any Loan Document or activities
related thereto (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section), and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the amount of such payment or liability delivered to
the Borrower by a Lender with a copy to the Administrative Agent, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any properly completed and executed
documentation prescribed by law, or reasonably requested by the Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting. Each such Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Notwithstanding anything to the
contrary in the preceding three sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(i), (f)(ii)(A), (f)(ii)(B), (f)(ii)(C), (f)(ii)(D) and (f)(iii)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial portion of such Lender.

 

68



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding.

(ii) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party and such other documentation as required under the Code,

(B) two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates, substantially in the form of
the applicable form provided in Exhibit H (any such certificate a “United States
Tax Compliance Certificate”), and (y) two properly completed and duly signed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms),

(D) to the extent a Foreign Lender is not the beneficial owner, two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by Internal Revenue Service
Form W-8ECI, W-8BEN, W-8BEN-E, the applicable United States Tax Compliance
Certificate, Form W-9, Internal Revenue Service Form W-8IMY (or other successor
forms) or any other required information from each beneficial owner (provided
that, if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
the United States Tax Compliance Certificate may be provided by such Foreign
Lender on behalf of such partner(s)), or

(E) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender or Administrative Agent shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. For the purposes of this clause (iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

69



--------------------------------------------------------------------------------

(iv) Any successor or supplemental Administrative Agent that is not a
United States person under Section 7701(a)(30) of the Code, shall deliver to the
Borrower two duly completed copies of Internal Revenue Service Form W-8IMY
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of a trade or
business in the United States and that it is using such form as evidence of its
agreement with the Borrower to be treated as a United States person with respect
to such payments (and the Borrower and the Administrative Agent agree to so
treat the Administrative Agent as a United States person with respect to such
payments as contemplated by Treasury Regulation Section 1.1441-1(b)(2)(iv)(A)),
with the effect that the Borrower can make payments to the Administrative Agent
without deduction or withholding of any U.S. federal withholding Taxes.

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(g) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Indemnified Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees
promptly to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent or such Lender be required to pay any amount to the
Borrower pursuant to this paragraph (g) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to Taxes which it deems
confidential) to any Loan Party or any other person.

(h) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees, closing payments or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15, or
2.17, or otherwise) prior to the time expressly required

 

70



--------------------------------------------------------------------------------

hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent, except payments to be made directly to
any Issuing Bank shall be made as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Except as
otherwise provided herein, if any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension. All payments or prepayments of any Loan shall be made in
dollars, all reimbursements of any LC Disbursements shall be made in dollars,
all payments of accrued interest payable on a Loan or LC Disbursement shall be
made in dollars, and all other payments under each Loan Document shall be made
in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant or
(C) any disproportionate payment obtained by a Lender of any Class as a result
of the extension by Lenders of the maturity date or expiration date of some but
not all Loans or Revolving Commitments of that Class or any increase in the
Applicable Rate in respect of Loans of Lenders that have consented to any such
extension. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

71



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.17 or
mitigate the applicability of Section 2.23, as the case may be, and (ii) would
not subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank), which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements, accrued but unpaid interest thereon, accrued
but unpaid fees and all other amounts payable to it hereunder from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (C) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be

 

72



--------------------------------------------------------------------------------

required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise (including as a result of any
action taken by such Lender under paragraph (a) above), the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b).

Section 2.20 Incremental Credit Extensions.

(a) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders request (i) one or more additional tranches of
term loans (an “Incremental Term Facility”) and/or increase the principal amount
of the Term Loans by requesting new term loan commitments to be added to such
Loans (an “Incremental Term Increase”, and together with any Incremental Term
Facility, the “Incremental Term Loans”) or (ii) one or more increases in the
amount of the Revolving Commitments of any tranche (each such increase, an
“Incremental Revolving Commitment Increase”, together with the Incremental Term
Loans the “Incremental Facilities”); provided that, (i) conditions to entering
into or the making of Incremental Term Loan or Incremental Revolving Commitment
Increase, including as to the timing of any such condition (as between being
made upon execution of an Incremental Facility Amendment (as defined below) or
upon the making of any loans thereunder) shall be as agreed to between the
Borrower and the relevant Additional Lenders (including the scope of any
representations and warranties to be made) and (ii) after giving effect to the
effectiveness of any Incremental Facility Amendment referred to below and at the
time that any such Incremental Term Loan or Incremental Revolving Commitment
Increase is made or effected, no Default or Event of Default shall have occurred
and be continuing (provided that, solely with respect to any Incremental
Facilities incurred in connection with a Limited Condition Acquisition, no
Default or Event of Default shall exist at the time of execution of the
definitive documentation for such Limited Condition Acquisition).
Notwithstanding anything to contrary herein, the aggregate principal amount of
the Incremental Facilities that can be incurred at any time shall not exceed the
Incremental Cap at such time. Each Incremental Facility shall be in a minimum
principal amount of $5,000,000 and integral multiples of $100,000 in excess
thereof (unless the Borrower and the Administrative Agent otherwise agree);
provided that such amount may be less than $5,000,000 if such amount represents
all the remaining availability under the aggregate principal amount of
Incremental Facilities set forth above.

(b) The Incremental Term Loans (i) shall rank equal or subordinate in right of
payment with the Term Loans, shall be secured only by the Collateral securing
the Secured Obligations and shall only be guaranteed by the Loan Parties (or a
subset thereof); provided, that such Incremental Term Loans may be secured by
assets other than the Collateral or guaranteed by a Subsidiary other than the
Guarantors, so long as such assets are contemporaneously included as Collateral
and such Subsidiary contemporaneously becomes a Guarantor or a Domestic
Regulated Subsidiary, (ii) shall not mature earlier than the Latest Maturity
Date or, in the case of any such Indebtedness that is unsecured or is secured on
a junior lien basis to the Term Facility, at least 91 days following the Latest
Maturity Date, (iii) shall not have a shorter Weighted Average Life to Maturity
than the remaining Term Loans (without giving effect to any prepayments), (iv)
shall have an amortization schedule (subject to clauses (ii) and (iii)), and
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and prepayment
terms and premiums for the Incremental Term Loans as determined by the Borrower
and the lenders of the Incremental Term Loans; provided that in the event that

 

73



--------------------------------------------------------------------------------

the All-In Yield for any Incremental Term Loans incurred after the Effective
Date that are pari passu in right of payment and with respect to security with
the Term Loans incurred on the Effective Date is greater than the All-In Yield
for the Term Loans by more than 0.50% per annum, then the All-In Yield for the
Term Loans shall be increased to the extent necessary so that the All-In Yield
for the Term Loans are equal to the All-In Yield for the Incremental Term Loans
minus 0.50% per annum (provided that the “LIBOR floor” or the “ABR Floor”
applicable to the outstanding Term Loans shall be increased to an amount not to
exceed the “LIBOR floor” or “ABR Floor” applicable to such Incremental Term
Loans prior to any increase in the Applicable Rate applicable to such Term Loans
then outstanding) (“MFN Adjustment”), (v) to the extent applicable, the
Administrative Agent, acting on behalf of the holders of such Indebtedness shall
be or shall have become party to an intercreditor or subordination agreement
reasonably satisfactory to the Administrative Agent, (vi) all terms and
documentation with respect to any Incremental Facility shall be no more
restrictive than the terms applicable to the existing Term Facility, as
applicable unless such terms are (1) applicable after the Term Maturity Date of
the then existing Term Facility or (2) offered to the existing Lenders for
inclusion in the Loan Documents (but excluding any terms applicable after the
Latest Maturity Date of the then existing Term Facility). In the case of an
Incremental Term Loan that is pari passu in right of payment and right of
security with the existing Term Loans, such Incremental Term Loans may provide
for the ability to participate on a pro rata basis, or on less than pro rata
basis (but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments of Term Loans hereunder, as specified in the applicable Incremental
Facility Amendment.

(c) The Incremental Revolving Commitment Increase shall be treated the same as
the Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Loans being increased. The Incremental Term Increase shall be treated
the same as the Class of Term Loans being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of Term
Loans being increased. Any Incremental Revolving Commitment Increase and any
Incremental Term Increase shall be on the same terms and subject to the same
documentation as the Class of Revolving Loans or Class of Term Loans, as
applicable, being increased.

(d) Any Incremental Revolving Commitment Increase shall be documented solely as
an increase to the Commitments with respect to the Revolving Credit Facility and
shall have terms and conditions identical to those of the Revolving Credit
Facility.

(e) Each notice from the Borrower pursuant to this Section shall be given in
writing and shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans or Incremental Revolving Commitment Increases.

(f) Commitments in respect of Incremental Term Loans and Incremental Revolving
Commitment Increases pursuant to this Agreement shall become Commitments (or in
the case of an Incremental Revolving Commitment Increase to be provided by an
existing Lender with a Revolving Commitment, an increase in such Lender’s
applicable Revolving Commitment) under this Agreement pursuant to an amendment
(an “Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. An Incremental Facility may be provided, subject to the prior written
consent of the Borrower (not to be unreasonably withheld), by any existing
Lender (it being understood that no existing Lender shall have the right to
participate in any Incremental Facilities or, unless it agrees, be obligated to
provide any Incremental Facilities) or by any Additional Lender. Incremental
Term Loans and loans under Incremental Revolving Commitment Increases pursuant
to this Agreement shall be a “Loan” for all purposes of this Agreement and the
other Loan Documents. The Incremental Facility Amendment may, subject to
Section 2.14(c), without the

 

74



--------------------------------------------------------------------------------

consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20 (including, in connection with an Incremental Revolving Commitment
Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders), including, without limitation, any amendments
and/or supplements to the documents delivered to satisfy the Collateral and
Guarantee Requirement (including, without limitation, amendments to the
Mortgages). The effectiveness of any Incremental Facility Amendment and the
occurrence of any credit event (including the making (but not the conversion or
continuation) of a Loan and the issuance, increase in the amount, or extension
of a Letter of Credit thereunder) pursuant to such Incremental Facility
Amendment shall be subject to the satisfaction of such conditions as the parties
thereto shall agree. The Borrower will use the proceeds of the Incremental Term
Loans and Incremental Revolving Commitment Increases for any purpose not
prohibited by this Agreement.

(g) This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

Section 2.21 Refinancing Amendments; Maturity Extension.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans) or (b) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which for purposes
of this clause (b) will be deemed to include any then outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment. Each Class of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.21 shall be in an aggregate principal amount that is
(x) not less than $25,000,000 in the case of Other Term Loans or $10,000,000 in
the case of Other Revolving Loans and (y) an integral multiple of $1,000,000 in
excess thereof (unless such amount represents the total outstanding amount of
the Refinanced Debt). Any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrower pursuant to any Other
Revolving Commitments established thereby, in each case on terms substantially
equivalent to the terms applicable to Letters of Credit under the Revolving
Commitments. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section, including, without
limitation, any amendments and/or supplements to the documents delivered to
satisfy the Collateral and Guarantee Requirement (including, without limitation,
amendments to the Mortgages); provided that, for the avoidance of doubt, no such
Refinancing Amendment shall amend, modify or otherwise affect the rights or
duties of any Issuing Bank without the prior written consent of such Issuing
Bank. In addition, if so provided in the relevant Refinancing Amendment and with
the consent of each Issuing Bank, participations in Letters of Credit expiring
on or after the Revolving Maturity Date shall be reallocated from Lenders
holding Revolving Commitments to Lenders holding extended revolving commitments
in accordance with the terms of such Refinancing Amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Commitments, be deemed to be participation interests
in respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

 

75



--------------------------------------------------------------------------------

(b) At any time after the Effective Date, the Borrower and any Lender may agree,
by notice to the Administrative Agent (such notice, an “Extension Notice”), to
extend the maturity date of such Lender’s Revolving Commitment and/or Term Loans
to the extended maturity date stated in such Extension Notice.

(c) This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

Section 2.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, the
definition of “Required Revolving Lenders” and Section 9.02.

(ii) Reallocation of Payments. Subject to the last sentence of Section 2.11(f),
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each Issuing
Bank or Swing Line Lender hereunder; third, to cash collateralize the Defaulting
Lender Fronting Exposure of each Issuing Bank; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Revolving Lender, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, Swing Line Lender or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Swing Line Lender or such Issuing Bank against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any relevant Loans, Swing Line Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the Loans and
Swing Line Loans of, and LC Disbursements owed to, the relevant non-Defaulting
Lenders on a pro rata basis prior to

 

76



--------------------------------------------------------------------------------

being applied pursuant to Section 2.05(j). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to
Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive letter
of credit fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.05 or Swing Line
Loans and the payments of participation fees pursuant to Section 2.12(b), the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of that Defaulting Lender; provided
that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of that non-Defaulting Lender. No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

(b) Cash Collateral. If the reallocation described in Section 2.22(a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
law, cash collateralize the Issuing Banks’ Defaulting Lender Fronting Exposure
in accordance with the procedures set forth in Section 2.05.

(c) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or

 

77



--------------------------------------------------------------------------------

to convert ABR Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon three Business Days’ notice from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted LIBO
Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

Section 2.24 Swing Line Loans

(a) Swing Line Loans Commitments. During the Revolving Availability Period,
subject to the terms and conditions hereof, the Swing Line Lender agrees to make
Swing Line Loans to the Borrower in the aggregate amount up to but not exceeding
the Swing Line Sublimit; provided that after giving effect to the making of any
Swing Line Loan, in no event shall the Revolving Exposures exceed the Revolving
Commitments then in effect. Amounts borrowed pursuant to this Section 2.24 may
be repaid and reborrowed during the Revolving Availability Period. The Swing
Line Lender’s Commitment to make Swing Line Loans shall expire on the Revolving
Maturity Date and all Swing Line Loans and all other amounts owed hereunder with
respect to the Swing Line Loans shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) To request the making of a Swing Line Loan hereunder, the Borrower shall
notify the Swing Line Lender of such request in writing by delivery (which may
be by facsimile) of a Borrower Notice signed by the Borrower not later than
1:00 p.m. (New York City time) on the date of the proposed Borrowing.

(iii) The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Borrower not later than 2:00 p.m. (New York City time) on the
date specified in the relevant Borrower Notice by wire transfer of same day
funds to be credited to the account of the Borrower at the principal office
designated by the Administrative Agent or such other account as may be
designated in writing to the Swing Line Lender by the Borrower.

(iv) The Swing Line Lender may at any time in its sole and absolute discretion,
deliver to the Administrative Agent (with a copy to the Borrower) at least one
Business Day in advance of the proposed Borrowing, a notice (which shall be
deemed to be a Borrower Notice given by the Borrower) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are ABR Loans to
the Borrower on the date of such Borrowing in an amount equal to the amount of
such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
such notice is given which the Swing Line Lender requests Lenders to prepay.
Anything contained

 

78



--------------------------------------------------------------------------------

in this Agreement to the contrary notwithstanding, (A) the proceeds of such
Revolving Loans made by the Lenders other than the Swing Line Lender shall be
immediately delivered to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(B) if the Swing Line Lender is a Revolving Lender, on the day such Revolving
Loans are made, the Swing Line Lender’s pro rata share of the Refunded Swing
Line Loans shall be deemed to be paid with the proceeds of a Revolving Loan made
by the Swing Line Lender to the Borrower, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
but shall instead constitute part of the Swing Line Lender’s outstanding
Revolving Loans to the Borrower. The Borrower hereby authorizes the Swing Line
Lender to charge the Borrower’s accounts with the Swing Line Lender (up to the
amount available in each such account) in order to immediately pay the Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by the Lenders, including the Revolving
Loans deemed to be made by the Swing Line Lender, are not sufficient to repay in
full the Refunded Swing Line Loans. If any portion of any such amount paid (or
deemed to be paid) to the Swing Line Lender should be recovered by or on behalf
of the Borrower from the Swing Line Lender in bankruptcy or insolvency, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.24(b)(iv) in an amount sufficient to repay any amounts owed to the
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the third Business Day after demand for payment thereof by the Swing Line
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its pro rata share of the applicable unpaid
amount together with accrued interest thereon. Upon one Business Days’ notice
from the Swing Line Lender, each Lender holding a Revolving Commitment shall
deliver to the Swing Line Lender an amount equal to its respective participation
in the applicable unpaid amount in same day funds at the principal office of the
Swing Line Lender. In order to evidence such participation each Lender holding a
Revolving Commitment agrees to enter into a participation agreement at the
request of the Swing Line Lender in form and substance reasonably satisfactory
to the Swing Line Lender. In the event any Lender holding a Revolving Commitment
fails to make available to the Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the rate customarily used by the Swing Line Lender for the
correction of errors among banks and thereafter at the Alternate Base Rate, as
applicable. A certificate of the Swing Line Lender submitted to any Lender with
respect to amounts owing under this Section 2.24(b)(v) shall be conclusive
absent manifest error. No funding of risk participations hereunder shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest, as provided for in this Agreement.

(vi) Notwithstanding anything contained herein to the contrary, (A) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to Section 2.24(b)(iv) and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to Section 2.24(b)(v) shall be absolute and unconditional and shall not be
affected by any circumstance, including (v) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, any Loan Party or any other Person for any reason whatsoever;
(w) the occurrence or continuation of a Default or Event of Default; (x) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Loan Party; (y) any breach of this
Agreement or any

 

79



--------------------------------------------------------------------------------

other Loan Document by any party thereto; or (z) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided that such obligations of each Lender to make Revolving Loans hereunder
(but not to purchase and fund risk participations in Swing Line Loans pursuant
Section 2.24(b)(iii) above) are subject to the condition that the Swing Line
Lender had not received prior notice from the Borrower or the Required Lenders
that any of the conditions under Section 4.02 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were not satisfied
at the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made;
and (B) the Swing Line Lender shall not be obligated to make any Swing Line
Loans (x) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default or (y) at a time when any Lender
is a Defaulting Lender unless the participations therein have been reallocated
in the manner specified in Section 2.22(a)(iv) above or, if not so reallocated,
the Swing Line Lender has entered into arrangements reasonably satisfactory to
it and the Borrower to eliminate the Swing Line Lender’s risk with respect to
the Defaulting Lender’s participation in such Swing Line Loan, including by cash
collateralizing such Defaulting Lender’s pro rata share of the outstanding Swing
Line Loans.

(c) Resignation and Removal of Swing Line Lender. So long as a replacement Swing
Line Lender reasonably acceptable to the Borrower has been identified and has
agreed to assume the responsibilities of the Swing Line Lender, the Swing Line
Lender may resign as the Swing Line Lender upon thirty (30) days prior written
notice to the Administrative Agent, the Lenders and the Borrower. The Swing Line
Lender may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Swing Line Lender (provided that no consent
of the replaced Swing Line Lender will be required if the replaced Swing Line
Lender is a Defaulting Lender or has no Swing Line Loans outstanding or such
Swing Line Loans will be prepaid on the effective date of such removal) and the
successor Swing Line Lender. The Administrative Agent shall notify the Lenders
of any such replacement of the Swing Line Lender. At the time any such
replacement or resignation shall become effective, the Borrower shall prepay any
outstanding Swing Line Loans made by the resigning or removed Swing Line Lender.
From and after the effective date of any such replacement or resignation,
(A) any successor Swing Line Lender shall have all the rights and obligations of
a Swing Line Lender under this Agreement with respect to Swing Line Loans made
thereafter and (B) references herein to the term “Swing Line Lender” shall be
deemed to refer to such successor or to any previous Swing Line Lender, or to
such successor and all previous Swing Line Lenders, as the context shall
require.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and the Issuing Banks as of
the Effective Date (and after giving effect to the Transactions) and, to the
extent required pursuant to Section 4.02 hereof, as of the date of each other
borrowing permitted hereunder and as of the date of each request for the
issuance, amendment to increase the face amount, or extension of the expiry date
of any Letter of Credit, that:

Section 3.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept exists in the relevant jurisdictions) under the laws of the
jurisdiction of its organization, has the corporate or other organizational
power and authority to carry on its business as now conducted and as proposed to
be conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Financing Transactions and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

80



--------------------------------------------------------------------------------

Section 3.02 Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action. This Agreement has been duly executed and delivered
by the Borrower and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will be duly executed and
delivered by such Loan Party. This Agreement constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to, the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other agreement or instrument binding upon the
Borrower or any Restricted Subsidiary or their respective assets, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder or (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Restricted Subsidiary, except Liens created
under the Loan Documents, except (in the case of each of clauses (a), (b)(ii)
and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, default or right,
as the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 3.04 Financial Condition; No Material Adverse Effect.

(a) The audited financial statements referenced in Sections 4.01(h) and 5.01(a)
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries on a consolidated basis as of the respective dates thereof
and their results of operations on a consolidated basis for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries referenced in Sections 4.01(h) and 5.01(b) and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal period ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) The Borrower has heretofore furnished to the Lead Arranger the unaudited pro
forma condensed balance sheet as of June 30, 2017 of the Borrower and its
Subsidiaries and the unaudited pro forma condensed statements of income for the
year ended December 31, 2016 and the six months ended June 30, 2017 of the
Borrower and its Subsidiaries included in the Schedule TO (such pro forma
balance sheet and statement of income, the “Pro Forma Financial Statements”),
which have been prepared giving

 

81



--------------------------------------------------------------------------------

effect to the Transactions as if such transactions had occurred on such date or
at the beginning of such period, as the case may be. The Pro Forma Financial
Statements have been prepared in good faith, based on assumptions believed by
the Borrower to be reasonable as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis and in accordance with GAAP
the estimated financial position of the Borrower and its Subsidiaries, and its
estimated results of operations for the periods covered thereby, assuming that
the Transactions had actually occurred at such date or at the beginning of such
period.

(d) Since the Effective Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 3.05 Properties.

(a) Each of the Borrower and the Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, if any (including all the Mortgaged Properties), free and clear of all
Liens except for Liens permitted by Section 6.02.

(b) Each of the Borrower and the Restricted Subsidiaries owns, or is licensed to
use, all Intellectual Property material to the conduct of its business, if any,
and the use thereof by the Borrower and the Restricted Subsidiaries does not
infringe upon the Intellectual Property rights of any other Person, in each case
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any Restricted
Subsidiary that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of the Borrower, become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) has, to the knowledge of the Borrower, any basis
to reasonably expect that the Borrower or any Restricted Subsidiary will become
subject to any Environmental Liability.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and the
Restricted Subsidiaries is in material compliance with (a) its Organizational
Documents, (b) all Requirements of Law applicable to it or its property and
(c) all indentures and other agreements and instruments binding upon it or its
property, except, in the case of clauses (b) and (c) of this Section 3.07, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; provided, however, that where
such compliance relates to any Anti-Money Laundering Laws, Anti-Corruption Laws
or Sanctions, each of the Borrower and the Restricted Subsidiaries is in
compliance in all respects.

Section 3.08 Investment Company Status. Neither the Borrower nor any Restricted
Subsidiary is required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended from time to time.

 

82



--------------------------------------------------------------------------------

Section 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Borrower and each
Restricted Subsidiary (a) have timely filed or caused to be filed all Tax
returns and reports required to have been filed and (b) have paid or caused to
be paid all Taxes levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) including in their capacity as tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Borrower or such Restricted
Subsidiary, as the case may be, has set aside on its books adequate reserves
therefore in accordance with GAAP.

There is no proposed Tax assessment, deficiency or other claim against the
Borrower or any Restricted Subsidiary except (i) those being actively contested
by a Loan Party or such Subsidiary in good faith and by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (ii) those that would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither the Borrower, any
Restricted Subsidiary nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), (iii)
neither the Borrower, any Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan and (iv) neither the Borrower, any Restricted Subsidiary nor
any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Section 4069 or 4212(c) of ERISA.

(c) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, each Foreign Plan has been
maintained, funded and administered in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan.

Section 3.11 Disclosure. None of the other reports, financial statements,
certificates or other written information (including the Information Memorandum)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or delivered
thereunder (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represent
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the time delivered and, if such projected
financial information was delivered prior to the Effective Date, as of the
Effective Date, it being understood that any such projected financial
information may vary from actual results and such variations could be material.

Section 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of each of the Borrower’s subsidiaries.

 

83



--------------------------------------------------------------------------------

Section 3.13 Intellectual Property; Licenses, Etc. The Borrower and the
Restricted Subsidiaries own, license, or possess the right to use all
Intellectual Property that is reasonably necessary for the operation of its
business as currently conducted, and without conflict with the Intellectual
Property of any Person, except to the extent such conflicts, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Intellectual Property used by the Borrower or any Restricted
Subsidiary in the operation of its business as currently conducted infringes
upon any rights held by any Person except for such infringements, individually
or in the aggregate, that could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the Intellectual
Property is pending or, to the knowledge of the Borrower, threatened in writing
against the Borrower or any Restricted Subsidiary, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 3.14 Solvency. On the Effective Date, immediately after giving effect to
the consummation of the Transactions, (a) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, on a consolidated
basis, does not exceed the present fair saleable value of the present assets of
the Borrower and its Subsidiaries, on a consolidated basis, (b) the capital of
the Borrower and its Subsidiaries, on consolidated basis, is not unreasonably
small in relation to their business as contemplated on the Effective Date,
(c) the Borrower and its Subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations, beyond their ability to pay such debts as they
become due (whether at maturity or otherwise), and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under applicable law relating to fraudulent transfer
and conveyance. For purposes of this Section 3.14, the amount of any contingent
liability at any time shall be computed as the amount that, in the light of all
of the facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

Section 3.15 Senior Indebtedness. The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any other Subordinated Indebtedness.

Section 3.16 Federal Reserve Regulations. Neither the Borrower nor any other
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulation U or X of the Board of
Governors.

Section 3.17 Use of Proceeds. The Borrower will use the proceeds of (i) the Term
Loans made on the Effective Date to finance the Effective Date Refinancing, to
repurchase common stock of the Borrower in an aggregate amount not to exceed
$285,000,000, to pay Transaction Costs and for general corporate purposes and
(ii) the proceeds of the Revolving Loans made after the Effective Date to
finance the working capital needs of the Borrower and the Restricted
Subsidiaries and for general corporate purposes of the Borrower and the
Restricted Subsidiaries (including for capital expenditures, acquisitions, the
payment of transaction fees, closing payments and expenses, other Investments,
Restricted Payments and any other purpose not prohibited by the Loan Documents)
and (iii) any Letters of Credit issued after the Effective Date to finance the
working capital needs of the Borrower and the Restricted Subsidiaries and for
general corporate purposes of the Borrower and the Restricted Subsidiaries.

 

84



--------------------------------------------------------------------------------

Section 3.18 Labor Matters. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, there are no
strikes or other labor disputes against any of the Borrower or any Restricted
Subsidiaries pending or, to the knowledge of the Borrower or the Restricted
Subsidiaries, overtly threatened in writing.

Section 3.19 Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Security Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Security Documents (including the delivery to Administrative
Agent of any pledged Collateral required to be delivered pursuant to the
applicable Security Documents), are effective to create in favor of the
Administrative Agent for the benefit of the Lenders a legal, valid and
enforceable Lien to the extent a Lien thereon may be created under the UCC or
otherwise under U.S. law and a first priority Lien (subject to Liens permitted
by Section 6.02) on all right, title and interest of the respective Loan Parties
and Domestic Regulated Subsidiaries in the Collateral described therein.

Section 3.20 Sanctions. None of the Borrower or any of the Subsidiaries or any
of their respective officers, directors or, to the knowledge of the Borrower,
employees or Affiliates: (i) is a Sanctioned Person; (ii) is currently engaging
or has within the past five (5) years engaged, directly or indirectly, in any
dealings or transactions with, involving or for the benefit of any Sanctioned
Person or in any Sanctioned Jurisdiction, in each case in violation of
applicable Sanctions; or (iii) is or has in the past five (5) years been subject
to any legal action, proceeding, litigation, claim or investigation by a
Governmental Authority with regard to any actual or alleged violation of
Sanctions. The Borrower will not, directly or indirectly, use any part of the
proceeds of the Loans or any Letter of Credit, or lend, contribute or otherwise
make available such proceeds or Letter of Credit to any Person, (A) to fund or
finance any business or activities of, with, in or involving any Sanctioned
Person or any Sanctioned Jurisdiction or (B) in any other manner that would
constitute or give rise to a violation of Sanctions by any Person, including any
Lender.

Section 3.21 Anti-Corruption Laws; Anti-Money Laundering Laws. None of the
Borrower or any of the Subsidiaries or any of their respective officers,
directors or, to the knowledge of the Borrower, employees or Affiliates (i) has
taken any action, directly or indirectly, that would constitute or give rise to
a violation of the applicable Anti-Corruption Laws or Anti-Money Laundering Laws
or (ii) is or has in the past five (5) years been subject to any action,
proceeding, litigation, claim or investigation with regard to any actual or
alleged violation of the Anti-Corruption Laws or Anti-Money Laundering Laws. The
Borrower will not, directly or indirectly, use any part of the proceeds of the
Loans or any Letter of Credit (A) for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage or (B) in any
manner that would constitute or give rise to a violation of any applicable
Anti-Corruption Laws or Anti-Money Laundering Laws.

Section 3.22 No Other Liabilities. None of the Borrower and the Restricted
Subsidiaries have any material contingent liability required under GAAP to be
reflected or disclosed and not reflected or disclosed in the most recent
financial statements filed by the Borrower with the SEC, other than liabilities
and contingent liabilities permitted to be incurred under this Agreement or,
solely to the extent this Section 3.22 representation is being made after the
Effective Date, that would not reasonably be expected to have a Material Adverse
Effect.

 

85



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. The obligations of each of the Lenders to make its
Loans and of each Issuing Bank to issue Letters of Credit hereunder on the
Effective Date is subject only to prior or concurrent satisfaction of the
following conditions (or waiver thereof in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of (i) Sullivan & Cromwell LLP, New York counsel for the Loan
Parties, and (ii) each local counsel listed on Schedule 4.01(b), in each case,
in form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, in form and substance reasonably satisfactory
to the Administrative Agent with appropriate insertions, executed by any
Responsible Officer of such Loan Party, and including or attaching the documents
referred to in paragraph (d) of this Section 4.01.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

(e) The Administrative Agent shall have received all fees, closing payments and
other amounts previously agreed in writing by the Lead Arranger, certain of
their respective Affiliates and the Borrower to be due and payable on or prior
to the Effective Date, including, to the extent invoiced at least three Business
Days prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party under any Loan Document.

(f) The Collateral and Guarantee Requirement (other than in accordance with
Section 5.14) shall have been satisfied and the Administrative Agent shall have
received a completed Perfection Certificate dated the Effective Date and signed
by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby; provided that if, notwithstanding the use by the Borrower
of commercially reasonable efforts to cause the Collateral and Guarantee
Requirement to be satisfied on the Effective Date, the requirements thereof
(other than (a) the execution and delivery of the Guarantee Agreement and the
Collateral Agreement by the Loan Parties and Domestic Regulated Subsidiaries, as
applicable, (b) creation of and perfection of security interests in the
certificated Equity Interests of the Domestic Subsidiaries of the Borrower that
are Wholly Owned Subsidiaries and (c) delivery of Uniform

 

86



--------------------------------------------------------------------------------

Commercial Code financing statements with respect to perfection of security
interests in the assets of the Loan Parties and Domestic Regulated Subsidiaries
that may be perfected by the filing of a financing statement under the Uniform
Commercial Code) are not satisfied as of the Effective Date, the satisfaction of
such requirements shall not be a condition to the availability of the initial
Loans on the Effective Date (but shall be required to be satisfied as promptly
as practicable after the Effective Date and in any event within the period
specified therefor in Schedule 5.14 or, in each case, such later date as the
Administrative Agent may reasonably agree in accordance with Section 5.14).

(g) Certificates of insurance reasonably acceptable to the Administrative Agent
shall be delivered to the Administrative Agent evidencing the existence of
insurance to be maintained by the Borrower and the Subsidiaries pursuant to
Section 5.07 and, if applicable, the Administrative Agent shall have received
endorsements designating the Administrative Agent as an additional insured and
loss payee or mortgagee (if applicable) as its interest may appear thereunder,
or solely as the additional insured, as the case may be, thereunder (provided
that if, notwithstanding the use by the Borrower of commercially reasonable
efforts to deliver such endorsements, such endorsements have not been delivered
as of the Effective Date, such endorsements shall be delivered as promptly as
practicable after the Effective Date in accordance with Section 5.14).

(h) The Administrative Agent shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.

(i) Substantially simultaneously with the initial Borrowing under the Term
Facility, the Effective Date Refinancing shall be consummated.

(j) The Administrative Agent shall have received a certificate substantially in
the form attached hereto as Exhibit F from the chief financial officer or
similar officer of the Borrower and its Subsidiaries on a consolidated basis
after giving effect to the Transactions.

(k) The Administrative Agent shall have received, at least five (5) Business
Days prior to the Effective Date, all documentation and other information with
respect to the Borrower and the Subsidiaries as shall have been reasonably
requested in writing at least ten (10) calendar days prior to the Effective Date
by the Administrative Agent as it shall have reasonably determined is required
under applicable “know your customer” and Anti-Money Laundering Laws, including
without limitation the USA PATRIOT Act.

(l) The Administrative Agent shall have received a certificate executed by a
Responsible Officer of the Borrower certifying as to the satisfaction of the
conditions referred to in Section 4.02(a) and Section 4.02(b).

(m) Since December 31, 2016, there shall not have been any Material Adverse
Effect.

(n) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment or extension of such
Letter of Credit, as the case may be; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(o) As of the Effective Date, no Default or Event of Default shall have occurred
and be continuing.

 

87



--------------------------------------------------------------------------------

(p) The chief executive officer and founder of the Borrower shall have entered
into subscription agreements to make cash common equity investments in the
Borrower in an amount not less than $20,000,000 (the “Equity Investment”).

Without limiting the generality of the provisions of Section 8.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02 Credit Extensions. After the Effective Date, the obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of each Issuing Bank
to issue, amend to increase the face amount of or extend any Letter of Credit is
subject to receipt of the request therefor in accordance herewith and to the
prior or concurrent satisfaction (or due waiver in accordance with Section 9.02)
of each of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment or extension of such
Letter of Credit, as the case may be; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as the case may be,
no Default or Event of Default shall have occurred and be continuing.

(c) The Administrative Agent and, if applicable, the relevant Issuing Bank or
the Swing Line Lender, shall have received a Borrowing Request or notice
requesting the issuance of a Letter of Credit (or the amendment or replacement
thereof) in accordance with the requirements of Section 2.03 or Section 2.05(b),
as applicable, or a Swing Line Loan in accordance with the requirements of
Section 2.24, as applicable.

Each Borrowing after the Effective Date (provided that a conversion or a
continuation of a Borrowing shall not constitute a “Borrowing” for purposes of
this Section 4.02) and each issuance, amendment to increase the face amount of
or extension of a Letter of Credit (other than any Borrowing or issuance of
Letter of Credit on the Effective Date) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
accuracy of the matters specified in paragraphs (a) and (b) of this
Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated
(without any pending drawing thereon) and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders and the Issuing
Banks that:

 

88



--------------------------------------------------------------------------------

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
beginning with the fiscal year ending December 31, 2017, audited consolidated
balance sheet and audited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows of the Borrower and
the Subsidiaries as of the end of and for such year, and related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than qualifications, with respect to, or
expressly resulting solely from, impending debt maturities scheduled to occur
within one year from the time such report and opinion are delivered or actual or
anticipated breach of the Financial Performance Covenant) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition as of the end of and for such year and results of
operations and cash flows of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis” provision;

(b) (x) within forty-five (45) days after the end of the fiscal quarter ending
September 30, 2017 and (y) within forty-five (45) days after the end of the
first three fiscal quarters of each fiscal year beginning with the fiscal
quarter ending March 31, 2018, unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Borrower and the Subsidiaries as of
the end of and for such fiscal period and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition as of the end
of and for such fiscal period and such portion of the fiscal year and results of
operations and cash flows of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, together with a customary
“management discussion and analysis” provision;

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
statement of operations and balance sheet reflecting adjustments, if any,
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements;

(d) not later than five Business Days after delivery of financial statements
under paragraph (a) or (b) above, a certificate of a Financial Officer (a
“Compliance Certificate”) (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations (A) demonstrating compliance with the Financial
Performance Covenant, if applicable, (B) in the case of financial statements
delivered under paragraph (a) above, beginning with the financial statements for
the fiscal year of the Borrower ending December 31, 2018, of Excess Cash Flow
for such fiscal year and (C) of the Total Net Leverage Ratio for the Test Period
most recently ended and (iii) setting forth (A) reasonably detailed calculations
of the Available Amount as of the last day of the fiscal quarter or fiscal year,
as the case may be, covered by such financial statements or stating that there
has been no change to such amounts since the date of delivery of the last
Compliance Certificate and (B) a list identifying each subsidiary of the
Borrower as a Subsidiary or an Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate or confirming that there is no change in
such information;

 

89



--------------------------------------------------------------------------------

(e) simultaneously with the delivery of the financial statements delivered under
paragraph (a) above, a reasonably detailed calculation of the Net Proceeds
received during the applicable period by or on behalf of the Borrower or any of
the Restricted Subsidiaries in respect of any event described in clause (a) of
the definition of the term “Prepayment Event” and the portion of such Net
Proceeds that has been invested or are intended to be reinvested in accordance
with the first proviso in Section 2.11(c);

(f) not later than 90 days after the commencement of each fiscal year of the
Borrower beginning with the fiscal year ending December 31, 2017, a consolidated
forecast for the Borrower and its Subsidiaries for such fiscal year (consisting
of a consolidated balance sheet and consolidated statements of operations,
comprehensive income and cash flows as of the end of and for such fiscal year
and setting forth the material assumptions used for purposes of preparing such
forecast);

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the Borrower, any Restricted
Subsidiary or any of their respective subsidiaries with the SEC or with any
national securities exchange, or distributed by the Borrower or any Restricted
Subsidiary to the holders of its Equity Interests generally, as the case may be;
and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of the Restricted Subsidiaries, or compliance with the terms of any Loan
Document, as the Administrative Agent on its own behalf or on behalf of any
Lender may reasonably request in writing.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and the Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC; provided that to
the extent such information is in lieu of information required to be provided
under Section 5.01(a), such materials are accompanied by a report and opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than as
expressly permitted to be contained therein under paragraph (a) of this
Section 5.01) or any qualification or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(e)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

 

90



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Debt X, SyndTrak
Online or another similar electronic system (the “Platform”) and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Banks and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower (i) acknowledges and agrees that the financial
information required to be delivered pursuant to Section 5.01(a), (b), (c) and
(d) shall be treated as if marked “PUBLIC” for purposes of this paragraph and
(ii) shall be under no obligation to mark any other Borrower Materials “PUBLIC.”
The Borrower acknowledges and agrees that the list of Disqualified Lenders does
not constitute material non-public information and may be posted to all Lenders
by the Administrative Agent (including any updates thereto).

Section 5.02 Notices of Material Events. Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof, the Borrower will furnish to
the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

(a) the occurrence of any Default;

(b) to the extent permissible by applicable law, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of a Financial Officer or another
executive officer of the Borrower or any Subsidiary, affecting the Borrower or
any Subsidiary or the receipt of a notice of an Environmental Liability, that
could reasonably be expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

91



--------------------------------------------------------------------------------

Section 5.03 Information Regarding Collateral.

(a) The Borrower will furnish to the Administrative Agent prompt (and in any
event within 30 days after the occurrence thereof or such longer period as
reasonably agreed to by the Administrative Agent) written notice of any change
(i) in any Loan Party’s or Domestic Regulated Subsidiary’s legal name (as set
forth in its certificate of organization or like document), (ii) in the
jurisdiction of incorporation or organization of any Loan Party or Domestic
Regulated Subsidiary or in the form of its organization or (iii) in any Loan
Party’s or Domestic Regulated Subsidiary’s organizational identification number.

(b) Not later than five Business Days after delivery of financial statements
pursuant to Section 5.01(a) or (b), the Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Borrower (i) setting forth the information required pursuant to paragraphs 1, 2,
5, 6, 7 and 8 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section 5.03 and (ii) identifying any Wholly Owned
Restricted Subsidiary that has become, or ceased to be, a Material Subsidiary,
an Excluded Subsidiary, a Domestic Regulated Subsidiary, a Foreign Regulated
Subsidiary or a Regulated Subsidiary during the most recently ended fiscal
quarter.

Section 5.04 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises and Intellectual
Property to the conduct of its business, except to the extent (other than with
respect to the preservation of the existence of the Borrower) that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any Disposition
permitted by Section 6.05.

Section 5.05 Payment of Taxes, Etc.. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations and liabilities in respect of
Taxes imposed upon it or its income or properties or in respect of its property
or assets, before the same shall become delinquent or in default, except to the
extent (i) any such Taxes are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (ii) the failure to make payment could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.06 Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition (subject to casualty,
condemnation and ordinary wear and tear), except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.07 Insurance.

(a) The Borrower will, and will cause each Restricted Subsidiary to, maintain,
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the good faith judgment of management of the Borrower) is reasonable and
prudent in light of the size and nature of its business) and against at least
such risks (and with such risk retentions) as the Borrower believes

 

92



--------------------------------------------------------------------------------

(in the good faith judgment or the management of the Borrower) are reasonable
and prudent in light of the size and nature of its business, and will furnish to
the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. Each such policy
of insurance shall (i) name the Administrative Agent, on behalf of the Lenders,
as an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
mortgagee endorsement that names the Administrative Agent, on behalf of the
Lenders as the loss payee or mortgagee thereunder.

(b) Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property, if at any time the area in which the buildings and other
improvements (as described in the applicable Mortgage) are located is designated
a “special flood hazard area” in any Flood Insurance Rate Map published by the
Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Administrative Agent may from
time to time reasonably require, and otherwise to ensure compliance with the
NFIP as set forth in the Flood Laws. Following the Effective Date, the Borrower
shall deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable. In connection with any amendment to this Agreement pursuant to
which any increase, extension, or renewal of Loans is contemplated, the Borrower
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, a Flood Determination Form, Borrower Notice and Evidence of Flood
Insurance, as applicable.

Section 5.08 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Restricted Subsidiary to, maintain proper books of record
and account in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower or any Restricted Subsidiary, as the case may be. The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders may exercise visitation
and inspection rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at the Borrower’s expense; provided
further that (a) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice and (b) the
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.

Section 5.09 Compliance with Laws. The Borrower will, and will cause each of the
Subsidiaries to (a) comply with its Organizational Documents, all Requirements
of Law (including Environmental Laws) and all rules, regulations and orders
applicable to it, its property and operations, and (b) maintain in effect all
governmental approvals or authorizations required to conduct its business,
except in the case of each of clauses (a) and (b), where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; provided, however, that with respect to
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, the Borrower
will, and will cause each of the Subsidiaries to, comply in all respects. The
Borrower will provide such information as is reasonably requested by the
Administrative Agent (or by any Lender through the Administrative Agent) to the
extent such information is necessary for such Person to maintain compliance with
the applicable Anti-Money Laundering Laws.

 

93



--------------------------------------------------------------------------------

Section 5.10 Use of Proceeds and Letters of Credit. The Borrower will use a
portion of the proceeds of the Term Loans made on the Effective Date, together
with cash on hand of the Borrower, on the Effective Date for the purposes set
forth in Section 3.17. The Borrower will use the remaining proceeds of the Term
Loans made on the Effective Date, the Letters of Credit issued after the
Effective Date and the proceeds of the Revolving Loans drawn after the Effective
Date for working capital and other general corporate purposes (including
Permitted Acquisitions, Permitted Investments, Restricted Payments and capital
expenditures not otherwise prohibited hereunder). The Borrower will use the
proceeds of (i) any Incremental Facilities for working capital or any other
purpose not prohibited by this Agreement and (ii) any Credit Agreement
Refinancing Indebtedness, applied among the Loans and any Incremental Facilities
in accordance with the terms of this Agreement.

Section 5.11 Additional Subsidiaries.

(a) If (i) any additional Restricted Subsidiary is formed or acquired after the
Effective Date or (ii) if any Restricted Subsidiary ceases to be an Excluded
Subsidiary, the Borrower will, within thirty (30) days (or such longer period as
may be agreed to by the Administrative Agent in its reasonable discretion) after
such newly formed or acquired Restricted Subsidiary is formed or acquired or
such Restricted Subsidiary ceases to be an Excluded Subsidiary, notify the
Administrative Agent thereof, and will cause such Restricted Subsidiary (unless
such Restricted Subsidiary is an Excluded Subsidiary) to satisfy the Collateral
and Guarantee Requirement with respect to such Restricted Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Restricted Subsidiary
owned by or on behalf of any Loan Party within 30 days after such notice (or
such longer period as the Administrative Agent shall reasonably agree and the
Administrative Agent shall have received a completed Perfection Certificate with
respect to such Restricted Subsidiary signed by a Responsible Officer, together
with all attachments contemplated thereby).

(b) Within thirty (30) days (or such longer period as the Administrative Agent
may reasonably agree) after the Borrower or the Borrower identifies any new
Material Subsidiary pursuant to Section 5.03(b), all actions (if any) required
to be taken with respect to such Subsidiary in order to satisfy the Collateral
and Guarantee Requirement shall be taken with respect to such Subsidiary.

Section 5.12 Further Assurances.

(a) The Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law and that the Administrative Agent
or the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties.

(b) If, after the Effective Date, any material assets (including any owned (but
not leased or ground leased) Material Real Property or improvements thereto or
any interest therein) are acquired or otherwise held by the Borrower or any
other Loan Party or are held by any Subsidiary on or after the time it becomes a
Loan Party pursuant to Section 5.11 (other than assets constituting Collateral
under a Security Document that become subject to the Lien created by such
Security Document upon acquisition thereof or constituting Excluded Assets), the
Borrower will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will cause such assets to be subjected

 

94



--------------------------------------------------------------------------------

to a Lien securing the Secured Obligations and will take and cause the other
Loan Parties to take, such actions as shall be necessary and reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section and as required pursuant to
the Collateral and Guarantee Requirement, all at the expense of the Loan Parties
and subject to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement.” In the event any real property is mortgaged pursuant to
this Section 5.12(b), the Borrower or such other Loan Party, as applicable,
shall not be required to comply with the Collateral and Guarantee Requirement
and paragraph (a) of this Section 5.12 until a reasonable time following the
acquisition of such real property or the date a Subsidiary becomes a Loan Party
pursuant to Section 5.11, as applicable, and in no event shall compliance be
required until ninety (90) days following such acquisition or date a Subsidiary
becomes a Loan Party or such longer time period as agreed to by the
Administrative Agent in its reasonable discretion. For the avoidance of doubt,
with respect to any Material Real Property held by the Borrower or any
Restricted Subsidiary on the Effective Date, no Mortgage or other deliverables
required to comply with the “Collateral and Guarantee Requirement” shall be
required with respect thereto until after the Effective Date and within such
time period as set forth on Schedule 5.14.

Section 5.13 Designation of Subsidiaries. The Borrower may at any time after the
Effective Date designate any Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation no Default or Event of Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, the Borrower shall be in Pro Forma Compliance with the
Financial Performance Covenant set forth in Section 6.11 as of the end of the
most recently ended Test Period (and assuming that the Financial Performance
Covenant is required to be tested for such Test Period, whether or not otherwise
then in effect), (iii) such Subsidiary to be designed as an Unrestricted
Subsidiary and its Subsidiaries shall have no Indebtedness other than
Non-Recourse Debt at the time of designation, and does not thereafter, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable with respect to any Non-Recourse Debt and (iv) no Subsidiary may be
designated as an Unrestricted Subsidiary (1) if the Consolidated EBITDA of such
Subsidiary is greater than 5%, (2) if at the time of such designation, and after
giving effect thereto, the aggregate amount of Consolidated EBITDA of all such
Unrestricted Subsidiaries would exceed 10%, of the Consolidated EBITDA of the
Borrower and its Subsidiaries, or (3) if such Subsidiary was previously
designated as an Unrestricted Subsidiary or if it is a Restricted Subsidiary for
purposes of any subordinated Indebtedness or senior notes. The designation of
any Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s or the Subsidiary’s
(as applicable) investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s or
the Subsidiary’s (as applicable) Investment in such Subsidiary.

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

Section 5.14 Certain Post-Closing Obligations. The Borrower shall, and shall
cause each of the Subsidiaries to, take the actions set forth in Schedule 5.14
within the time frames set forth therein or such longer period as the
Administrative Agent may agree in its sole discretion.

Section 5.15 Maintenance of Rating of Facility. The Loan Parties shall use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any particular rating) from S&P and a public corporate family rating
(but not any particular rating) from Moody’s, in each case in respect of the
Borrower and (ii) a public rating (but not any particular rating) in respect of
the Loans made available under this Agreement from each of S&P and Moody’s.

 

95



--------------------------------------------------------------------------------

Section 5.16 Lender Calls. Annually and, at the request of the Administrative
Agent, quarterly, in each case, at a time mutually agreed with the
Administrative Agent that is promptly after the delivery of the information
required pursuant to Section 5.01(a) or Section 5.01(b), as applicable,
participate in a conference call with Lenders to discuss the financial condition
and results of operations of the Borrower and the Subsidiaries for the most
recently-ended period for which financial statements have been delivered.

Section 5.17 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. The
Borrower shall promptly, and in any event within ten (10) Business Days after
any Responsible Officer of the Borrower obtains knowledge thereof, notify the
Lenders, in writing, in the event that it or any of the Subsidiaries or any of
their respective directors, officers or employees becomes subject to any legal
action, proceeding, litigation, claim or investigation by a Governmental
Authority with regard to any actual or alleged violation of Anti-Corruption
Laws, Anti-Money Laundering Laws, or Sanctions.

Section 5.18 Equity Investment. The Equity Investment shall be consummated on or
prior to the fifteenth Business Day after the expiration date of the Tender
Offer.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or have been terminated (without any
pending drawing thereon) and all LC Disbursements shall have been reimbursed),
the Borrower covenants and agrees with the Lenders and the Issuing Banks that:

Section 6.01 Indebtedness; Certain Equity Securities.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness of the Borrower and any of the Restricted Subsidiaries under
the Loan Documents (including any Indebtedness incurred pursuant to Section 2.20
or 2.21);

(ii) Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any Permitted Refinancing thereof;

(iii) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that such Guarantee is otherwise permitted by Section 6.04;
provided further that (A) no Guarantee by any Restricted Subsidiary of any
Subordinated Indebtedness shall be permitted unless such Restricted Subsidiary
shall have also provided a Guarantee of the Loan Document Obligations pursuant
to the Guarantee Agreement and (B) if the Indebtedness being Guaranteed is
subordinated to the Loan Document Obligations, such Guarantee shall be
subordinated to the Guarantee of the Loan Document Obligations on terms at least
as favorable to the Lenders as those contained in the subordination of such
Indebtedness;

 

96



--------------------------------------------------------------------------------

(iv) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
to the extent permitted by Section 6.04; provided that (A) all such Indebtedness
of any Loan Party owing to any Restricted Subsidiary that is not a Loan Party
shall be subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is 30 days after the
Effective Date or such later date as the Administrative Agent may reasonably
agree) (but only to the extent permitted by applicable law and not giving rise
to material adverse tax consequences) on terms (i) at least as favorable to the
Lenders as those set forth in the form of intercompany note attached as Exhibit
G or (ii) otherwise reasonably satisfactory to the Administrative Agent and
(B) the aggregate principal amount of such Indebtedness of which the primary
obligor or a guarantor is a Restricted Subsidiary that is not a Loan Party
outstanding in reliance on this clause (iv) shall not exceed, at the time of
assumption thereof and after giving Pro Forma Effect thereto, together with the
principal amount of any Indebtedness incurred pursuant to the corresponding
proviso of Sections 6.01(vii) and (xvii), an amount equal to $10,000,000 at any
time outstanding;

(v) (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or improvement and
(B) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (A); provided further that, at the time of any such incurrence
of Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) shall not exceed the greater of
$15,000,000 and 12% of Consolidated EBITDA for the most recently ended Test
Period as of such time;

(vi) Indebtedness in respect of Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary) after the date hereof as a
result of a Permitted Acquisition, Indebtedness of any Person that is assumed by
the Borrower or any Restricted Subsidiary in connection with an acquisition of
assets by the Borrower or such Restricted Subsidiary in a Permitted Acquisition
or Indebtedness incurred to finance a Permitted Acquisition and (B) any
Permitted Refinancing thereof; provided that (i) Indebtedness incurred to
finance a Permitted Acquisition complies with the Required Additional Debt Terms
(other than clauses (c) and (d) of the definition thereof); and (ii) such
calculations shall assume that the cash proceeds of such Indebtedness shall be
excluded in calculating the amount of “unrestricted cash” used in determining
the Total Net Leverage Ratio; provided further, that the Total Net Leverage
Ratio on a Pro Forma Basis (I) does not exceed 2.50:1.00 or (II) would be equal
to or less than immediately prior to such assumption or incurrence of
Indebtedness and such Permitted Acquisition; provided, further, that the
aggregate principal amount of such Indebtedness of which the primary obligor or
a guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (vii) shall not exceed, at the time of assumption or
incurrence thereof and after giving Pro Forma Effect thereto, together with the
principal amount of any Indebtedness incurred pursuant to the corresponding
proviso of Sections 6.01(xviii), an amount equal to $10,000,000 at any time
outstanding;

 

97



--------------------------------------------------------------------------------

(viii) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
to the extent permitted by Section 6.04 and for the purposes described in
Section 6.07(a)(vi), incurred in connection with intercompany tax withholding
arrangements for the purpose of paying withholding tax on vesting restricted
stock units; provided that all such Indebtedness of any Loan Party owing to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the Loan
Document Obligations (to the extent any such Indebtedness is outstanding at any
time after the date that is 30 days after the Effective Date or such later date
as the Administrative Agent may reasonably agree) (but only to the extent
permitted by applicable law and not giving rise to material adverse tax
consequences) on terms (A) at least as favorable to the Lenders as those set
forth in the form of intercompany note attached as Exhibit G or (B) otherwise
reasonably satisfactory to the Administrative Agent;

(ix) [reserved];

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower permitted by Section 6.07(a);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in any Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;

(xii) Indebtedness consisting of (A) the Cogent Earnout Obligation and (B) any
other earnout obligations, in each case incurred in connection with any
Permitted Acquisition or any other Investment permitted hereunder; provided that
the aggregate principal amount of Indebtedness outstanding under this subclause
(B) shall not exceed the greater of $15,000,000 and 12% of Consolidated EBITDA
for the most recently ended Test Period as of such time;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts in the ordinary course of business;

(xiv) letters of credit and related reimbursement obligations (which may be cash
collateralized) in an aggregate face amount not to exceed $12,500,000 at any
time;

(xv) Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements, in each case in the
ordinary course of business;

(xvi) Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

98



--------------------------------------------------------------------------------

(xviii) (A) Indebtedness of the Borrower or any of the Restricted Subsidiaries
and (B) any Permitted Refinancing of Indebtedness incurred pursuant to the
foregoing clause (A); provided that (1) if such Indebtedness is secured by a
Lien on the Collateral that ranks pari passu with the Liens securing the Term
Loans, the Total Net Leverage Ratio shall not exceed 2.25:1.00 determined on a
Pro Forma Basis and (2) if such Indebtedness is secured on a junior or unsecured
basis, the Total Net Leverage Ratio shall not exceed 2.50:1.00 determined on a
Pro Forma Basis; provided further that the aggregate principal amount of
Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause
(xviii) shall not exceed $10,000,000 at any time outstanding and after giving
Pro Forma Effect thereto; provided further that (i) such Indebtedness complies
with the Required Additional Debt Terms (other than clauses (c) and (d) of the
definition thereof); and (ii) such calculations shall assume that the cash
proceeds of such Indebtedness shall be excluded in calculating the amount of
“unrestricted cash” used in determining the Total Net Leverage Ratio;

(xix) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(xx) Indebtedness of any Foreign Subsidiary in an aggregate outstanding
principal amount not to exceed $5,000,000 at any time outstanding for all
Foreign Subsidiaries;

(xxi) unsecured Indebtedness between the Borrower and the Restricted
Subsidiaries or among Restricted Subsidiaries in connection with cash management
operations of the Borrower and its Restricted Subsidiaries in the ordinary
course of business; provided that any such Indebtedness is subordinated in right
of payment to the Loan Document Obligations;

(xxii) Indebtedness of the Borrower and the Restricted Subsidiaries; provided
that (A) at the time of the incurrence thereof and after giving Pro Forma Effect
thereto, the aggregate principal amount of Indebtedness outstanding in reliance
on this clause (xxii) shall not exceed the greater of $30,000,000 and 25% of
Consolidated EBITDA for the most recently ended Test Period as of such time and
(B) to the extent applicable, the Administrative Agent shall have become party
to an intercreditor or subordination agreement reasonably satisfactory to the
Administrative Agent;

(xxiii) (A) Indebtedness of the Borrower or any Subsidiary Loan Party issued in
lieu of Incremental Facilities consisting of secured or unsecured notes or loans
(which notes or loans, if secured, may be secured either by Liens having equal
priority with the Liens on the Collateral securing the Secured Obligations (but
without regard to control of remedies) or by Liens having a junior priority
relative to the Liens on the Collateral securing the Secured Obligations) issued
or incurred (x) pursuant to a public offering, a Rule 144A offering or other
private placement where assisted by a placement agent or (y) in a bridge
facility or in a syndicated loan financing or otherwise in lieu of the
Incremental Facilities, provided that (i) the aggregate principal amount of all
such Indebtedness incurred pursuant to this clause shall not exceed at the time
of incurrence the Incremental Cap at such time, (ii) such Indebtedness complies
with the Required Additional Debt Terms, and (iii) no Default or Event of
Default shall have occurred and be continuing (provided that, solely with
respect to any Incremental Equivalent Debt incurred in connection with a Limited
Condition Acquisition, no Default or Event of Default shall exist at the time of
execution of the definitive documentation for such Limited Condition
Acquisition) and (B) any Permitted Refinancing incurred pursuant to the
foregoing subclause (A); and

 

99



--------------------------------------------------------------------------------

(xxiv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiii) above.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
issue any preferred Equity Interests or any Disqualified Equity Interests,
except (A) in the case of the Borrower, preferred Equity Interests that are
Qualified Equity Interests and (B) preferred Equity Interests issued to and held
by the Borrower or any Restricted Subsidiary.

Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) Liens existing on the Effective Date and set forth on Schedule 6.02 and
any modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capital Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;

(v) leases, non-exclusive licenses, subleases or sublicenses granted to others
that do not (A) interfere in any material respect with the business of the
Borrower and the Restricted Subsidiaries, taken as a whole, or (B) secure
any Indebtedness;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or (B)

 

100



--------------------------------------------------------------------------------

consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party, in each case permitted under
Section 6.01;

(x) [reserved];

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Effective Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(v) or
(vii);

(xii) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any Restricted Subsidiaries in the ordinary course of business;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and the Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

101



--------------------------------------------------------------------------------

(xix) Liens (A) on the Collateral securing Credit Agreement Refinancing
Indebtedness, (B) on the Collateral securing Incremental Equivalent Debt
permitted pursuant to Section 6.01(a)(xxiii) and (C) on the Collateral securing
Indebtedness permitted pursuant to Section 6.01(a)(xviii);

(xx) [reserved];

(xxi) other Liens; provided that at the time of the granting of and after giving
Pro Forma Effect to any such Lien and the obligations secured thereby (including
the use of proceeds thereof) the aggregate outstanding face amount of
obligations secured by Liens existing in reliance on this clause (xxi) shall not
exceed the greater of $20,000,000 and 15% of Consolidated EBITDA for the most
recently ended Test Period as of such time;

(xxii) Liens securing indebtedness permitted under Section 6.01(a)(xiv); and

(xxiii) Liens securing the Indebtedness of Foreign Subsidiaries under
Section 6.01(a)(xx); provided that such Liens apply only to the assets of
Foreign Subsidiaries.

(b) Each Domestic Regulated Subsidiary will not create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, except for Liens permitted pursuant to Section 6.01(a)(i), (a)(ii), (a)(v),
(a)(vi), (a)(vii) and (a)(xi) through (a)(xvii).

Section 6.03 Fundamental Changes.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that:

(i) any Restricted Subsidiary may merge, consolidate or amalgamate with (A) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (B) in the case of any Restricted Subsidiary, any one or more other
Restricted Subsidiaries; provided that when any Subsidiary Loan Party is
merging, consolidating or amalgamating with another Restricted Subsidiary
(1) the continuing or surviving Person shall be a Subsidiary Loan Party or
(2) if the continuing or surviving Person is not a Subsidiary Loan Party, the
acquisition of such Subsidiary Loan Party by such surviving Restricted
Subsidiary is otherwise permitted under Section 6.04 (other than
Section 6.04(c));

(ii) (A) any Restricted Subsidiary that is not a Loan Party may merge,
consolidate or amalgamate with or into any other Restricted Subsidiary that is
not a Loan Party and (B) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and the Restricted Subsidiaries and is
not materially disadvantageous to the Lenders;

(iii) any Restricted Subsidiary may make a Disposition of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (A) the transferee must be a Loan Party, (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04
or (C) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair value and any promissory note
or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

 

102



--------------------------------------------------------------------------------

(iv) the Borrower may merge, consolidate or amalgamate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger, consolidation or
amalgamation is not the Borrower (any such Person, the “Successor Borrower”),
(1) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any State thereof or the District of Columbia,
(2) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form and substance
reasonably satisfactory to the Administrative Agent, (3) each Loan Party other
than the Borrower, unless it is the other party to such merger, consolidation or
amalgamation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of, and grant of any Liens as security for, the Secured Obligations
shall apply to the Successor Borrower’s obligations under this Agreement and
(4) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer and an opinion of counsel, each stating that such
merger or consolidation complies with this Agreement; provided further that
(y) if such Person is not a Loan Party, no Default exists after giving effect to
such merger or consolidation and (z) if the foregoing requirements are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement and the other Loan Documents; provided further
that the Borrower shall have delivered to the Administrative Agent any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by the Administrative Agent or any Lender
through the Administrative Agent that the Administrative Agent or such Lender,
as applicable, shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
Laws, including without limitation the USA PATRIOT Act (and the results thereof
shall be satisfactory to the Administrative Agent or such Lender, as
applicable);

(v) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of the Restricted Subsidiaries,
shall have complied with the requirements of Sections 5.11 and 5.12 and if the
other party to such transaction is not a Loan Party, no Default exists after
giving effect to such transaction; and

(vi) any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05 (other than Section 6.05(e)); provided that if the other party to
such transaction is not a Loan Party, no Default exists after giving effect to
the transaction.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Restricted Subsidiaries on the Effective Date
and businesses activities which are extensions thereof or otherwise incidental,
reasonably related or ancillary to any of the foregoing.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

(a) Permitted Investments;

 

103



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors and employees of the Borrower and
the Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to the Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding at
any time not to exceed $5,000,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in the Borrower
or any Subsidiary Loan Party (excluding any new Restricted Subsidiary that
becomes a Subsidiary Loan Party pursuant to such Investment), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is also not a Loan Party (including any Regulated Subsidiary in
any other Regulated Subsidiary), (iii) by the Borrower or any Restricted
Subsidiary (A) in any Restricted Subsidiary; provided that the aggregate amount
of such Investments made by Loan Parties after the Effective Date in Restricted
Subsidiaries that are not Loan Parties in reliance on this clause (iii)(A)
(together with the amount of Investments made in Restricted Subsidiaries that
are not Loan Parties pursuant to Section 6.04(h)) shall not exceed $40,000,000
at the time of any such Investment, (B) in any Restricted Subsidiary that is not
a Loan Party, constituting an exchange of Equity Interests of such Restricted
Subsidiary for Indebtedness of such Subsidiary or (C) constituting Guarantees of
Indebtedness or other monetary obligations of Restricted Subsidiaries that are
not Loan Parties owing to any Loan Party, (iv) by the Borrower or any Restricted
Subsidiary in Restricted Subsidiaries that are not Loan Parties so long as such
Investment is part of a series of simultaneous Investments that result in the
proceeds of the initial Investment being invested in one or more Loan Parties
and (v) by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary that is not a Loan Party, consisting of the contribution of Equity
Interests of any other Restricted Subsidiary that is not a Loan Party so long as
the Equity Interests of the transferee Restricted Subsidiary are pledged to
secure the Secured Obligations;

(d) Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business;

(e) Investments (i) existing or contemplated on the Effective Date and set forth
on Schedule 6.04(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Effective Date by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment to the extent set forth on Schedule 6.04(e) or as otherwise permitted
by this Section 6.04;

(f) Investments in Swap Agreements incurred in the ordinary course of business
and not for speculative purposes;

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h) Permitted Acquisitions; provided that (i) the aggregate amount of
consideration paid or provided by the Borrower or any other Loan Party after the
Effective Date in reliance on this Section 6.04(h) (together with the amount of
Investments made in Restricted Subsidiaries that are not Loan Parties pursuant
to Section 6.04(c)) for Permitted Acquisitions for any Restricted Subsidiary
that shall not be, or, after giving effect to such Permitted Acquisition, shall
not become, a Loan Party and for any assets that shall not be, or after giving
effect to such Permitted Acquisition shall not become, Collateral, shall not
exceed $40,000,000 at such time; (ii) no Default or Event of Default has
occurred or is continuing at the

 

104



--------------------------------------------------------------------------------

time of consummation of such Investment; and (iii) at the time of consummation
of such Investment and immediately after giving effect thereto, the Borrower
shall be in Pro Forma Compliance with the Financial Performance Covenant set
forth in Section 6.11 as of the end of the most recently ended Test Period (and
assuming that the Financial Performance Covenant is required to be tested for
such Test Period, whether or not otherwise then in effect);

(i) Investments by the Borrower in any Restricted Subsidiary or by any
Restricted Subsidiary in any other Restricted Subsidiary or the Borrower
incurred in connection with intercompany tax withholding arrangements for the
purpose of paying withholding tax on vesting restricted stock units as
contemplated by Section 6.07(a)(iv);

(j) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(l) loans and advances to the Borrower in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to the Borrower (or such parent) in accordance with Section 6.07(a)(iv),
(vi) or (vii);

(m) other Investments and other acquisitions; provided that at the time any such
Investment or other acquisition is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (m), together with the aggregate
amount of all consideration paid in connection with all other acquisitions made
in reliance on this clause (m) (including the aggregate principal amount of all
Indebtedness assumed in connection with any such other acquisition), shall not
exceed the sum of (A) the Initial Restricted Payment Amount plus (B) the
Available Amount that is Not Otherwise Applied, plus (C) the Available Equity
Amount that is Not Otherwise Applied; provided further that, (x) the Total
Leverage Ratio shall not exceed 2.50:1.00 as of such time determined on a Pro
Forma Basis and (y) to the extent such Investment (A) constitutes a Limited
Condition Acquisition, no Default or Event of Default is occurring or continuing
at the time of execution of the definitive documentation governing such Limited
Condition Acquisition and (other than in connection with any Limited Condition
Acquisition financed solely with the proceeds of any Incremental Facility or
Incremental Equivalent Debt) and no Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred or be continuing at the time of consummation of
such Limited Condition Acquisition) and (B) does not constitute a Limited
Condition Acquisition, no Default or Event of Default is occurring or continuing
at the time of consummation of such Investment;

(n) advances of payroll payments to employees in the ordinary course
of business;

(o) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of the Borrower;

(p) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section 6.04
and Section 6.03 after the Effective Date or that otherwise becomes a Subsidiary
(provided that if such Investment is made under Section 6.04(h), existing
Investments in subsidiaries of such Subsidiary or Person shall comply with the

 

105



--------------------------------------------------------------------------------

requirements of Section 6.04(h) or 6.04(m) or any other paragraph of this
Section 6.04) to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(q) receivables (other than in respect of Indebtedness for borrowed money) owing
to the Borrower or any Restricted Subsidiary, if created or acquired in the
ordinary course of business;

(r) [reserved];

(s) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;

(t) Investments in Joint Ventures in an aggregate amount not to exceed
$10,000,000 at any time outstanding; provided that no Default or Event of
Default has occurred or is continuing at the time of consummation of such
Investment;

(u) [reserved];

(v) [reserved]; and

(w) other Investments; provided that after giving effect to such Investment on a
Pro Forma Basis, (A) the Total Leverage Ratio is less than or equal to 1.50:1.00
as of such time determined on a Pro Forma Basis, (B) to the extent such
Investment (x) constitutes a Limited Condition Acquisition, no Default or Event
of Default is occurring or continuing at the time of execution of the definitive
documentation governing such Limited Condition Acquisition and (other than in
connection with any Limited Condition Acquisition financed solely with the
proceeds of any Incremental Facility or Incremental Equivalent Debt) and no
Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred or
be continuing at the time of consummation of such Limited Condition Acquisition)
and (y) does not constitute a Limited Condition Acquisition, no Default or Event
of Default is occurring or continuing at the time of consummation of such
Investment and (C) the aggregate outstanding principal amount of the Term
Facility is no greater than $200,000,000.

Section 6.05 Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, (i) sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it or (ii) permit any Restricted
Subsidiary to issue any additional Equity Interest in such Restricted Subsidiary
(other than issuing directors’ qualifying shares, nominal shares issued to
foreign nationals to the extent required by applicable Requirements of Law and
other than issuing Equity Interests to the Borrower or a Restricted Subsidiary
in compliance with Section 6.04(c)) (each, a “Disposition”), except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

(b) Dispositions of inventory and other assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

 

106



--------------------------------------------------------------------------------

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
(i) the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (iii) to
the extent constituting a Disposition to a Restricted Subsidiary that is not a
Loan Party, such Disposition is for fair value and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Loan Party in accordance with
Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

(f) Dispositions pursuant to sale-leaseback transactions permitted by
Section 6.06 of property acquired by the Borrower or any of the Restricted
Subsidiaries after the Effective Date;

(g) Dispositions of Permitted Investments;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, non-exclusive licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and that do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(k) Dispositions of property to Persons other than the Borrower and the
Restricted Subsidiaries (including the sale or issuance of Equity Interests of a
Restricted Subsidiary) not otherwise permitted under this Section 6.05; provided
that (i) no Default shall exist at the time of, or would result from, such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default existed or would have resulted
from such Disposition) and (ii) with respect to any Disposition pursuant to this
clause (k) for a purchase price in excess of $10,000,000, the Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Permitted Investments; provided, however, that for the
purposes of this clause (ii) any liabilities (as shown on the most recent
balance sheet of the Borrower provided hereunder or in the footnotes thereto) of
the Borrower or such Restricted Subsidiary, other than liabilities that are by
their terms subordinated in right of payment to the Loan Document Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, shall be deemed to
be cash, and any Designated Non-Cash Consideration received by the Borrower or
such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of 5% of Consolidated EBITDA calculated on a Pro
Forma Basis for the most recently ended Test Period as of the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash; provided that in no event shall a Disposition pursuant to
this Section 6.05(k) be construed to permit a Disposition of all or
substantially all of the assets of the Borrower and the Restricted Subsidiaries;
and

 

107



--------------------------------------------------------------------------------

(l) Dispositions of Investments in Joint Ventures, to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements.

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(a) and 6.05(e) and except for Dispositions by
a Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such Disposition.

Section 6.06 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 270 days after the Borrower or such Restricted Subsidiary, as
applicable, acquires or completes the construction of such fixed or capital
asset; provided that, if such sale and leaseback results in a Capital Lease
Obligation, such Capital Lease Obligation is permitted by Section 6.01 and any
Lien securing such Capital Lease Obligation is permitted by Section 6.02.

Section 6.07 Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
to any Restricted Subsidiary (and, in the case of a Restricted Payment by a
Restricted Subsidiary that is not a Wholly Owned Subsidiary of the Borrower, to
the Borrower or any other Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(ii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; provided that in the case of any such Restricted Payment by a Restricted
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower, such
Restricted Payment is made to the Borrower, any Restricted Subsidiary and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests;

(iii) Restricted Payments made in connection with or in order to consummate the
Transactions and to otherwise repurchase the common stock of the Borrower
through tender offers or open market purchases in an amount not to exceed
$285,000,000 in the aggregate;

(iv) repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price or withholding taxes
payable in connection with the exercise of such options or warrants;

(v) [reserved];

(vi) payments for the repurchase of Equity Interests of the Borrower held by any
present or former employee, director, member of management, officer, manager or
consultant (or

 

108



--------------------------------------------------------------------------------

any Affiliate or Immediate Family Member thereof) for the purpose of making
payments of withholding tax on the vesting of restricted stock units or deferred
stock units, in an amount not to exceed the sum of (x) $20,000,000 in any fiscal
year and (y) unused amounts permitted pursuant to Section 6.07(a)(iii);

(vii) in addition to the foregoing Restricted Payments, the Borrower may make
additional Restricted Payments in an aggregate amount, together with the
aggregate amount of (1) prepayments, redemptions, purchases, defeasances and
other payments in respect of the Junior Financing made pursuant to
Section 6.07(b)(iv) and (2) loans and advances made pursuant to Section 6.04(l)
in lieu of Restricted Payments permitted by this clause (vii), not to exceed the
sum of (A) the Initial Restricted Payment Amount plus (B) the Available Amount
that is Not Otherwise Applied plus (C) the Available Equity Amount that is Not
Otherwise Applied; provided that, (x) the Total Net Leverage Ratio shall not
exceed 2.50:1.00 as of such time determined on a Pro Forma Basis and (y) with
respect to any Restricted Payment (A) not made in connection with a Limited
Condition Acquisition, no Default or Event of Default has occurred or is
continuing at the time of consummation of such Restricted Payment and (B) made
in connection with a Limited Condition Acquisition, no Default or Event of
Default shall exist at the time of execution of the definitive documentation
governing such Limited Condition Acquisition and (other than in connection with
any Restricted Payment made in connection with a Limited Condition Acquisition
and is financed solely with the proceeds of any Incremental Facility or
Incremental Equivalent Debt) no Event of Default under Section 7.01(a), (b), (h)
or (i) shall have occurred or be continuing at the time of consummation of such
Limited Condition Acquisition;

(viii) redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

(ix) other Restricted Payments; provided that after giving effect to such
Restricted Payment on a Pro Forma Basis, (A) the Total Leverage Ratio is less
than or equal to 1.50:1.00 as of such time and (B) to the extent such Investment
(x) constitutes a Limited Condition Acquisition, no Default or Event of Default
is occurring or continuing at the time of execution of the definitive
documentation governing such Limited Condition Acquisition and (other than in
connection with any Limited Condition Acquisition financed solely with the
proceeds of any Incremental Facility or Incremental Equivalent Debt) and no
Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred or
be continuing at the time of consummation of such Limited Condition Acquisition)
and (y) does not constitute a Limited Condition Acquisition, no Default or Event
of Default is occurring or continuing at the time of consummation of such
Investment and (C) the aggregate outstanding principal amount of the Term
Facility is no greater than $200,000,000; and

(x) to make dividends or distributions in respect of Equity Interests and
restricted stock units of the Borrower in an amount not to exceed $5,000,000
(grossed up for any applicable withholding) in any fiscal year, which amount, if
not used, may be carried forward to subsequent future years; provided that, for
the avoidance of doubt, with respect to the fiscal year ending December 31,
2017, this Section 6.07(a)(x) shall only apply to dividends or distributions
made on or after the Effective Date.

 

109



--------------------------------------------------------------------------------

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly, any prepayment, purchase or
redemption (whether in cash, securities or other property) of or in respect of
principal or any interest, fees or other amounts of any Junior Financing (which,
solely for purposes of this Section 6.07(b), shall exclude any Junior Financing
having an aggregate principal amount less than $10,000,000 (any Junior Financing
in excess of such aggregate principal amount, “Restricted Junior Financing”)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of the
principal of any Restricted Junior Financing that has a substantially similar
effect to any of the foregoing (collectively, a “Repayment”), except:

(i) payment of regularly scheduled interest, principal payments and prepayment
premiums and any other amounts, in each case, as in the form of payment and when
due in respect of any Indebtedness, other than payments in respect of any
Restricted Junior Financing prohibited by the subordination provisions thereof,
if any;

(ii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii) the conversion of any Restricted Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of the Borrower or any of its direct
or indirect parent companies;

(iv) Repayments, in respect of Restricted Junior Financing prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 6.07(a)(vii) and (2) loans and
advances made pursuant to Section 6.04(l) in lieu thereof not to exceed the sum
of (A) the Initial Restricted Payment Amount, plus (B) the Available Amount that
is Not Otherwise Applied plus (C) the Available Equity Amount that is Not
Otherwise Applied; provided that, (i) no Default or Event of Default has
occurred or is continuing at the time of consummation of such Restricted
Payments (provided that solely with respect to any Repayment made in connection
with a Limited Condition Acquisition, no Default or Event of Default shall exist
at the time of execution of the definitive documentation governing such Limited
Condition Acquisition and (other than in connection with any Repayment made in
connection with a Limited Condition Acquisition and is financed solely with the
proceeds of any Incremental Facility or Incremental Equivalent Debt) no Event of
Default under Section 7.01(a), (b), (h) or (i) shall have occurred or be
continuing at the time of consummation of such Limited Condition Acquisition)
and (ii) the Total Leverage Ratio shall not exceed 2.50:1.00 as of such time
determined on a Pro Forma Basis and;

(v) so long as no Default or Event of Default has occurred or is continuing
(provided that, solely with respect to any Repayment made in connection with a
Limited Condition Acquisition, no Default or Event of Default shall exist at the
time of execution of the definitive documentation governing such Limited
Condition Acquisition and (other than in connection with any Repayment made in
connection with a Limited Condition Acquisition and is financed solely with the
proceeds of any Incremental Facility or Incremental Equivalent Debt) no Event of
Default under Section 7.01(a), (b), (h) or (i) shall have occurred or be
continuing at the time of consummation of such Limited Condition Acquisition),
other Repayments of Junior Financing; provided that after giving effect to such
Restricted Payment (A) the Total Leverage Ratio is equal to or less than
1.50:1.00 as of such time determined on a Pro Forma Basis and (B) the aggregate
outstanding principal amount of the Term Facility is no greater than
$200,000,000; and

(vi) Repayments in respect of Restricted Junior Financings in an amount not to
exceed $5,000,000 in any fiscal year.

 

110



--------------------------------------------------------------------------------

Section 6.08 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions with the Borrower or any Restricted
Subsidiary to the extent permitted and not prohibited under this Agreement,
(ii) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (iii) the
payment of fees and expenses related to the Transactions, (iv) [reserved], (v)
issuances of Equity Interests of the Borrower to the extent otherwise permitted
by this Agreement, (vi) employment and severance arrangements between the
Borrower and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business or otherwise in connection with the
Transactions (including loans and advances pursuant to Sections 6.04(b) and
6.04(n)), (vii) [reserved], (viii) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of the Borrower and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, (ix) transactions
pursuant to permitted agreements in existence or contemplated on the Effective
Date and set forth on Schedule 6.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, and
(x) Restricted Payments permitted under Section 6.07.

Section 6.09 Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary
Loan Party to create, incur or permit to exist any Lien upon any of its property
or assets to secure the Secured Obligations or (b) the ability of any Restricted
Subsidiary that is not a Loan Party to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrower or any Restricted Subsidiary or to Guarantee Indebtedness of any
Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall not
apply to any such restrictions that (i)(x) exist on the Effective Date and (to
the extent not otherwise permitted by this Section 6.09) are listed on
Schedule 6.09 and (y) any renewal or extension of a restriction permitted by
clause (i)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restrictions, (ii)(x) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such restrictions were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary and
(y) any renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, (iii) represent Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted by
Section 6.01, (iv) are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to Joint Ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Subordinated Indebtedness), (vii) are imposed by Requirements
of Law, (viii) are customary restrictions contained in leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto, (ix) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.01(a)(v) to the extent that such restrictions apply only
to the property or assets securing such Indebtedness, (x) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (xi) are
customary provisions restricting assignment of any license, lease or other
agreement, (xii) are restrictions on cash (or Permitted Investments) or deposits
imposed by customers under contracts entered into in the ordinary course of

 

111



--------------------------------------------------------------------------------

business (or otherwise constituting Permitted Encumbrances on such cash or
Permitted Investments or deposits), (xiii) are customary net worth provisions
contained in real property leases or licenses of intellectual property entered
into by the Borrower or any Restricted Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and its subsidiaries to meet
their ongoing obligation and/or (xiv) comprise restrictions imposed by any
agreement relating to Indebtedness permitted pursuant to Section 6.01 to the
extent that such restrictions or encumbrances are, in the good faith judgment of
the Borrower, not materially more restrictive with respect to such encumbrances
and other restrictions, taken as a whole, than the corresponding restrictions or
encumbrances hereunder.

Section 6.10 Amendment of Junior Financing Documents and Organizational
Documents. The Borrower will not, nor will it permit any Restricted Subsidiary
to, amend, modify, waive, terminate or release the documentation governing any
other Junior Financing or Organizational Documents, in each case if the effect
of such amendment, modification, waiver, termination or release is materially
adverse to the Lenders (as reasonably determined by the Administrative Agent);
provided that such modification will not be deemed to be materially adverse if
such Junior Financing could be otherwise incurred under this Agreement
(including as Indebtedness that does not constitute a Junior Financing) with
such terms as so modified at the time of such modification.

Section 6.11 Financial Performance Covenant. As of the last day of each fiscal
quarter of the Borrower (commencing with the fiscal quarter ending December 31,
2017) and so long as the average outstanding daily balance of the Revolving
Loans for the four fiscal quarters then ended (excluding all drawn and undrawn
Letters of Credit) exceeds $12.5 million, (provided that, to the extent the
aggregate amount of Revolving Commitments is increased (or permanently reduced)
pursuant to the terms of the Loan Documents, such amount shall be ratably
increased (or decreased, as applicable)), shall not permit the Total Net
Leverage Ratio as of the end of such fiscal quarter of the Borrower to be
greater than the ratio set forth below opposite such date, as of such date:

 

Fiscal Quarter Ending

  

Total Net Leverage Ratio

December 31, 2017 to December 31, 2018    4.00:1.00 December 31, 2018 to
December 31, 2019    3.75:1.00 December 31, 2019 to December 31, 2020   
3.50:1.00 December 31, 2020 to December 31, 2021    3.25:1.00 December 31, 2021
and thereafter    3.00:1.00

Section 6.12 Changes in Fiscal Year. The Borrower will not make any change in
fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 6.13 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. The
Borrower shall not, directly or indirectly: (i) use any part of the proceeds of
the Loans or any Letter of Credit (A) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, or (B) in
any manner that would constitute or give rise to

 

112



--------------------------------------------------------------------------------

a violation of any applicable Anti-Corruption Laws or Anti-Money-Laundering
Laws; (ii) use any part of the proceeds of the Loans or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds or any such Letter of
Credit to any Person, to fund or finance any business or activities of, with, in
or involving any Sanctioned Person or Sanctioned Jurisdiction; or (iii) use any
part of the proceeds of the Loans or any Letter of Credit in any other manner
that would constitute or give rise to a violation of Sanctions by any Person,
including any Lender.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any interest on
any reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in paragraph (a) of this
Section 7.01) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) (i) any representation or warranty made or deemed made by or on behalf of
the Borrower in Section 3.20 or 3.21 shall prove to have been incorrect in any
respect when made or deemed made; or (ii) any other representation or warranty
made or deemed made by or on behalf of the Borrower or any of the Restricted
Subsidiaries in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) The Borrower or any of the Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, (with
respect to the existence of the Borrower or such Restricted Subsidiaries),
Section 5.10, Section 5.17 or in Article VI; provided that a default under
Section 6.11 shall not constitute an Event of Default with respect to the Term
Loans, any Incremental Term Loans or any Credit Agreement Refinancing
Indebtedness (unless consisting of revolving credit facilities) unless and until
the Required Revolving Lenders shall have terminated their Revolving Commitments
and declared all amounts under the Revolving Loans to be due and payable (such
period commencing with a default under Section 6.11 and ending on the date on
which the Required Lenders with respect to the Revolving Credit Facility
terminate and accelerate the Revolving Loans, the “Term Loan Standstill
Period”);

(e) The Borrower or any of the Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section 7.01),
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent to the Borrower;

 

113



--------------------------------------------------------------------------------

(f) The Borrower or any of the Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period); provided further that this
clause (f) shall not apply to any breach or default that is (I) remedied by the
Borrower or the applicable Restricted Subsidiary or (II) waived (including in
the form of amendment) by the required holders of the applicable item of
Indebtedness, in the case of (I) and (II), prior to the acceleration of Loans
pursuant to this Section 7.01;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section 7.01 will
apply to any failure to make any payment required as a result of any such
termination or similar event); provided further, that such failure is unremedied
and is not validly waived by the holders of such Indebtedness in accordance with
the terms of the documents governing such Indebtedness prior to any termination
of the Revolving Commitments or acceleration of the Loans pursuant to this
Section 7.01.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or any Material Subsidiary or its debts,
or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) shall be rendered against the Borrower and any of the Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
the Borrower and the Restricted Subsidiaries, taken as a whole, to enforce any
such judgment;

 

114



--------------------------------------------------------------------------------

(k) (i) an ERISA Event occurs, either alone or together with all other ERISA
Events, that has resulted or would reasonably be expected to result in liability
of any Loan Party in an aggregate amount that would reasonably be expected to
result in a Material Adverse Effect, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan that has resulted or would
reasonably be expected to result in liability of any Loan Party in an aggregate
amount that would reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) as a result of
acts or omissions of the Administrative Agent or any Lender;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n) any Guarantees of the Loan Document Obligations by any Loan Party pursuant
to the Guarantee Agreement shall cease to be in full force and effect (in each
case, other than in accordance with the terms of the Loan Documents); or

(o) a Change in Control shall occur; provided that the Transactions shall not
constitute a Change in Control for purposes of this clause (o);

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders (or, if an Event of Default resulting
from a breach of the Financial Performance Covenant occurs and is continuing and
prior to the expiration of the Term Loan Standstill Period, at the request of
the Required Revolving Lenders only, and in such case only with respect to the
Revolving Commitments and any Letters of Credit) shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

115



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Goldman Sachs to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the Issuing Banks hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Banks for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties hereunder and under the other Loan Documents shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to

 

116



--------------------------------------------------------------------------------

take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and non-appealable judgment; provided
that the Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and

(f) shall have no responsibility, duty or liability for monitoring or enforcing
the list of Disqualified Lenders or for any assignment of any Loan or Commitment
or for the sale of any participation, in either case, to a Disqualified Lender.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the applicable Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance, extension
or increase of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

117



--------------------------------------------------------------------------------

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 8.06 Resignation of Administrative Agent. The Administrative Agent may
resign at any time upon thirty (30) days’ notice to the Lenders, the Issuing
Banks and the Borrower. If the Administrative Agent becomes a Defaulting Lender
and is not performing its role hereunder as Administrative Agent, the
Administrative Agent may be removed as the Administrative Agent hereunder at the
request of the Borrower and the Required Lenders (and upon any such removal, the
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed)). Upon receipt of any such notice
of resignation or upon such removal, the Required Lenders shall have the right,
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed) (provided that no consent of the Borrower shall be required if an Event
of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be an Approved Bank (or financial institution that acts as an
administrative agent in the ordinary course of its business) with an office in
New York, New York, or an Affiliate of any such Approved Bank (the date upon
which the retiring Administrative Agent is replaced, the “Resignation Effective
Date”). Whether or not a successor has been appointed, the resigning
Administrative Agent’s resignation shall become effective in accordance with its
notice or resignation on the Resignation Effective Date. If the Person serving
as Administrative Agent is a Defaulting Lender, the Required Lenders and the
Borrower may, to the extent permitted by applicable law, by notice in writing to
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (a) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents except (i) that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders or the Issuing Banks under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (ii) with respect to any outstanding
payment obligations and (b) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 8.06. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed

 

118



--------------------------------------------------------------------------------

to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent (other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

Section 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Lead Arranger nor any person named on the cover
page hereof as a Syndication Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.

Section 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or any amounts in respect of outstanding
Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, amounts owing in respect of Letters of
Credit and all other Secured Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent under Sections 2.12 and 9.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments

 

119



--------------------------------------------------------------------------------

directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 2.12 and Section 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Bank or in any such proceeding.

Section 8.10 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each
Issuing Bank from exercising its rights and remedies that inure to its benefit
(solely in its capacity as an Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VII and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

Each of the Lenders and the Issuing Banks hereby agrees that after the exercise
of remedies provided for in Section 7.01 (or after the Loans have automatically
become immediately due and payable as set forth in Section 7.01), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent first to the payment of all Secured Obligations
constituting fees, closing payments, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent) payable to the Administrative Agent in its capacity as such and second as
set forth herein or such other Loan Documents as applicable.

Section 8.11 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.17, each Lender

 

120



--------------------------------------------------------------------------------

shall, and does hereby, indemnify the Administrative Agent against, and shall
make payable in respect thereof within thirty (30) days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. For the avoidance of
doubt, for purposes of this Section 8.11, the term “Lender” shall include any
Issuing Bank. The agreements in this paragraph shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

Section 8.12 Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent, and each Secured Party hereby agree that (i) no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by Administrative Agent, as applicable, for the benefit of the
Secured Parties in accordance with the terms hereof and thereof and all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms thereof, and (ii) in the event of a foreclosure or
similar enforcement action by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code), the Administrative Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code), may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from Required Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Secured Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent at such sale or other
disposition.

Section 8.13 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(1) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

121



--------------------------------------------------------------------------------

(2) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(3) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(4) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(1) none of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(2) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(3) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
(including in respect of the Loan Document Obligations),

 

122



--------------------------------------------------------------------------------

(4) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(5) no fee or other compensation is being paid directly to the Administrative
Agent or the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:

(i) if to the Borrower, the Administrative Agent or an Issuing Bank, to the
address, fax number, e-mail address or telephone number specified for such
Person on Schedule 9.01; and

(ii) if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

123



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
any Issuing Bank may change its address, electronic mail address, fax or
telephone number for notices and other communications or website hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower, the Administrative Agent and the Issuing Banks. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

124



--------------------------------------------------------------------------------

(f) Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent and each of the parties hereto hereby
consents to such recording.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Facility
Amendment or Section 2.21 with respect to any Refinancing Amendment, neither
this Agreement, any Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent (to the extent that such waiver, amendment or modification
does not affect the rights, duties, privileges or obligations of the
Administrative Agent under this Agreement, the Administrative Agent shall
execute such waiver, amendment or other modification to the extent approved by
the Required Lenders) and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that in
addition to the consent of the Required Lenders, no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.01, Section 4.02 or the waiver of any Default, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender), (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees, closing payments or premiums payable hereunder, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that (x) a waiver of any condition precedent set forth in
Section 4.01, Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness of any such principal amount and (y) any change to the definition of
“Total Net Leverage Ratio”, “Total

 

125



--------------------------------------------------------------------------------

Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction of interest, fee or closing payments), provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest pursuant to Section 2.13(c), (iii) reduce or
postpone the maturity of any Loan, or the date of any scheduled amortization
payment of the principal amount of any Term Loan under Section 2.10 or the
applicable Refinancing Amendment, or the reimbursement date with respect to any
LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.01,
Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension of any maturity
date), (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby or the required application of any
proceeds of enforcement, without the written consent of each Lender directly and
adversely effected thereby, (v) change any of the provisions in Section 9.04 in
a manner that would impose additional restrictions on a Lender’s ability to
assign any of its rights or obligations, without the written consent of each
Lender directly and adversely effected thereby and impose any additional
restrictions on a Lender’s ability to assign its rights and obligations without
written consent of each Lender directly and adversely effected thereby,
(vi) change any of the provisions of this Section without the written consent of
each Lender directly and adversely affected thereby, (vii) change the percentage
set forth in the definition of “Required Lenders” or “Required Revolving
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (viii) release all or substantially all the value of
the Guarantees under the Guarantee Agreement (taking into account the value of
the Borrower) (except as expressly provided in the Guarantee Agreement) without
the written consent of each Lender, (ix) release all or substantially all the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender (except as expressly provided in the Security Documents), (x)
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a Majority in Interest of the outstanding
Loans and unused Commitments of each affected Class, (xi) change the rights of
the Term Lenders to decline mandatory prepayments as provided in Section 2.11 or
the rights of any Additional Lenders of any Class to decline mandatory
prepayments of Term Loans of such Class as provided in the applicable
Refinancing Amendment, without the written consent of each Lender directly and
adversely affected thereby, (xii) amend or otherwise modify the Financial
Performance Covenant (or for the purposes of determining compliance with the
Financial Performance Covenant, any defined term used therein), (xiii) waive or
consent to any Default or Event of Default resulting from a breach of the
Financial Performance Covenant or (xiv) alter the rights or remedies of the
Required Revolving Lenders arising pursuant to Article VII as a result of a
breach of the Financial Performance Covenant, in each case, without the written
consent of the Required Revolving Lenders; provided, however, that the
amendments, modifications, waivers and consents described in this clause
(xiv) shall not require the consent of any Lenders other than the Required
Revolving Lenders; provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Swing Line Lender or any Issuing Bank without the prior written consent of the
Administrative Agent, the Swing Line Lender or such Issuing Bank, as the case
may be, (B) subject to the preceding clause (A), any provision of this Agreement
or any other Loan Document may be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (C) any

 

126



--------------------------------------------------------------------------------

amendment, modification, or waiver of any Loan Document that would affect the
rights or obligations of one or more members of a class differently from its
effect on the rights or obligations of any other members of that class (1) will,
upon its effectiveness, create one or more new classes (the “Proposed New
Classes”) in addition, if applicable, to the class consisting of any remaining
Lenders of such class whose rights and obligations do not purport to be modified
by such amendment, modification, or waiver (the “Remaining Class”), each of
which classes will consist of Lenders holding loans with identical rights and
obligations, and (2) will not be effective unless such amendment, modification,
or waiver receives the written consent of Lenders holding a Majority in Interest
of each Proposed New Class and a Majority in Interest of the Remaining Class, in
addition to any other consents required pursuant to any Loan Document.
Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents and
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders on substantially the same basis as the
Lenders prior to such inclusion and (b) guarantees, collateral security
documents and related documents executed by Foreign Subsidiaries in connection
with this Agreement (if any) may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (xi) of paragraph (b) of
this Section 9.02, the consent of a Majority in Interest of the outstanding
Loans and unused Commitments of such Class) to such Proposed Change is obtained,
but the consent to such Proposed Change of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of this Section 9.02 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable (and,
if a Revolving Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (b) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding par principal amount of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) (c) if the consent,
amendment or waiver in question contemplates a Repricing Transaction in respect
of any Term Loans held by such Non-Consenting Lender, the Borrower shall pay to
such Non-Consenting Lender the Repricing Premium (if any) as if the outstanding
Term Loans of such Non-Consenting Lender were prepaid or repriced in their
entirety in connection with a Repricing Transaction on the date of the
consummation of such assignment and (d) unless waived, the Borrower or such
Eligible Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

 

127



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, any waiver or amendment in respect of this Agreement or any other
Loan Document that by its terms affects the rights or duties under this
Agreement or any other Loan Document of Lenders holding Loans or Commitments of
a particular Class (but not the Lenders holding Loans or Commitments of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite percentage in interest of the Lenders
with respect to such Class that would be required to consent thereto under this
Section 9.02 if such Lenders were the only Lenders hereunder at the time.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication), including the
reasonable fees, charges and disbursements of Milbank, Tweed, Hadley & McCloy
LLP and to the extent reasonably determined by the Administrative Agent to be
necessary, one local counsel in each applicable jurisdiction (exclusive of any
reasonably necessary special counsel) and, in the case of an actual or
reasonably perceived conflict of interest where the party affected by such
conflict has notified the Borrower of the existence of such conflict and
thereafter retains its own counsel, one additional counsel per affected party,
in each case for the Administrative Agent, each Issuing Bank and the Swing Line
Lender in connection with the syndication of the credit facilities provided for
herein, and the preparation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof,
(ii) all reasonable and documented or invoiced out-of-pocket costs and expenses
incurred by each Issuing Bank in connection with the issuance, amendment or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented or invoiced out-of-pocket costs and expenses
incurred by the Swing Line Lender in connection with the issuance of any Swing
Line Loan or any demand for payment thereunder and (iv) all reasonable and
documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent, each Issuing Bank or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent the Issuing Banks and the
Lenders, in connection with the enforcement or protection of any rights or
remedies (A) in connection with the Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Laws), including its rights under this Section or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that such counsel shall be limited to one lead counsel and such local
counsel (exclusive of any reasonably necessary special counsel) as may
reasonably be deemed necessary by the Administrative Agent in each relevant
jurisdiction and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel per affected party.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an

 

128



--------------------------------------------------------------------------------

“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including reasonable
and documented or invoiced out-of-pocket fees and expenses of any counsel for
any Indemnitee), incurred by or asserted against any Indemnitee by any third
party or by the Borrower or any Subsidiary arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) to the extent in any way arising from or relating to any of
the foregoing, any actual or alleged presence or Release or threat of Release of
Hazardous Materials on, at, to or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary or any of their respective equity holders or
creditors or any other Person and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such obligations, losses, claims, damages,
penalties, demands, actions, judgments, suits, liabilities, costs, expenses or
disbursements (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (but in the case of
advisors or representatives of an Indemnitee, only to the extent such advisor or
representative was acting at the direction of such Indemnitee) (as determined by
a court of competent jurisdiction in a final and non-appealable judgment),
(y) resulted from a material breach of the Loan Documents by such Indemnitee or
its Related Parties(but in the case of advisors or representatives of an
Indemnitee, only to the extent such advisor or representative was acting at the
direction of such Indemnitee) (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (z) arise from disputes
between or among Indemnitees that do not involve an act or omission by (1) the
Borrower or any Restricted Subsidiary or (2) any of the Administrative Agent and
the Lead Arranger in its capacity as such, unless such claims arise from the
gross negligence, bad faith or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

(c) To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it to the Administrative Agent, (or any sub-agent
thereof) or any Related Party thereof, any Lender or any Issuing Bank under
paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to pay
to the Administrative Agent (or any sub-agent thereof) or such Related Party of
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) (or if such indemnity
payment is sought after the date on which the principal of and interest on each
Loan and all fees, expenses and other amounts payable (other than contingent
amounts not yet due) under any Loan Document have been paid in full and all
Letters of Credit have expired or have been terminated (without any pending
drawing thereon) and all LC Disbursements shall have been reimbursed, the in
each case, in accordance with such Lender’s pro rata share immediate prior to
the date on which the Term Loans are paid in full) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any sub-agent thereof), such Lender or such
Issuing Bank in its capacity as such or against any Related Party of the
Administrative Agent (or sub-agent thereof) acting for the Administrative Agent
(or any sub-agent thereof) in connection with such capacity). For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the aggregate Revolving Exposures, outstanding Term Loans and unused Commitments
at such time (or if such indemnity payment is sought after the date on which the
Term

 

129



--------------------------------------------------------------------------------

Loans have been paid in full and the Commitments are terminated in accordance
with such Lender’s pro rata share immediately prior to the date on which the
Term Loans are paid in full and the Commitments are terminated). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any source against any
amount due to the Administrative Agent under this paragraph (c). The obligations
of the Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee (i) for any direct or
actual damages arising from the use by unintended recipients of information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

(f) This Section 9.03 shall not apply with respect to Taxes other than Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(g) The agreements in this Section 9.03 shall survive the resignation or removal
of the Administrative Agent, the replacement of any Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of the Secured
Obligations.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section 9.04), the Indemnitees and, to the extent
expressly contemplated hereby, the

 

130



--------------------------------------------------------------------------------

Administrative Agent, each Issuing Bank, each Lender, the Syndication Agent, the
Lead Arranger and each Related Party of any of the foregoing Persons) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment
(w) by the Lead Arranger or its Affiliates during the primary syndication of the
Term Facility (which in any event will end upon the earlier of the date on which
the Administrative Agent shall have advised the Borrower that the later primary
syndication has been completed or the date that is sixty (60) days following the
Effective Date), (x) by a Term Lender to any Lender, an Affiliate of any Lender
or an Approved Fund, (y) by a Revolving Lender to any Revolving Lender or an
Affiliate of any Revolving Lender or an Approved Fund of a Revolving Lender, or
(z) if an Event of Default under Section 7.01 has occurred and is continuing,
unless, in the case of clauses (w) and (z) only, such assignment is to a
Disqualified Lender, (B) the Administrative Agent; provided that no consent of
the Administrative Agent shall be required for an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund, the Borrower or any of the
Restricted Subsidiaries and (C) solely in the case of Revolving Loans and
Revolving Commitments, each Issuing Bank and Swing Line Lender; provided that,
for the avoidance of doubt, no consent of any Issuing Bank or Swing Line Lender
shall be required for an assignment of all or any portion of a Term Loan or Term
Commitment. Notwithstanding anything in this Section 9.04 to the contrary, other
than with respect to a purported assignment to a Disqualified Lender, if the
Borrower has not given the Administrative Agent written notice of its objection
to an assignment within ten (10) Business Days after written notice of such
assignment, the Borrower shall be deemed to have consented to such assignment.
The Administrative Agent shall make the list of Disqualified Lenders available
to such Lender.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $1,000,000 (and integral multiples thereof) or, in the case of a Term Loan,
$1,000,000 (and integral multiples thereof), unless the Borrower and the
Administrative Agent otherwise consent (in each case, such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01 has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption (which shall include a representation by the assignee
and the assignor that the assignee is not a Disqualified Lender or an Affiliate
of a Disqualified Lender (so long as the list of Disqualified Lenders has been
made available to all Lenders)) via an electronic settlement system acceptable
to the Administrative Agent or, if previously agreed with the Administrative
Agent, manually execute and deliver to the Administrative Agent and Assignment
and Assumption, and, in each case, together (unless waived or reduced by the
Administrative Agent) with a processing and recordation fee of $3,500, which

 

131



--------------------------------------------------------------------------------

processing and recordation fee will not apply in the case of any assignment;
provided that the Administrative Agent, in its sole discretion, may elect to
waive or reduce such processing and recordation fee; provided further that
assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms to the extent required by Section 2.17(f) and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the Loan Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank may be made unless
(1) the assignee shall be or become a an Issuing Bank and assume a ratable
portion of the rights and obligations of such assignor in its capacity as
Issuing Bank, or (2) the assignor agrees, in its discretion, to retain all of
its rights with respect to and obligations to issue Letters of Credit hereunder
in which case the Applicable Fronting Exposure of such assignor may exceed such
assignor’s Revolving Commitment for purposes of Section 2.05(b) by an amount not
to exceed the difference between the assignor’s Revolving Commitment prior to
such assignment and the assignor’s Revolving Commitment following such
assignment; provided that no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section 9.04.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. The parties intend that all extensions of
credit to the Borrower and its Affiliates hereunder shall at all times be
treated as being in registered form within the meaning of Sections 163(f),
871(h)(2), and 881(c)(2) of the Code (and any successor provisions) and the
regulations thereunder and shall interpret the provisions herein regarding the
Register consistent with such intent.

 

132



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms to the extent required by Section 2.17(f)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, at any time, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other Persons (other than to a Person, that (i) is not an Eligible
Assignee, (ii) is the Borrower or any of its Subsidiaries or (iii) is a
Defaulting Lender (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and any other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the obligations and limitations of such
Sections, including Section 2.17(f) (it being understood that the documentation
requirement under Section 2.17(f) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or Section 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.19 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

 

133



--------------------------------------------------------------------------------

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”), provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(f) No such assignment shall be made to the Borrower or any affiliate or
Subsidiary of the Borrower; provided that any Lender may, at any time, assign
all or a portion of its Loans to the Borrower pursuant to open market purchases;
provided further, that (x) any Loans that are so assigned will be automatically
and irrevocably cancelled and the aggregate principal amount of the tranches and
installments of the relevant Loans then outstanding shall be reduced by an
amount equal to the principal amount of such Loans, (y) the Borrower shall
clearly identify itself as such in the applicable assignment documentation and
(z) no Event of Default shall have occurred or be continuing on the effective
date of such assignment; provided further, that purchases of Term Loans and
Commitments to make Term Loans pursuant to this Section 9.04(f) may not be
funded with the proceeds of Revolving Loans.

 

134



--------------------------------------------------------------------------------

(g) No such assignment or participation shall be made to a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of natural Person. Any references to “natural person” in this
Agreement shall be deemed to include any a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of natural Person.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance or amendment of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (or has expired or terminated with a
pending drawing thereon) and so long as the Commitments have not expired or
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17,
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and all other amounts payable hereunder, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have, in its sole discretion,
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(e) or Section 2.05(f).

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not

 

135



--------------------------------------------------------------------------------

invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or any Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Section 9.08 Right of Setoff. If an Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) (excluding any deposits in or relating to any payroll, trust, or tax
withholding accounts) at any time owing by such Lender, any such Issuing Bank or
any such Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower then due and owing under this
Agreement held by such Lender or Issuing Bank, irrespective of whether or not
such Lender or Issuing Bank shall have made any demand under this Agreement and
although (i) such obligations may be contingent or unmatured and (ii) such
obligations are owed to a branch or office of such Lender or Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The applicable Lender and
applicable Issuing Bank shall notify the Borrower and the Administrative Agent
of such setoff and application; provided that any failure to give or any delay
in giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank and their respective Affiliates may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or their
respective properties in the courts of any jurisdiction.

 

136



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel,
other agents, experts and advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information, on a confidential and need-to-know basis, and instructed to keep
such Information confidential and any failure of such Persons acting on behalf
of the Administrative Agent, any Issuing Bank or the relevant Lender to comply
with this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(ii) to the extent requested or required by any governmental authority,
regulatory authority or self-regulatory authority, required by applicable law or
by any subpoena or similar legal process in any pending legal, judicial or
administrative proceeding (in each case based on the reasonable advice of legal
counsel); provided that solely to the extent permitted by law and other than in
connection with routine audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding prior to the disclosure of
such Information; provided further that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any of the Subsidiaries, (iii) to any other party to this
Agreement, (iv) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (v) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section 9.12, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (B) any actual or
prospective counterparty (or its advisors) to any Swap Agreement or derivative
transaction relating to any Loan Party or its Subsidiaries and its obligations
under

 

137



--------------------------------------------------------------------------------

the Loan Documents or (C) any pledgee referred to in Section 9.04(d), (vi) if
required by any rating agency in connection with obtaining the ratings described
in Section 5.15 hereof; provided that prior to any such disclosure, such rating
agency shall have agreed in writing to maintain the confidentiality of such
Information, (vii) to the extent such Information (x) becomes publicly available
other than as a result of improper disclosure by the Administrative Agent, any
Issuing Bank or applicable Lender in violation of any confidentiality
obligations owing to the Borrower and its Subsidiaries or a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower or a third party that is not, to the knowledge
of the Administrative Agent, any Issuing Bank, any Lender or any of their
respective Affiliates subject to contractual or fiduciary confidentially
obligations owed to the Borrower or any of its Subsidiaries, or (viii) to the
extent the Borrower shall have consented in writing to such disclosure
(viii) such disclosure is for purposes of establishing a defense in any legal
proceeding. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For the purposes hereof, “Information” means all information received from the
Borrower relating to the Borrower, any other Subsidiary or their business, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary; provided that, in the case of information received
from the Borrower or any Subsidiary after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Section 9.13 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act.

 

138



--------------------------------------------------------------------------------

Section 9.14 Release of Liens and Guarantees.

(a) A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary shall be automatically
released, upon the consummation of any transaction permitted by this Agreement
as a result of which such Subsidiary ceases to be a Restricted Subsidiary
(including pursuant to a permitted merger with a Subsidiary that is not a Loan
Party); provided that, if so required by this Agreement, the Required Lenders
shall have consented to such transaction and the terms of such consent shall not
have provided otherwise. Upon any sale or other transfer by any Loan Party
(other than to the Borrower or any Subsidiary Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral in accordance with Section 9.02(b), the
security interest in such Collateral created by the Security Documents shall be
automatically released. Upon the release of any Subsidiary Loan Party from its
Guarantee in compliance with this Agreement, the security interest in any
Collateral owned by such Subsidiary Loan Party created by the Security Documents
shall be automatically released. Upon the designation of a Restricted Subsidiary
as an Unrestricted Subsidiary in compliance with this Agreement, the security
interest created by the Security Documents in the Equity Interests of such
Subsidiary shall automatically be released. Upon any Subsidiary Loan Party
becoming an Excluded Subsidiary in compliance with this Agreement, the security
interest created by the Security Documents in the Equity Interests of such
Subsidiary shall automatically be released. Upon termination of the aggregate
Commitments and payment in full of all Secured Obligations (other than
(x) Secured Cash Management Obligations (as defined in the Collateral Agreement,
(y) Secured Swap Obligations (as defined in the Collateral Agreement) and
(z) contingent indemnification obligations) and the expiration or termination of
all Letters of Credit (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05), all obligations under the
Loan Documents and all security interests created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
Borrower, applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate the Administrative Agent’s Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 6.02(iv).

(c) Each of the Lenders and the Issuing Banks irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.14. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.14.

 

139



--------------------------------------------------------------------------------

Section 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower acknowledges and agrees that (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Syndication Agent, the Lenders and the Lead Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Syndication
Agent, the Lenders and the Lead Arranger, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each of the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Syndication Agent, the Lenders and the Lead
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary for the Borrower, any of its respective
Affiliates or any other Person and (B) none of the Administrative Agent, the
Syndication Agent, the Lenders and the Lead Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Lead Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Syndication Agent, the
Lenders and the Lead Arranger has any obligation to disclose any of such
interests to the Borrower or any of their respective Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Syndication Agent, the Lenders
and the Lead Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 9.16 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the obligations hereunder.

Section 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

140



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank.]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GREENHILL & CO., INC. By:  

/s/ Harold J. Rodriguez, Jr.

Name:   Harold J. Rodriguez, Jr. Title:   Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Tom Manning

Authorized Signatory

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

Schedule 1.01

Regulated Subsidiaries

 

1. Greenhill & Co., LLC

 

2. Greenhill Cogent, LP

 

Schedule 1.01



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

Term Commitments

 

Term Lender

   Term Commitment      Percentage  

Goldman Sachs Bank USA

   $ 350,000,000.00        100 % 

Total:

   $ 350,000,000.00        100 % 

Revolving Commitments

 

Revolving Lender

   Revolving Commitment      Percentage  

Goldman Sachs Bank USA

   $ 20,000,000.00        100 % 

Total:

   $ 20,000,000.00        100 % 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries

 

Name of Subsidiary of Borrower

  

Jurisdiction of Incorporation,
Formation or Organization

  

Percentage of Equity Interests Owned by Borrower

Greenhill Capital Partners, LLC

   Delaware    100%

Greenhill & Co., LLC

   New York    100%

Greenhill Aviation Co., LLC

   Delaware    100%

Greenhill & Co. Holding Canada Ltd.

   Canada    100%

Greenhill & Co. do Brasil Assessoria Ltda.

   Brazil   

99.6%

(0.4% held by Brazilian senior employees of the subsidiary)

Greenhill & Co. Sweden AB

   Sweden    100%

Greenhill & Co. Europe Holdings Limited

   England and Wales    100%

Greenhill & Co. Japan Ltd.

   Japan    100%

Greenhill & Co. Asia Limited

   Hong Kong    100%

Greenhill & Co. Australia Holdings Pty Ltd

   Australia    100%

Greenhill Cogent Asia Pte. Ltd.

   Singapore    100%

Greenhill GP, LLC

   Delaware    100%

Greenhill Cogent Holdings, LP

   Texas   

99.928%

(0.072% held by Greenhill GP, LLC)

Greenhill & Co. Canada Ltd.

   Canada   

0%

(100% owned by Greenhill & Co. Holding Canada Ltd.)

Greenhill & Co. Europe LLP

   England and Wales   

0%

(99.9% owned by Greenhill & Co. Europe Holdings Limited and 0.1% owned by
Greenhill & Co. Cayman Limited)

Greenhill & Co. Cayman Limited

   Cayman Islands, B.W.I.   

0%

(100% owned by Greenhill & Co. Europe Holdings Limited)

 

Schedule 3.12



--------------------------------------------------------------------------------

Greenhill & Co. International LLP

   England and Wales   

0%

(99.9% owned by Greenhill & Co. Europe Holdings Limited and 0.1% owned by
Greenhill & Co. Cayman Limited)

Greenhill & Co. Australia Pty Limited

   Australia   

0%

(100% owned by Greenhill & Co. Australia Holdings Pty Ltd)

Greenhill Cogent, LP

   Texas   

0%

(99.9% owned by Greenhill Cogent Holdings, LP and 0.1% owned by Greenhill GP,
LLC)

Greenhill Cogent Europe, LLP

   England and Wales   

0%

(98.99% owned by Greenhill Cogent Holdings, LP and 1.01% owned by Greenhill &
Co. Cayman Limited)

G&C Newco Limited

   England and Wales   

0%

(100% owned by Greenhill & Co. Europe Holdings Limited)

 

Schedule 3.12



--------------------------------------------------------------------------------

Schedule 4.01(b)

Local Counsel

Porter Hedges, as Texas counsel to the Loan Parties

 

Schedule 4.01(b)



--------------------------------------------------------------------------------

Schedule 5.14

Certain Post-Closing Obligations

None.

 

Schedule 5.14



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

None.

 

 

Schedule 6.01



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

Entity

  

Jurisdiction

   Original Filing
Number      Date of Filing     

Secured Party

Greenhill & Co., Inc.

   New York      201508185922283        08/18/2015      Xerox Corporation

Greenhill & Co., Inc.

   New York      201401305107261        01/30/2014      Xerox Corporation

Greenhill & Co., LLC

   New York      201504215417089        04/21/2015     

NetApp, Inc. dba NetApp

Capital Solutions

Greenhill & Co., LLC

   New York      201310246124503        10/24/2013      NetApp Capital Solutions

Greenhill Cogent Holdings, LP

   Texas      17-0012716813        04/14/2017      Imagenet Consulting LLC

 

 

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.04(e)

Existing Investments

Investments made by Greenhill Capital Partners, LLC

 

  1. $1,497,563 in Barrow Street III, a real estate investment fund.

 

  2. $106,391 investment in Greenhill Capital Partners II, a merchant banking
investment fund.

 

 

Schedule 6.04(i)



--------------------------------------------------------------------------------

Schedule 6.08

Existing Affiliate Transactions

None.

 

 

Schedule 6.08



--------------------------------------------------------------------------------

Schedule 6.09

Existing Restrictions

None.

 

Schedule 6.0



--------------------------------------------------------------------------------

Schedule 9.01

Notices

 

Party

  

Address

Administrative Agent   

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: SBD Operations

Email: gsd.link@gs.com; ficc-ny-closers

@ny.email.gs.com

Goldman Sachs,

as Issuing Bank

  

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: LOC Operations

Email: gsd.link@gs.com

Borrower   

Greenhill & Co., Inc

Attn: Harold J. Rodriguez, Jr.. CFO

300 Park Avenue
New York , NY 10022

Telephone: 212-389-1516

Fax No.: 212-389-1716

Email: hrodriguez@greenhill.com

 

With copies to:

Greenhill & Co., Inc.

Attn: Corporate Counsel

300 Park Avenue

New York, NY 10022

 

and

 

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attn: John E. Estes, Esq.

Telephone: (212) 558-4349
Fax No.: (212) 291-9049
Email: estesj@sullcrom.com

 

******

 

Website: WWW.GREENHILL.COM

 

Schedule 9.01



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, Letters of Credit and
Guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    [Assignor Name] [and is a Defaulting Lender] 2.    Assignee:
  

[Assignee Name]

[and is an Affiliate/Approved Fund]

3.    Borrower:    Greenhill & Co., Inc. 4.    Administrative Agent:   

Goldman Sachs Bank USA

as the Administrative Agent under the Credit Agreement

5.    Credit Agreement    The Credit Agreement dated as of October 12, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time), among Greenhill & Co., Inc., the
Borrower, the lenders from time to time party thereto and Goldman Sachs Bank
USA, as Administrative Agent, Issuing Bank and Swing Line Lender.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

     

 

    

Facility Assigned

   Aggregate amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned                              1    $                               $
                                                          $
                              $                              
                            $                               $
                          

 

7. Effective Date:2             , 20    

  

 

1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,” etc.).

2  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]3 Accepted:

Goldman Sachs Bank USA, as

    Administrative Agent

By:  

 

  Authorized Signatory [Consented to:]4

By:                                                                   
                       

Name:

Title:

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of Section 9.04 of the Credit Agreement.

4 To be added only if the consent of any of the Borrower, the Swing Line Lender
or any Issuing Bank is required by the terms of Section 9.04 of the Credit
Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04 of the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) or (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest and (vii) if it
is a Lender that is not a United States person, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTEE AGREEMENT

[Provided under separate cover]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PERFECTION CERTIFICATE

[Provided under separate cover]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COLLATERAL AGREEMENT

[Provided under separate cover]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING REQUEST

Goldman Sachs Bank USA

as Administrative Agent

200 West Street

New York, NY 10282-2198

Attention:

[            ], 20[    ]1

Ladies and Gentlemen:

The undersigned, Greenhill & Co., Inc. (the “Borrower”), refers to the Credit
Agreement, dated as of October 12, 2017 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto and Goldman
Sachs Bank USA, as Administrative Agent.

Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

The Borrower hereby gives you irrevocable notice pursuant to [Section
2.03][Section 2.24] of the Credit Agreement that it hereby requests a Borrowing
under the Credit Agreement and, in connection therewith, sets forth below the
terms on which such Borrowing is requested to be made:

 

(A) Class of Borrowing: 2 ____________

 

(B) Aggregate principal amount of Borrowing: $____________3

 

(C) Type of Borrowing: 4 ____________

 

(D) Date of Borrowing: 5 __________,____ (the “Funding Date”)

 

1 In the case of Revolving Loans or Term Loans, the Borrower must notify the
Administrative Agent by telephone (a) in the case of a Eurodollar Borrowing, not
later than 2:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 p.m., New York City time, on the date which is one (1) Business Day
prior to the date of the proposed Borrowing.

In the case of Swing Line Loans, the Borrower must notify the Swing Line Lender
not later than 1:00 p.m., New York City time, on the date of the proposed
Borrowing.

 

2  Specify whether the Loans comprising such requested Borrowing are Revolving
Loans, Incremental Revolving Loans, Other Revolving Loans, Term Loans, Other
Term Loans or Swing Line Loans.

3  Borrowing Minimum: (a) in the case of a Eurodollar Revolving Borrowing,
$250,000, (b) in the case of an ABR Revolving Borrowing, $100,000 and (c) in the
case of a Swing Line Borrowing, $500,000.

4  Specify whether the requested Borrowing is to be comprised of Eurodollar
Loans or ABR Loans.

5  Must be a Business Day.

 

E-1



--------------------------------------------------------------------------------

(E) Interest Period: 6 ________________

 

(F) Borrower’s account to which the proceeds of the Borrowing are to be
disbursed (by wire transfer):7

 

Bank Name:

  

 

  

Bank Address:

  

 

  

ABA No.:

  

 

  

Account No.:

  

 

  

Account Name:

  

 

  

Ref:

  

 

  

The undersigned hereby represents and warrants that all conditions precedent to
the funding of the Borrowing pursuant to [Sections 4.01 and 4.02][Section 4.02]
of the Credit Agreement are satisfied as of the date hereof and shall be
satisfied on the Funding Date.

 

Greenhill & Co., Inc. By:  

 

  Name:   Title:

 

Footnote continued from previous page.

 

6  Applicable to Eurodollar Borrowings only and subject to the definition of
“Interest Period” and Section 2.07 of the Credit Agreement.

7 In the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement pursuant to Section 2.05(f) of the Credit
Agreement, the Issuing Bank that made such LC Disbursement.

In the case of any ABR Revolving Borrowing requested to finance a Refunded Swing
Line Loan pursuant to Section 2.24(b)(iv) of the Credit Agreement, the Swing
Line Lender.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

[        ]

This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 4.01(l) of the Credit Agreement, dated as of October 12, 2017 (the
“Credit Agreement”) among Greenhill & Co., Inc. (the “Borrower”), the Lenders
party thereto and Goldman Sachs Bank USA, as Administrative Agent. Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

I, [        ], solely in my capacity as the Chief Financial Officer of the
Borrower, do hereby certify on behalf of the Borrower that as of the date
hereof, after giving effect to the consummation of the Transactions contemplated
by the Credit Agreement:

The sum of the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value of the present assets of the Borrower and its Subsidiaries, on a
consolidated basis.

The capital of the Borrower and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.

The Borrower and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts including
current obligations, beyond their ability to pay such debts as they become due
(whether at maturity or otherwise).

The Borrower and its Subsidiaries, on a consolidated basis, are “solvent” within
the meaning given to that term and similar terms under applicable laws relating
to fraudulent transfers and conveyances.

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

In reaching the conclusions set forth in this Certificate, I have made such
other investigations and inquiries as I have deemed appropriate, having taken
into account the nature of the particular business anticipated to be conducted
by the Borrower and its Subsidiaries after the consummation of the Transactions
contemplated by the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I HAVE EXECUTED THIS Certificate as of the date first
written above:

 

By:  

 

  Name:   Title: Chief Financial Officer

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTERCOMPANY NOTE

New York, New York

Date:             , 201[     ]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to such other entity
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America, or in such other currency as agreed to by such Payor and such
Payee, in immediately available funds, at such location in the United States of
America as a Payee shall from time to time designate, the unpaid principal
amount of all loans and advances (including trade payables) made by such Payee
to such Payor. Each Payor promises also to pay interest on the unpaid principal
amount of all such loans and advances in like money at said location from the
date of such loans and advances until paid at such rate per annum as shall be
agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is an intercompany note referred to in Section 6.01(a)(iv) of
the Credit Agreement, dated as of October 12, 2017 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Greenhill & Co., Inc. (the “Borrower”)), the
Lenders party thereto and Goldman Sachs Bank USA, as Administrative Agent, Swing
Line Lender and Issuing Bank, and is subject to the terms thereof, and shall be
pledged by each Payee pursuant to the Collateral Agreement, to the extent
required pursuant to the terms thereof. Each Payee hereby acknowledges and
agrees that after the occurrence and during the continuance of an Event of
Default and after notice from the Administrative Agent to such Payee (provided
that no such notice shall be required to be given in the case of any Event of
Default arising under Section 7.01(h) or 7.01(i) of the Credit Agreement), the
Administrative Agent may exercise any and all rights of any Loan Party with
respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is not a Loan Party shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Secured Obligations of
such Payor until the payment in full in cash of all Secured Obligations of such
Payor; provided, that each Payor may make payments to the applicable Payee
unless an Event of Default shall have occurred and be continuing and such Payor
shall have received notice from the Administrative Agent (provided, that no such
notice shall be required to be given in the case of any Event of Default arising
under Section 7.01(h) or 7.01(i) of the Credit Agreement) (such Secured
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then, if an Event of Default has occurred and is
continuing, (x) the holders of Senior Indebtedness shall be paid in full in cash
in respect of all amounts constituting

 

G-1



--------------------------------------------------------------------------------

Senior Indebtedness before any Payee that is not a Loan Party is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness,
any payment or distribution to which such Payee would otherwise be entitled
(other than debt securities of such Payor that are subordinated, to at least the
same extent as this Note, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default has occurred and is continuing and after notice
from the Administrative Agent (provided that no such notice shall be required to
be given in the case of any Event of Default arising under Section 7.01(h) or
7.01(i) of the Credit Agreement), then no payment or distribution of any kind or
character shall be made by or on behalf of any Payor that is a Loan Party or any
other Person on its behalf with respect to this Note owed to any Payee that is
not a Loan Party; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent, the Swing Line Lender, each
Issuing Bank and the Lenders and the Administrative Agent, the Swing Line
Lender, each Issuing Bank and the Lenders are obligees under this Note to the
same extent as if their names were written herein as such and the Administrative
Agent may, on behalf of itself, each Issuing Bank, the Swingline Lender and the
Lenders, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party or any Payor that is a Loan Party, in each case, to any Payee that is a
Loan Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

G-2



--------------------------------------------------------------------------------

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any other promissory note or other instrument, this Note replaces
and supersedes any and all promissory notes or other instruments which create or
evidence any loans or advances made on, before or after the date hereof by any
Payee to the Borrower or any Subsidiary, in each case to the extent required to
be pledged to the Administrative Agent pursuant to the Collateral Agreement.

From time to time after the date hereof, additional subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Payor or Payee hereunder.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

G-3



--------------------------------------------------------------------------------

[                    ], as Payee and Payor By:  

 

  Name:   Title:

[                    ],

as Payee and Payor

By:  

 

  Name:   Title:

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of October 12,
2017, (as amended, restated, extended, amended and restated, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Greenhill & Co., Inc. (the “Borrower”)), the Lenders party thereto and Goldman
Sachs Bank USA, as Administrative Agent, Swing Line Lender and Issuing Bank.
Capitalized terms used herein but not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) and Section 9.04(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a United States
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall furnish the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or at such times as
are reasonably requested by the Borrower or the Administrative Agent.

[Remainder of Page Intentionally Left Blank]

 

H-1-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                 , 20[    ]

 

H-1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of October 12,
2017, (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Greenhill & Co., Inc. (the “Borrower”)), the Lenders party thereto and Goldman
Sachs Bank USA, as Administrative Agent, Swing Line Lender and Issuing Bank.
Capitalized terms used herein but not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) and Section 9.04(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s or its partners/members’
conduct of a United States trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) Internal Revenue Service Form W-8BEN or W-8BEN-E from each of its
partners/members or (ii) an Internal Revenue Service Form W-8BEN or W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent in writing with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or at such times as are reasonably
requested by either the Borrower or the Administrative Agent.

[Remainder of Page Intentionally Left Blank]

 

H-2-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[    ]

 

H-2-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of October 12,
2017, (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Greenhill & Co., Inc. (the “Borrower”)), the Lenders party thereto and Goldman
Sachs Bank USA, as Administrative Agent, Swing Line Lender and Issuing Bank.
Capitalized terms used herein but not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments with respect to
such participation are not effectively connected with the undersigned’s or its
partners’/members’ conduct of a United States trade or business.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by and Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or at such times as are
reasonably requested by such Lender.

[Remainder of Page Intentionally Left Blank]

 

H-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[    ]

 

H-3-2



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of October 12,
2017, (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Greenhill & Co., Inc. (the “Borrower”)), the Lenders party thereto and Goldman
Sachs Bank USA, as Administrative Agent, Swing Line Lender and Issuing Bank.
Capitalized terms used herein but not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

Pursuant to the provisions of Section 2.17(f) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code, and (v) the interest payments with respect
to such participation are not effectively connected with the undersigned’s
conduct of a United States trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times as are reasonably requested by such Lender.

[Remainder of Page Intentionally Left Blank]

 

H-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[    ]

 

H-4-2